Exhibit 10.10
EXECUTION VERSION


NINTH AMENDMENT
Dated as of April 24, 2019
to
AMENDED AND RESTATED INDENTURE
AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent







--------------------------------------------------------------------------------






NINTH AMENDMENT
to
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS NINTH AMENDMENT dated as of April 24, 2019 (this “Amendment”) amends that
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT dated as of October 1,
2010, as amended by that First Amendment dated as of June 28, 2011, that Second
Amendment dated as of May 17, 2012, that Third Amendment dated as of August 30,
2012, that Fourth Amendment dated as of August 29, 2013, that Fifth Amendment
dated as of August 28, 2014, that Sixth Amendment dated as of August 27, 2015,
that Seventh Amendment dated as of August 23, 2016 and that Eighth Amendment
dated as of April 6, 2018 (the Amended and Restated Indenture and Servicing
Agreement together with the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the
Seventh Amendment and the Eighth Amendment thereto, the “Original Indenture”)
and both this Amendment and the Original Indenture are by and among SIERRA
TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited liability company
organized under the laws of the State of Delaware, as issuer, WYNDHAM CONSUMER
FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as collateral agent.
RECITALS
WHEREAS, the Issuer, the Servicer, the Trustee and the Collateral Agent desire
to amend the Original Indenture as provided herein.
WHEREAS, in accordance with (x) Section 15.1(b) of the Original Indenture, upon
the Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment of the Original Indenture, (y) Section 15.1(g)
of the Original Indenture, each Funding Agent and each Non-Conduit Committed
Purchaser has consented to such amendment of the Original Indenture and (z)
Section 15.16 of the Original Indenture, the Deal Agent has consented to such
amendment of the Original Indenture.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
herein or amended hereby shall have the meanings assigned to such terms in the
Original Indenture.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
SECTION 1.Amendments. The parties hereto agree that, effective as of the
Amendment Effective Date (as defined below), the Original Indenture (and, to the
extent provided in Exhibit A, any schedules and exhibits thereto) shall be
amended automatically on such date such that the terms set forth in the
composite form of the Indenture attached hereto as


1

--------------------------------------------------------------------------------





Exhibit A shall replace the terms of the Original Indenture as in effect
immediately prior to the Amendment Effective Date.
SECTION 2.    No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Original Indenture are and shall
remain in full force and effect.
SECTION 3.    FATCA. For purposes of determining withholding taxes imposed under
the Foreign Account Tax Compliance Act, as contained in Sections 1471 through
1474 of the Code, from and after the effective date of this Amendment, the
Issuer shall treat, and hereby authorizes the Trustee to treat, the Notes as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation section 1.1471-2(b)(2)(i).
SECTION 4.    Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
SECTION 5.    Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
SECTION 6.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 7.     Effectiveness. This Amendment shall be effective upon the date
(the “Amendment Effective Date”) that is the later of (i) the date hereof and
(ii) the first date on which each of the following conditions precedent shall
have been satisfied:
(a)    This Amendment shall have been executed and delivered by each of the
parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent, each Non-Conduit Committed Purchaser and
the Deal Agent to this Amendment;
(c)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(d)    The Ninth Amendment to the Note Purchase Agreement dated as of April 24,
2019 shall have been executed and delivered by each party thereto.


[signature page follows]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer




By: /s/ Joseph M. Hollingshead
Name: Joseph M. Hollingshead
Title: President






WYNDHAM CONSUMER FINANCE, INC.,
as Servicer




By: /s/ Joseph M. Hollingshead
Name: Joseph M. Hollingshead
Title: President








[Ninth Amendment – 2008-A Indenture]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee




By: /s/ Jennifer C. Westberg
Name: Jennifer C. Westberg
Title: Vice President








[Ninth Amendment – 2008-A Indenture]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as
as Collateral Agent




By: /s/ Matthew M. Smith
Name: Matthew M. Smith
Title: Vice President


[Ninth Amendment – 2008-A Indenture]

--------------------------------------------------------------------------------





EXHIBIT A







--------------------------------------------------------------------------------


EXHIBIT A TO NINTH AMENDMENT




AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
3

Section 1.1
Definitions    3

Section 1.2
Other Definitional Provisions    36

Section 1.3
Intent and Interpretation of Documents    38

ARTICLE II THE NOTES
38

Section 2.1
Form Generally    38

Section 2.2
Denominations    39

Section 2.3
Execution, Authentication and Delivery    39

Section 2.4
Authentication Agent    39

Section 2.5
Registration of Transfer and Exchange of Series 2008-A Notes    40

Section 2.6
Mutilated, Destroyed, Lost or Stolen Series 2008-A Notes    42

Section 2.7
Persons Deemed Owners    43

Section 2.8
Appointment of Paying Agent    43

Section 2.9
Cancellation    43

Section 2.10
Confidentiality    43

Section 2.11
144A Information    44

Section 2.12
Authorized Amount; Conditions to Initial Issuance    44

Section 2.13
Principal, Interest and NPA Costs    44



i

--------------------------------------------------------------------------------





Section 2.14
Nonrecourse to the Issuer    45

Section 2.15
Dating of the Series 2008-A Notes    45

Section 2.16
Payment on the Series 2008-A Notes; Withholding Tax    46

Section 2.17
Increases in Notes Principal Amount    46

Section 2.18
Reduction of the Facility Limit    46

Section 2.19
Optional Repayment    46

Section 2.20
Transfer Restrictions    47

Section 2.21
Tax Treatment    49

Section 2.22
Liquidity Termination Dates    49

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE ISSUER
50

Section 3.1
Representations and Warranties Regarding the Issuer    50

Section 3.2
Representations and Warranties Regarding the Loan Files    54

Section 3.3
Rights of Obligors and Release of Loan Files    55

Section 3.4
Assignment of Representations and Warranties    56

Section 3.5
Addition of New Sellers    56

Section 3.6
Addition of Pledged Loans Acquired from Approved Sellers    57



    ii

--------------------------------------------------------------------------------





ARTICLE IV PAYMENTS, SECURITY AND ALLOCATIONS
59

Section 4.1
Priority of Payments    59

Section 4.2
Information Provided to Trustee    60

Section 4.3
Payments    60

Section 4.4
Collection Account    60

Section 4.5
Control Account    62

Section 4.6
Reserve Account    62

Section 4.7
Hedge Agreement    64

Section 4.8
Replacement of Hedge Provider    65

ARTICLE V ADDITION, RELEASE AND SUBSTITUTION OF LOANS
65

Section 5.1
Addition of the Collateral    65

Section 5.2
Release of Defective Loans    67

Section 5.3
Release of Defaulted Loans    68

Section 5.4
Release Upon Optional Prepayments    68

Section 5.5
Release Upon Issuance of Exchange Notes    69

Section 5.6
Release Upon Payment in Full    70



    iii

--------------------------------------------------------------------------------





Section 5.7
Release of Green Loans Upon Rating Downgrade    70

ARTICLE VI ADDITIONAL COVENANTS OF ISSUER
71

Section 6.1
Affirmative Covenants    71

Section 6.2
Negative Covenants of the Issuer    79

ARTICLE VII SERVICING OF PLEDGED LOANS
82

Section 7.1
Responsibility for Loan Administration    82

Section 7.2
Standard of Care    82

Section 7.3
Records    82

Section 7.4
Series 2008-A Loan Schedule    82

Section 7.5
Enforcement    82

Section 7.6
Trustee and Collateral Agent to Cooperate    83

Section 7.7
Other Matters Relating to the Servicer    84

Section 7.8
Servicing Compensation    84

Section 7.9
Costs and Expenses    84

Section 7.10
Representations and Warranties of the Servicer    84

Section 7.11
Additional Covenants of the Servicer    85



    iv

--------------------------------------------------------------------------------





Section 7.12
Servicer not to Resign    89

Section 7.13
Merger or Consolidation of, or Assumption of the Obligations of Servicer    89

Section 7.14
Examination of Records    89

Section 7.15
Delegation of Duties; Subservicing    90

Section 7.16
Servicer Advances    90

Section 7.17
Fair Market Value of Defaulted Loans    90

ARTICLE VIII REPORTS
91

Section 8.1
Monthly Report to Trustee    91

Section 8.2
Monthly Servicing Reports    91

Section 8.3
Other Data    91

Section 8.4
Annual Servicer’s Certificate    91

Section 8.5
Notices to WCF    92

Section 8.6
Delivery of Reports to Deal Agent    92

Section 8.7
Tax Reporting    92

ARTICLE IX INDEMNITIES
92



    v

--------------------------------------------------------------------------------





Section 9.1
Liabilities to Obligors    92

Section 9.2
Tax Indemnification    92

Section 9.3
Servicer’s Indemnities    92

Section 9.4
Operation of Indemnities    93

ARTICLE X AMORTIZATION EVENTS
93

Section 10.1
Amortization Events    93

ARTICLE XI EVENTS OF DEFAULT
95

Section 11.1
Events of Default    95

Section 11.2
Acceleration of Maturity; Rescission and Annulment    96

Section 11.3
Collection of Indebtedness and Suits for Enforcement by Trustee    96

Section 11.4
Trustee May File Proofs of Claim    97

Section 11.5
Remedies    98

Section 11.6
Application of Monies Collected During Event of Default    99

Section 11.7
Limitation on Suits by Individual Noteholders    100

Section 11.8
Unconditional Rights of Noteholders to Receive Principal and Interest    100



    vi

--------------------------------------------------------------------------------





Section 11.9
Restoration of Rights and Remedies    100

Section 11.10
Waiver of Event of Default    101

Section 11.11
Waiver of Stay or Extension Laws    101

Section 11.12
Sale of the Collateral    101

Section 11.13
Action on Series 2008-A Notes    101

Section 11.14
Control by Noteholders    102

Section 11.15
Sale of Defaulted Loans After an Event of Default    102

ARTICLE XII SERVICER DEFAULTS
102

Section 12.1
Servicer Defaults    102

Section 12.2
Appointment of Successor    104

Section 12.3
Notification to Noteholders    105

Section 12.4
Waiver of Past Defaults    105

Section 12.5
Termination of Servicer’s Authority    105

Section 12.6
Matters Related to Successor Servicer    106

ARTICLE XIII THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
106

Section 13.1
Duties of Trustee    106



    vii

--------------------------------------------------------------------------------





Section 13.2
Certain Matters Affecting the Trustee    109

Section 13.3
Trustee Not Liable for Recitals in Series 2008-A Notes or Use of Proceeds of
Series 2008-A Notes    110

Section 13.4
Trustee May Own Series 2008-A Notes; Trustee in its Individual Capacity    110

Section 13.5
Trustee’s Fees and Expenses; Indemnification    110

Section 13.6
Eligibility Requirements for Trustee    111

Section 13.7
Resignation or Removal of Trustee    111

Section 13.8
Successor Trustee    112

Section 13.9
Merger or Consolidation of Trustee    113

Section 13.10
Appointment of Co-Trustee or Separate Trustee    113

Section 13.11
Trustee May Enforce Claims Without Possession of Series 2008-A Notes    114

Section 13.12
Suits for Enforcement    114

Section 13.13
Rights of Noteholders to Direct the Trustee    114

Section 13.14
Representations and Warranties of the Trustee    115

Section 13.15
Maintenance of Office or Agency    115

Section 13.16
No Assessment    115



    viii

--------------------------------------------------------------------------------





Section 13.17
UCC Filings and Title Certificates    115

Section 13.18
Replacement of the Custodian    115

ARTICLE XIV TERMINATION
116

Section 14.1
Termination of Agreement    116

Section 14.2
Final Payment    116

Section 14.3
Release of Collateral    116

ARTICLE XV MISCELLANEOUS PROVISIONS
116

Section 15.1
Amendment    116

Section 15.2
Limitation on Rights of the Noteholders    118

Section 15.3
Governing Law; Waiver of Jury Trial; Submission to Jurisdiction    119

Section 15.4
Notices    119

Section 15.5
Severability of Provisions    121

Section 15.6
Assignment    121

Section 15.7
Series 2008-A Notes Non-assessable and Fully Paid    121

Section 15.8
Further Assurances    121

Section 15.9
No Waiver; Cumulative Remedies    121



    ix

--------------------------------------------------------------------------------





Section 15.10
Counterparts    121

Section 15.11
Third-Party Beneficiaries    121

Section 15.12
Actions by the Noteholders    121

Section 15.13
Merger and Integration    122

Section 15.14
No Bankruptcy Petition    122

Section 15.15
Headings    122

Section 15.16
Satisfaction of Rating Agency Condition    122

Section 15.17
[Reserved]    122

Section 15.18
Changes in the Hedge Agreement    122

Section 15.19
Discretion with Respect to Derivative Financial Instruments    122

Section 15.20
Effectiveness    123

Section 15.21
Purchaser Invested Amount    123






AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT, dated as of October
1, 2010 (this “Amended and Restated Indenture”) amends in its entirety the
Indenture and Servicing Agreement dated as of November 7, 2008 (the “Original
Indenture”), as amended by Amendment No. 1 dated as of October 23, 2009 (the
“Amendment No. 1”, together with the Original Indenture, the “Amended
Indenture”), and is by and among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING
II, LLC, a limited liability company organized under the laws of the State of
Delaware, as issuer, WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as
servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as collateral agent. This Indenture may be supplemented and amended
from time to time in accordance with Article XV hereof.
RECITALS
The Issuer duly authorized the execution and delivery of the Original Indenture
to provide for the issuance of its loan-backed notes as provided therein.
The Issuer, the Servicer, the Trustee and the Collateral Agent entered into the
Amendment No. 1 as of October 23, 2009.
The Issuer, the Servicer, the Trustee and the Collateral Agent desire to amend
and restate the Amended Indenture in its entirety as provided herein.
In accordance with (x) Section 15.1(b) of the Amended Indenture, upon the Second
Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment and restatement of the Amended Indenture and
the Rating Agency Condition has been satisfied, (y) Section 15.1(g) of the
Amended Indenture, each Funding Agent has consented to such amendment and
restatement of the Amended Indenture and (z) Section 15.16 of the Amended
Indenture, the Deal Agent has consented to such amendment and restatement of the
Amended Indenture.
All covenants and agreements made by the Issuer herein are for the benefit and
security of the Trustee, acting on behalf of the Noteholders.
The Issuer is entering into this Indenture, and the Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Series 2008-A Notes, when executed by the Issuer and
authenticated and delivered by the Trustee as provided in the Amended Indenture
and herein, the valid obligations of the Issuer and to make this Indenture a
valid agreement of the Issuer, enforceable in accordance with its terms.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
GRANTING CLAUSES
The Issuer hereby Grants to the Collateral Agent, for the benefit and security
of the Trustee, acting on behalf of the Noteholders, all of the Issuer’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
the following:
(a)    all Pledged Loans and all Collections, together with all other Pledged
Assets;
(b)    the Collection Account and all money, investment property, instruments
and other property credited to, carried in or deposited in the Collection
Account;
(c)    all money, investment property, instruments and other property credited
to, carried in or deposited in the Control Account, any Issuer account described
in clause (4) of Section 6.1(g) or any other bank or similar account into which
Collections are deposited, to the extent such money, investment property,
instruments and other property constitutes Collections;
(d)    the Reserve Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Reserve Account;
(e)    the Hedge Agreement and all rights and interests therein and thereto;
(f)    all rights, remedies, powers, privileges and claims of the Issuer under
or with respect to the Depositor Purchase Agreement, each Seller Purchase
Agreement and each Approved Sale Agreement including, without limitation all
rights to enforce payment obligations of the Issuer, the Depositor, each Seller
and each Approved Seller and all rights to collect all monies due and to become
due to the Issuer from the Depositor, any Seller or any Approved Seller under or
in connection with the Depositor Purchase Agreement, any Seller Purchase
Agreement or any Approved Sale Agreement (including without limitation all
interest and finance charges for late payments accrued thereon and proceeds of
any liquidation or sale of the Pledged Loans or resale of Timeshare Properties
and all other Collections on the Pledged Loans) and all other rights of the
Issuer to enforce the Depositor Purchase Agreement, each Seller Purchase
Agreement and each Approved Sale Agreement;
(g)    all certificates and instruments if any, from time to time representing
or evidencing any of the foregoing property described in clauses (a) through (f)
above;
(h)    all present and future claims, demands, causes of and choses in action in
respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;
(i)    all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas and other minerals, consisting of,
arising from, or relating to, any of the foregoing;
(j)    all proceeds of the foregoing property described in clauses (a) through
(i) above, any security therefor, and all interest, dividends, cash,
instruments, financial assets and other investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for or on account of the sale, condemnation or other disposition
of, any or all of the then existing property described in clauses (a) through
(i), and including all payments under insurance policies (whether or not a
Seller, an Approved Seller, an Originator, the Depositor, the Issuer, the
Collateral Agent or the Trustee is the loss payee thereof) or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the Collateral; and
(k)    all proceeds of the foregoing.
The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Series 2008-A Notes equally and ratably
without prejudice, priority or distinction among any Series 2008-A Notes by
reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture and to secure (i) the payment of all
amounts due on the Series 2008-A Notes in accordance with their respective
terms, (ii) the payment of all other sums payable by the Issuer under this
Indenture, the Series 2008-A Notes and the Note Purchase Agreement and (iii)
compliance by the Issuer with the provisions of this Indenture and the Series
2008-A Notes.
The Collateral Agent and the Trustee acknowledge the Grant of the Collateral,
and the Collateral Agent accepts the Collateral in trust hereunder in accordance
with the provisions hereof and agrees to perform the duties herein to the end
that the interests of the Noteholders may be adequately and effectively
protected. This Indenture is a security agreement within the meaning of the UCC.
The Trustee and the Collateral Agent each acknowledges that it has entered into
the Collateral Agency Agreement pursuant to which the Collateral Agent will act
as agent for the benefit of the Trustee and the Noteholders for the purpose of
maintaining a security interest in the Collateral. The Noteholders are bound by
the terms of the Collateral Agency Agreement by the Trustee’s execution thereof
on their behalf.
Article I    
DEFINITIONS
Section 1.1    Definitions
Whenever used in this Indenture, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and the masculine as well as
the feminine and neuter genders of such terms.
“AA Advance Rate” shall mean, as of any day,
(1) for Wyndham Loans, (i) on or prior to the November 2008 Payment Date,
58.500%, (ii) on or prior to the December 2008 Payment Date, 56.375%, (iii) on
or prior to the January 2009 Payment Date, 54.250%, (iv) on or prior to the
February 2009 Payment Date, 52.125% and (v) thereafter, the Advance Rate.
(2) for WorldMark Loans, (i) on or prior to the November 2008 Payment Date,
61.000%, (ii) on or prior to the December 2008 Payment Date, 58.875%, (iii) on
or prior to the January 2009 Payment Date, 56.750%, (iv) on or prior to the
February 2009 Payment Date, 54.625% and (v) thereafter, the Advance Rate.
“Account” shall mean either of the Collection Account or the Reserve Account and
“Accounts” mean both of such accounts.
“Accrual Period” shall mean, with respect to any Payment Date, the period
beginning on and including the immediately preceding Payment Date and ending on
and excluding the current Payment Date, except that the first Accrual Period
will begin on and include the Closing Date and end on and exclude the December
2008 Payment Date.
“Acquired Portfolio Loan” shall mean a loan (which shall be a loan, installment
contract or other contractual obligation incurred to finance the acquisition of
an interest in a vacation property or rights to use vacation properties or
otherwise substantially similar to Loans) which a Seller has acquired either by
purchase of a portfolio or by acquisition of an entity which owns the portfolio
and new loans originated with respect to such entity, program or portfolio
during the Transition Period.
“Addition Date” shall mean each date subsequent to the Closing Date on which a
security interest is granted in Loans to secure the Series 2008-A Notes.
“Additional Monthly Principal Distribution Amount” shall mean (i) for any
Payment Date on or prior to which an Amortization Event has occurred, the
Mandatory Redemption Date has occurred (unless repayment of the Series 2008-A
Notes has been waived pursuant to Section 2.13(a)), the Termination Date has
occurred or the Maturity Date has occurred, zero, and (ii) for any other Payment
Date, an amount equal to the excess, if any of (x) the Borrowing Base over (y)
the Adjusted Borrowing Base on such date.
“Additional Pledged Loans” shall mean Loans (including Qualified Substitute
Loans) pledged under this Indenture and a Supplemental Grant subsequent to the
Initial Advance Date.
“Adjusted Borrowing Base” shall mean, on any date, the product of
(i)    the remainder of (A) the Adjusted Loan Balance minus (B) the Excess
Concentration Amount on such date and
(ii)    the AAA Advance Rate as of such date.
“Adjusted Loan Balance” shall mean, on any date, the Aggregate Loan Balance on
such date minus the sum of (i) the Loan Balances of any Pledged Loans which are
Defaulted Loans on the last day of the immediately preceding Due Period, (ii)
the Loan Balances of any Pledged Loans which are Delinquent Loans on the last
day of the immediately preceding Due Period, (iii) the Loan Balances of any
Pledged Loans which are Defective Loans on the last day of the immediately
preceding Due Period and (iv) the Loan Balances of any Pledged Loans which are
Impermissibly Modified Loans on the last day of the immediately preceding Due
Period.
“Administrative Services Agreement” shall mean either (i) the Depositor
Administrative Services Agreement, dated as of August 29, 2002, by and between
the Depositor and the Administrator, or (ii) the Issuer Administrative Services
Agreement, dated as of November 5, 2008, by and between the Issuer and the
Administrator, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms of the respective agreements.
“Administrator” shall mean, with respect to either Administrative Services
Agreement, WCF, in its role as administrator with respect to the Depositor or
the Issuer, respectively, or any other entity which becomes the Administrator
under the terms of the respective Administrative Services Agreements.
“Advance Decrease Date” shall mean the first Payment Date on which, after giving
effect to all payments made on the Series 2008-A Notes on such date, the Notes
Principal Amount does not exceed the Adjusted Borrowing Base.
“Advance Rate” shall mean,
(i)    prior to but excluding the October 2010 Payment Date, 51%;
(ii)    as of the October 2010 Payment Date to but excluding the June 28, 2011,
51.5%;
(iii)    as of June 28, 2011 to but excluding the August 2012 Amendment
Effective Date, 52%;
(iv)    as of August 30, 2012 to but excluding the August 2013 Amendment
Effective Date, 58%;
(v)    as of the August 2013 Amendment Effective Date to but excluding the
August 2016 Amendment Effective Date, 58.5%;
(vi)    as of the August 2016 Amendment Effective Date to but excluding the
August 2018 Amendment Effective Date, 59.5%; provided, however, that if as of
any Payment Date the Three Month Rolling Average Loss to Liquidation Ratio
exceeds 16.5%, then on such Payment Date and thereafter the Advance Rate will
equal 55%; provided further that on any subsequent Payment Date that is the
third consecutive Payment Date for which the Three Month Rolling Average Loss to
Liquidation Ratio is less than 16.0%, the Advance Rate will return to 59.5%; and
(vii)    as of the April 2018 Amendment Effective Date and thereafter, 59.5%;
provided, however, that if as of any Payment Date the Three Month Rolling
Average Loss to Liquidation Ratio exceeds 20.0%, then on such Payment Date and
thereafter the Advance Rate will equal 55%; provided further that on any
subsequent Payment Date that is the third consecutive Payment Date for which the
Three Month Rolling Average Loss to Liquidation Ratio is less than 20.0%, the
Advance Rate will return to 59.5%.
“Affiliate” shall mean, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, and “control” shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and “controlling” and
“controlled” shall have meanings correlative to the foregoing.
“Aggregate Loan Balance” shall mean, on any date, the excess of (i) the sum of
the Loan Balances for all Pledged Loans on such date over (ii) the sum of (x)
the FICO Score of 7-Year Loans Excess Amount on such day and (y) the FICO Score
of 10-Year Loans Excess Amount on such day.
“Alternate Investor” shall have the meaning assigned to that term in the Note
Purchase Agreement.
“Amended and Restated Indenture” shall have the meaning set forth in the
preamble.
“Amended Indenture” shall have the meaning set forth in the preamble.
“Amendment No. 1” shall have the meaning set forth in the preamble.
“Amortization Event” shall have the meaning specified in Section 10.1.
“Approved Loan” shall mean a Loan sold to the Depositor by an Approved Seller
pursuant to an Approved Sale Agreement.
“Approved Loan Performance Guaranty” shall mean an Approved Loan Performance
Guaranty, substantially in the form and substance of Exhibit K, given by Wyndham
Destinations in favor of the Issuer, the Depositor and the Trustee in connection
with the sale of Loans to the Depositor by an Approved Seller pursuant to an
Approved Sale Agreement.
“Approved Sale Agreement” shall mean a Sale and Assignment Agreement,
substantially in the form and substance of Exhibit J, entered into by an
Approved Seller and the Depositor in accordance to with the terms of Section 3.6
pursuant to which the Depositor purchases Loans from the Approved Seller for
purposes of sale by the Depositor to the Issuer pursuant to the Depositor
Purchase Agreement.
“Approved Seller” shall mean a special purpose, bankruptcy remote, wholly-owned
subsidiary of the Depositor which owns a portfolio of Loans that were pledged as
collateral for one or more series of promissory notes issued by such subsidiary.
“April 2018 Amendment Effective Date” shall mean April 6, 2018.
“August 2012 Amendment Effective Date” shall mean August 30, 2012.
“August 2013 Amendment Effective Date” shall mean August 29, 2013. “August 2013
NPA Amendment” shall mean the Fourth Amendment to Amended and Restated Note
Purchase Agreement dated as of August 29, 2013 which amends the Note Purchase
Agreement.
“August 2016 Amendment Effective Date” shall mean August 23, 2016.
“Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Series 2008-A Notes on behalf of the Trustee.
“Authorized Officer” shall mean, with respect to the Issuer, any officer who is
authorized to act for the Issuer in matters relating to the Issuer, and with
respect to the Trustee or any other bank or trust company acting as trustee of
an express trust or as custodian or authenticating agent, a Responsible Officer.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.
“Available Funds” for any Payment Date shall mean an amount equal to the sum of
(i) all Collections and other payments (including prepayments related to
Timeshare Upgrades and all other prepayments) of principal, interest and fees
(which for the sake of clarity, excludes maintenance fees assessed with respect
to POAs) collected from or on behalf of the Obligors during the related Due
Period on the Pledged Loans; (ii) any Servicer Advances made on or prior to the
Payment Date with respect to payments due from the Obligors on the Pledged Loans
during the related Due Period; (iii) all amounts received after the immediately
preceding Payment Date (or, in the case of the initial Payment Date, the Initial
Advance Date) and on or prior to such Payment Date as the Release Price paid to
the Trustee for the release from the lien of this Indenture of any Pledged Loan
that has become a Defaulted Loan; (iv) all Net Liquidation Proceeds from the
disposition of Pledged Assets securing Defaulted Loans received by the Trustee
during the related Due Period; (v) any amounts received after the immediately
preceding Payment Date (or, in the case of the initial Payment Date, the Initial
Advance Date) and on or prior to such Payment Date by the Trustee as the Release
Price or Substitution Adjustment Amount in connection with the release of a
Defective Loan; (vi) any Hedge Receipts received by the Trustee on such Payment
Date; (vii) all other proceeds of the Collateral received by the Trustee or the
Servicer during the related Due Period; and (viii) any amount withdrawn from the
Reserve Account under Section 4.6(b) and deposited into the Collection Account
to be included as Available Funds on or in respect of such Payment Date.
“Available Funds Shortfall” shall have the meaning specified in Section 4.6(b).
“Bank Base Rate” shall have the meaning assigned to that term in the Note
Purchase Agreement.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.
“Benefit Plan” shall mean any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Issuer, any eligible Originator, any eligible
Seller or any ERISA Affiliate of the Issuer is, or at any time during the
immediately preceding six years was, an “employer” as defined in Section 3(5) of
ERISA.
“Borrowing Base” shall mean, (x) on any date prior to the Advance Decrease Date,
the product of
(i)    the remainder of (A) the Adjusted Loan Balance at such time minus (B) the
Excess Concentration Amount at such time and
(ii)    the AA Advance Rate for such date; and
(y)    on and after the Advance Decrease Date, the Adjusted Borrowing Base as of
such date.
“Borrowing Base Amortization Trigger Amount” shall mean (i) on any Payment Date
during any Green Loan Advance Period, the sum of (x) the Borrowing Base on such
date and (y) the Green Loan Deficiency Amount on such date, and (ii) on any
other Payment Date, the Borrowing Base on such date; provided that on any
Payment Date (x) with respect to which the Advance Rate on the immediately
preceding Payment Date was 58.5% and (y) on which the Advance Rate is decreased
pursuant to the proviso to clause (v) of the definition thereof, the Borrowing
Base Amortization Trigger Amount shall equal the Borrowing Base on such date
calculated without giving effect to the decrease in the Advance Rate pursuant to
such proviso in the definition of Advance Rate; provided further that if such
Payment Date occurs during any Green Loan Advance Period, the Borrowing Base
Amortization Trigger Amount shall equal the sum of (x) Borrowing Base on such
date calculated without giving effect to the decrease in the Advance Rate
pursuant to such proviso in the definition of Advance Rate and (y) the Green
Loan Deficiency Amount on such date.
“Borrowing Base Shortfall” shall mean, on any date, the amount, if any, by which
the Notes Principal Amount (without giving effect to any Increase on such date)
exceeds the Adjusted Borrowing Base on such date (without giving effect to any
transfers of Additional Pledged Loans to the Collateral Agent on such date).
“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which banking institutions in New York, New York, Las Vegas, Nevada, or
the city in which the Corporate Trust Office of the Trustee is located, are
authorized or obligated by law or executive order to be closed or (iii) a day on
which banks in London are closed.
“California Excess Amount” shall mean on any date, if on the last Business Day
the most recently ended Due Period, WRDC has not met the target for
qualification of WorldMark Resorts with the California Department of Real Estate
as set forth in Section 5.1(c), an amount by which (i) the sum of the Loan
Balances on such date for all Pledged Loans which are WRDC California Loans
exceeds (ii) five percent (5%) of the Adjusted Loan Balance on such date.
“Capped Monthly Trustee Expenses” shall mean, for any Payment Date, the lesser
of (i) the sum of the unreimbursed reasonable expenses incurred by the Trustee
under each of the Facility Documents to which the Trustee is a party and (ii)
the excess, if any, of (a) $10,000 over (b) the amount of all payments made
pursuant to clause (y) of priority FIRST of Section 4.1 during the calendar
quarter in which such Payment Date occurs; provided, however, that if an Event
of Default has occurred and the Series 2008-A Notes have been accelerated
pursuant to Section 11.2 or any portion of the Collateral has been sold on or
prior to such Payment Date, the Capped Monthly Trustee Expenses shall equal the
sum of the unreimbursed reasonable expenses incurred by the Trustee under each
of the Facility Documents to which the Trustee is a party.
“Capped Successor Servicer Costs” shall mean, for any Payment Date, the lesser
of (i) the unreimbursed costs and expenses incurred by the Trustee in connection
with replacing the Servicer and (ii) the lesser of (A) the excess, if any, of
(1) $100,000 (or, with respect to the November 2008 Payment Date and the
December 2008 Payment Date, $66,666.67) over (2) the amount of all payments made
pursuant to clause (z) of priority FIRST of Section 4.1 in the calendar quarter
in which such Payment Date occurs and (B) the excess, if any, of (1) $340,000
over (2) the amount of all payments made pursuant to clause (z) of priority
FIRST of Section 4.1 since the Closing Date.
“Carrying Costs” shall have the meaning assigned to that term in the Note
Purchase Agreement.
“Change of Control” shall mean that any of the Issuer, the Depositor, or any
Seller of Pledged Loans ceases to be wholly-owned, directly or indirectly, by
Wyndham Destinations.
“Closing Date” shall mean November 10, 2008.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall have the meaning specified in the Granting Clause of this
Indenture.
“Collateral Agency Agreement” shall mean the Collateral Agency Agreement, dated
as of January 15, 1998, by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended to date, including as amended by the
Sixteenth Amendment to the Collateral Agency Agreement dated as of November 7,
2008, by and among the Collateral Agent, the Trustee and other secured parties,
as such Collateral Agency Agreement may be further amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms.
“Collateral Agent” shall mean U.S. Bank National Association in its capacity as
collateral agent under this Indenture and the Collateral Agency Agreement or any
successor collateral agent appointed under the Collateral Agency Agreement.
“Collateral Seller Purchase Agreement” shall mean the Master Loan Purchase
Agreement among WCF, as Seller, WVRI, WRDC and the other Originators named
therein and the Depositor, as supplemented by any supplement thereto other than
the Series 2008-A Supplement, providing for the sale of Loans to the Depositor.
“Collection Account” shall have the meaning specified in Section 4.4.
“Collections” shall mean, with respect to any Pledged Loan, all funds,
collections and other proceeds of such Pledged Loan after the Cut-Off Date with
respect to such Pledged Loan, including without limitation (i) all Scheduled
Payments or recoveries (subject to Section 7.5(g)) made in the form of money,
checks and like items to, or a wire transfer or an automated clearinghouse
transfer received in, the Control Account or otherwise received by the Issuer,
the Servicer or the Trustee in respect of such Pledged Loan, (ii) all amounts
received by the Issuer, the Servicer or the Trustee in respect of any Insurance
Proceeds relating to such Pledged Loan or the related Timeshare Property and
(iii) all amounts received by the Issuer, the Servicer or the Trustee in respect
of any proceeds of a condemnation of property in any Resort, which proceeds
relate to such Pledged Loan or the related Timeshare Property.
“Conduit” shall have the meaning assigned to that term in the Note Purchase
Agreement.
“Contingent Subordinated Notes Interest” shall mean, for each Series 2008-A Note
on any Payment Date, the sum of (i) the Incremental Program Fee due and payable
on such Payment Date with respect to the related Noteholder, (ii) the
Incremental Interest for the related Accrual Period with respect to such Series
2008-A Note and (iii) if such Series 2008-A Note is registered in the name of a
Funding Agent on behalf of a Purchaser Group, the Step-Up CP Interest for the
related Accrual Period with respect to such Purchaser Group.
“Contingent Subordinated Overdue Interest” shall mean, as of any Payment Date,
the amount, if any, by which the aggregate Contingent Subordinated Notes
Interest in respect of all Series 2008-A Notes on all prior Payment Dates
exceeds the amount paid to Noteholders on such prior Payment Dates pursuant to
clause TENTH of Section 4.1, together with interest thereon for each Accrual
Period at the rate of the Bank Base Rate plus 1.5%.
“Contract Rate” shall mean, with respect to any Pledged Loan, the annual rate at
which interest accrues on such Loan, as modified from time to time only in
accordance with the terms of PAC or Credit Card Account (if applicable).
“Control Account” shall mean any of the accounts established pursuant to a
Control Agreement.
“Control Account Bank” shall mean the commercial bank holding a Control Account.
“Control Agreement” shall mean a control agreement by and among the Issuer, the
Trustee, the Collateral Agent, the Servicer and the Control Account Bank, which
agreement sets forth the rights of the Issuer, the Trustee, the Collateral Agent
and the Control Account Bank, with respect to the disposition and application of
the Collections deposited in the Control Account, including without limitation
the right of the Trustee to direct the Control Account Bank to remit all
Collections directly to the Trustee.
“Corporate Trust Office” shall mean the office of the Trustee at which at any
particular time its corporate trust business is administered, which office at
the date of the appointment of Wells Fargo Bank, National Association as Trustee
hereunder is located at MAC N9311-161, Sixth Street and Marquette Avenue,
Minneapolis, MN 55479, Attention: Corporate Trust Services—Asset-Backed
Administration.
“Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
“Credit Standards and Collection Policies” shall mean the Credit Standards and
Collection Policies of WCF and WVRI, or of WRDC, as attached to the applicable
Seller Purchase Agreement and as amended from time to time in accordance with
the applicable Seller Purchase Agreement and the restrictions of Section 6.2(c).
“Custodial Agreement” shall mean the Twentieth Amended and Restated Custodial
Agreement, dated as of October 1, 2010, by and among the Issuer, the Depositor,
WVRI, WCF, WRDC, U.S. Bank National Association, as Custodian, the Trustee and
the Collateral Agent and other issuers, trustees and other parties described
therein as the same may be further amended, supplemented or otherwise modified
from time to time hereafter in accordance with its terms.
“Custodian” shall mean, shall mean U.S. Bank National Association in its
capacity as custodian under the Custodial Agreement, or any successor custodian
appointed under the Custodial Agreement.
“Customary Practices” shall, with respect to the servicing and administration of
any Pledged Loans have the meaning assigned to that term in the Seller Purchase
Agreement under which such Loan was transferred from a Seller to the Depositor.
“Cut-Off Date” shall mean (a) with respect to the Initial Pledged Loans, the
Initial Cut-Off Date, and (b) with respect to any Additional Pledged Loan, such
date as is set forth in the Supplemental Grant.
“Deal Agent” shall have the meaning assigned to that term in the Note Purchase
Agreement.
“Debt” of any Person shall mean (a) indebtedness of such Person for borrowed
money, (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services, (d) obligations of such Person as lessee
under leases which have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, (e) obligations secured by
any lien, security interest or other charge upon property or assets owned by
such Person, even though such Person has not assumed or become liable for the
payment of such obligations, (f) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) above, and (g) liabilities of such person in respect of
unfunded vested benefits under Benefit Plans covered by Title IV of ERISA.
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Default Percentage” shall mean for any Payment Date, the percentage equivalent
of a fraction (i) the numerator of which is the sum of (x) the aggregate
outstanding Loan Balance on such date of all Pledged Loans that became Defaulted
Loans during the related Due Period plus (y) the the positive difference if any
of (1) the sum for all Pledged Loans that were repurchased or substituted by the
Servicer, the Depositor or a Seller during the related Due Period that were
Delinquent Loans at the time of such repurchase of the Loan Balances of such
Pledged Loans on the date of such repurchase or substitution minus (2) the sum
of the Proportional Delinquent Loan Balances with respect to all Release Dates
that occurred during the related Due Period and (ii) the denominator of which is
the Aggregate Loan Balance on such Payment Date (without giving effect to any
transfers of Additional Pledged Loans to the Collateral Agent following the last
day of the related Due Period).
“Defaulted Loan” shall mean any Pledged Loan (a) with any portion of a Scheduled
Payment is delinquent more than 90 days, (b) with respect to which the Servicer
shall have determined in good faith that the related Obligor will not resume
making Scheduled Payments, (c) for which the related Obligor shall have become
the subject of a proceeding under a Debtor Relief Law or (d) for which
cancellation or foreclosure actions have been commenced.
“Defective Loan” shall mean (i) any Pledged Loan other than an Approved Loan
which is a Defective Loan as such term is defined in the Seller Purchase
Agreement under which such Loan was sold to the Depositor, (ii) any Pledged Loan
which is a Missing Documentation Loan, or (iii) any Pledged Loan that is an
Approved Loan and which is a Defective Loan as such term is defined in the
Approved Sale Agreement under which such Loan was sold to the Depositor.
“Delayed Completion Green Loans” shall mean, as of any date, the Pledged Loans
which are Green Loans and which have been Pledged Loans for 15 months or more
and the related Green Timeshare Property is still subject to completion as of
such date.
“Delayed Completion Green Loans Excess Amount” shall mean, on any date, the sum
of the Loan Balances on such date for all Pledged Loans which were Delayed
Completion Green Loans on the last day of the immediately preceding Due Period.
“Delinquency Ratio” shall mean for any Payment Date, a fraction (i) the
numerator of which is the aggregate outstanding Loan Balance on such date of all
Pledged Loans which are Delinquent Loans as of the last day of the related Due
Period and (ii) the denominator of which is the Aggregate Loan Balance on such
Payment Date (without giving effect to any transfers of Additional Pledged Loans
to the Collateral Agent following the last day of the related Due Period).
“Delinquent Loan” shall mean a Pledged Loan with any Scheduled Payment or
portion of a Scheduled Payment delinquent more than 30 days other than a Loan
that is a Defaulted Loan.
“Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited liability
company, as depositor under the Depositor Purchase Agreement.
“Depositor Purchase Agreement” shall mean the Purchase Agreement dated as of
November 7, 2008, as amended by Amendment No. 1 thereto dated as of October 1,
2010, by and between the Depositor and the Issuer as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time hereafter in accordance with its terms.
“Determination Date” shall mean with respect to any Payment Date, the second
Business Day prior to such Payment Date.
“Documents in Transit Excess Amount” shall mean, on any date, the amount by
which (i) the sum of the Loan Balances on such date for all Pledged Loans which
are Documents in Transit Loans on the last day of the immediately preceding Due
Period exceeds (ii) fifteen percent (15%) of the Adjusted Loan Balance on such
date.
“Documents in Transit Loan” shall mean any Pledged Loan with respect to which
the original Loan and/or the related Loan File or any part thereof is not in the
possession of the Custodian because either (i) the Mortgage and related
documentation has been sent out for checking and recording or (ii) the
documentation has not been delivered by the Seller or Approved Seller thereof to
the Custodian.
“Due Date” shall, with respect to any Pledged Loan, have the meaning assigned to
that term in the Seller Purchase Agreement pursuant to which such Loan was
transferred to the Depositor.
“Due Period” shall mean for any Payment Date, the immediately preceding calendar
month.
“Eligible Account” shall mean either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each of S&P and Moody’s in one of its generic
rating categories which signifies investment grade.
“Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “F-l” by Fitch, “A-l”
by S&P or “P-l” by Moody’s, and the long term unsecured indebtedness rating of
which is rated at least “A” by Fitch, “A” by S&P or “A-2” by Moody’s.
“Eligible Loan” shall (i) with respect to any Pledged Loan that is not an
Approved Loan, have the meaning assigned to that term in the Seller Purchase
Agreement under which such Loan was sold to the Depositor, or (ii) with respect
to any Pledged Loan that is an Approved Loan, have the meaning assigned to that
term in the Approved Sale Agreement under which such Loan was sold to the
Depositor.
“Eligible Loan Release Percentage” shall mean, with respect to any release of
Eligible Loans from the lien of this Indenture, the percentage equivalent of a
fraction (i) the numerator of which is the aggregate Loan Balance on the
applicable Release Date of all such Eligible Loans being released from the lien
of this Indenture and (ii) the denominator of which is the aggregate outstanding
Loan Balance on such Release Date of all Eligible Loans subject to the lien of
this Indenture immediately prior to giving effect to such release.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as such Person; or (ii) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with such Person.
“Event of Default” shall mean the events designated as Events of Default under
Section 11.1 of this Indenture.
“Excess Concentration Amount” shall mean, on any date, an amount equal to the
sum of (i) the Non-US Excess Amount, (ii) the Green Loans Excess Amount, (iii)
the Delayed Completion Green Loans Excess Amount, (iv) the New Seller Excess
Amount, (v) the Transition Period Excess Amount, (vi) the Large Loans Excess
Amount, (vii) the State Concentration Excess Amount, (viii) the Documents in
Transit Excess Amount, (ix) the Fixed Week Excess Amount, (x) the Extended Term
Excess Amount, (xi) the Presidential Reserve Loan Excess Amount, (xii) the
Non-WorldMark Loan Excess Amount, (xiii) the WorldMark Loan FICO Score 650
Excess Amount, (xiv) the WorldMark Loan FICO Score 700 Excess Amount, (xv) the
WorldMark Loan FICO Score 750 Excess Amount, (xvi) the WorldMark Loan FICO Score
800 Excess Amount, (xvii) the Wyndham Loan FICO Score 650 Excess Amount, (xviii)
the Wyndham Loan FICO Score 700 Excess Amount, (xix) the Wyndham Loan FICO Score
750 Excess Amount, (xx) the Wyndham Loan FICO Score 800 Excess Amount, and (xxi)
the California Excess Amount.
“Exchange Notes” shall mean notes issued pursuant to an Exchange Notes Indenture
in exchange for Series 2008-A Notes then held by Extending Noteholders.
“Exchange Notes Indenture” shall have the meaning specified in Section 2.22(a).
“Existing Seller Purchase Agreement” shall have the meaning specified in the
definition of Seller Purchase Agreements.
“Extended Portion” shall have the meaning assigned to such term in the Note
Purchase Agreement.
“Extended Term Excess Amount” shall mean, on any date, the amount, if any, by
which (i) the sum of the Loan Balances on such date for all Pledged Loans which
have an original term greater than 120 months as of the last day of the
immediately preceding Due Period exceeds (ii) ten percent (10%) of the Adjusted
Loan Balance on such date.
“Extending Noteholder” shall mean a Noteholder which is either (x) the Funding
Agent for a Purchaser Group that is an Extending Purchaser or (y) a Non-Conduit
Committed Purchaser that is an Extending Purchaser.
“Extending Noteholders’ Percentage” shall mean, as of any Liquidity Termination
Date, the percentage equivalent of a fraction, (i) the numerator of which is
equal to the aggregate principal amount of the Series 2008-A Notes held by each
Extending Noteholder (or, in the case of any Extending Noteholder which is
extending its Liquidity Termination Date for an amount that is less than its
entire Purchaser Commitment Amount, the Extended Portion with respect to such
Extending Noteholder) on such date and (ii) the denominator of which is equal to
the Notes Principal Amount on such date.
“Extending Purchaser” shall have the meaning assigned to such term in the Note
Purchase Agreement.
“Facility Documents” shall mean, collectively, this Indenture, each Seller
Purchase Agreement, each Approved Sale Agreement, each Approved Sale Performance
Guaranty, the Depositor Purchase Agreement, the Custodial Agreement, the Control
Agreement, the Title Clearing Agreements, the Loan Conveyance Documents, the
Collateral Agency Agreement, the Administrative Services Agreements, the Tax
Sharing Agreement, the LLC Agreement, the Fee Letter, the Financing Statements
and all other agreements, documents and instruments delivered pursuant thereto
or in connection therewith, and “Facility Document” shall mean any of them.
“Facility Limit” shall mean, as of any date, the sum of the Purchaser Commitment
Amounts for each Purchaser Group and each Non-Conduit Committed Purchaser as of
such date.
“FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between WVRI, and certain of its subsidiaries and third party developers, as
the same has been amended prior to the date of this Indenture and as the same
may be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
“FairShare Plus Program” shall mean the program pursuant to which the occupancy
and use of a Timeshare Property is assigned to the trust created by the
FairShare Plus Agreement in exchange for annual symbolic points that are used to
establish the location, timing, length of stay and unit type of a vacation,
including without limitation systems relating to reservations, accounting and
collection, disbursement and enforcement of assessments in respect of
contributed units.
“Fee Letter” shall have the meaning assigned to such term in the Note Purchase
Agreement.
“FICO Score” shall mean a credit risk score for individuals calculated using the
model developed by Fair, Isaac and Company. Any reference to FICO Score herein
shall mean the FICO Score attributed to an Obligor at the time of sale of an
interest in a Timeshare Property to the Obligor.
“FICO Score of 7-Year Loans Excess Amount” shall mean, on any date, an amount
equal to the sum of the Loan Balances on such date of each Loan which has been
specified by the Servicer in writing to the Trustee and the Deal Agent pursuant
to Section 7.11(n) to be excluded from the calculation of the Aggregate Loan
Balance.
“FICO Score of 10-Year Loans Excess Amount” shall mean, on any date, an amount
equal to the sum of the Loan Balances on such date of each Loan which has been
specified by the Servicer in writing to the Trustee and the Deal Agent pursuant
to Section 7.11(n) to be excluded from the calculation of the Aggregate Loan
Balance.
“Financing Statements” shall mean, collectively, the UCC financing statements
and the amendments thereto required to be filed in connection with any of the
transactions contemplated hereby or any of the other Facility Documents.
“Fitch” shall mean Fitch, Inc. or any successor thereto.
“Fixed Week” shall have the meaning set forth in the applicable Seller Purchaser
Agreement.
“Fixed Week Excess Amount” shall mean, on any date, the amount by which (i) the
combined amount of the Loan Balances on such date of all Acquired Portfolio
Loans for which the related Timeshare Property consists of a Fixed Week and
which is not subject to the FairShare Plus Program and has not been converted
and is not convertible into a UDI as of the last day of the immediately
preceding Due Period, exceeds (ii) five percent (5%) of the Adjusted Loan
Balance on such date.
“Four Month Default Percentage” shall mean, for any Payment Date, the sum of the
Default Percentages for such Payment Date and each of the three immediately
preceding Payment Dates divided by four.
“Funding Agent” shall have the meaning assigned to that term in the Note
Purchase Agreement.
“Funding Period” shall have the meaning assigned to such term in the Note
Purchase Agreement.
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
“Grant” shall mean, as to any asset or property, to pledge, assign and grant a
security interest in such asset or property. A Grant of any item of the
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without limitation the immediate
and continuing right to claim, collect, receive and give receipt for principal,
interest and other payments in respect of such item of the Collateral, principal
and interest payments and receipts in respect of the Permitted Investments,
Insurance Proceeds, purchase prices and all other monies payable thereunder and
all income, proceeds, products, rents and profits thereof, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all such rights and options, to bring Proceedings in the name of the
Granting party or otherwise, and generally to do and receive anything which the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.
“Green Loan” shall mean a Loan the proceeds of which are used to finance the
purchase of a Timeshare Property for which construction on the related Resort
has not yet begun or is subject to completion.
“Green Loan Advance Period” shall mean, with respect to any Rating Downgrade
Condition, the period from the last day of the Due Period on which the Rating
Downgrade Condition first exists to and including the earlier of (i) the first
day on which such Rating Downgrade Condition no longer exists and (ii) the third
next succeeding Payment Date.
“Green Loan Deficiency Amount” shall mean, as of any date as of which a Rating
Downgrade Condition existed on the last day of the immediately preceding Due
Period, the excess of (A) the product of (i) the excess of (a) the sum of the
Loan Balances on such date (or, with respect to any such Green Loans that have
been released from the Lien of this Indenture pursuant to Section 5.7, the Loan
Balance on the date of such release) for all Loans which were Green Loans
pledged to the Collateral Agent as Collateral as of the last day of the Due
Period in which such Rating Downgrade Condition occurred over (b) the sum of (1)
the Green Loans Excess Amount (without taking into account the second sentence
of the definition thereof) on such date and (2) the Delayed Completion Green
Loans Excess Amount on such date and (ii) the AAA Advance Rate over (B) the sum
of the amounts distributed to Noteholders pursuant to clause NINTH of Section
4.1 on each Payment Date prior to such date.
“Green Loan Deficiency Principal Distribution Amount” shall mean, (i) with
respect to any Payment Date as of which a Rating Downgrade Condition existed as
of the last day of the related Due Period, an amount equal to the Green Loan
Deficiency Amount on such date and (ii) with respect to any Payment Date as of
which no Rating Downgrade Condition existed as of the last day of the related
Due Period, zero.
“Green Loans Excess Amount” shall mean, on any date, the greater of (x) the
amount, if any, by which (i) the sum of the Loan Balances on such date for all
Pledged Loans which are Green Loans (not including any Delayed Completion Green
Loans) as of the last day of the immediately preceding Due Period exceeds (ii)
three percent (3%) of the Adjusted Loan Balance on such date and (y) the sum of
the Six-Month Green Loans Excess Amount and the Twelve-Month Green Loans Excess
Amount on such date. Notwithstanding the above, on any date as of which a Rating
Downgrade Condition existed on the last day of the immediately preceding Due
Period, the Green Loans Excess Amount shall mean the sum of the Loan Balances on
such date for all Pledged Loans which are Green Loans (other than any Delayed
Completion Green Loans) as of the last day of such Due Period.
“Green Loan Reserve Percentage” for any Payment Date shall mean with respect to
any Green Loan:
(i)    0% if such Green Loan as of such Payment Date is a Six-Month Green Loan
or is a Delayed Completion Green Loan;
(ii)    50% if such Green Loan as of such Payment Date is a Twelve-Month Green
Loan; and
(iii)    100% if such Green Loan as of such Payment Date is a Twelve-Month Plus
Green Loan;
provided, however, that, if as of such Payment Date a Twelve-Month Green Loans
Excess Amount exists, the Green Loan Reserve Percentage applicable to a portion
of the Twelve-Month Green Loans equal to such Twelve-Month Green Loans Excess
Amount shall be 0%.
“Green Timeshare Property” shall mean a Timeshare Property the acquisition of
which was financed with a Green Loan.
“Gross Excess Spread Percentage” shall mean for any Due Period the percentage
equivalent of a fraction, the numerator of which is the product of (x) the
Interest Collections for such Due Period, minus the sum of (i) the aggregate
amount of Senior Notes Interest due on the Payment Date immediately following
such Due Period and (ii) the Monthly Servicer Fee for such Due Period and (y)
360 divided by the actual number of days in such Due Period, and the denominator
of which is the average daily Aggregate Loan Balance for such Due Period.
“Guarantor” shall mean with respect to any Hedge Provider, any entity which
provides to the Issuer a written guaranty of the Hedge Provider’s obligations
under the Hedge Agreement; provided that such guaranty shall have been consented
to by the Deal Agent (such consent not to be unreasonably withheld) and prior
written notice of such guaranty shall have been delivered to each Rating Agency.
“Hedge Agreement” shall mean the ISDA Master Agreement (including the schedule
thereto and any annexes thereunder), dated August 29, 2012 between the Issuer
and the Hedge Provider party thereto, and the confirmations thereunder, as such
Hedge Agreement may be amended, modified, replaced or assigned.
“Hedge Payment” shall mean with respect to any Payment Date that is not also a
Note Increase Date, the aggregate amount, if any, which the Issuer is obligated
to pay as an additional premium to the Hedge Provider on such Payment Date as a
result of an increase in the notional amount of the Hedge Agreement and/or any
other change in the terms or adjustments of the Hedge Agreement which require
payment of an increased or additional premium. The amount of any such Hedge
Payment shall be calculated by the Servicer and provided in writing to the
Trustee and the Deal Agent.
“Hedge Provider” shall mean the initial counterparty under the Hedge Agreement,
and any permitted Qualified Hedge Provider counterparty to the Hedge Agreement
thereafter.
“Hedge Receipt” shall mean with respect to any Payment Date, the aggregate
amount, if any, paid on the Payment Date to the Trustee under the terms of the
Hedge Agreement then in effect including payments for termination or sale of all
or a portion of the Hedge Agreement.
“Impermissibly Modified Loan” shall mean any Pledged Loan (i) which is a
Timeshare Upgrade unless such Timeshare Upgrade was originated in compliance
with Section 11(k) of the Existing Seller Purchase Agreement or the equivalent
provision in any other Seller Purchase Agreement or (ii) the provisions of which
have been amended, modified or waived other than in compliance with Sections
6.2(b) and 7.5(d).
“Increase” shall have the meaning set forth in the Note Purchase Agreement.
“Incremental Interest” shall have the meaning assigned to such term in the Note
Purchase Agreement.
“Incremental Program Fee” shall have the meaning assigned to such term in the
Fee Letter.
“Indenture” shall mean the Original Indenture, as amended by the Amendment No.
1, and as amended and restated by this Amended and Restated Indenture, as
further amended, supplemented, amended and restated or otherwise modified from
time to time hereafter in accordance with the terms hereof.
“Initial Advance Date” shall mean the Payment Date on which the first advances
are made on the Series 2008-A Notes pursuant to Sections 2.12 and 2.17 and the
terms of the Note Purchase Agreement.
“Initial Cut-Off Date” shall mean the close of business on October 31, 2008.
“Initial Monthly Principal Distribution Amount” shall mean, for any Payment
Date, an amount equal to the excess of (i) the Monthly Principal for such
Payment Date over (ii) the Additional Monthly Principal Distribution Amount for
such Payment Date.
“Initial Notes Principal Amount” shall have the meaning assigned to such term in
the Note Purchase Agreement.
“Initial Pledged Loans” shall mean those Loans listed on the Series 2008-A Loan
Schedule delivered to the Collateral Agent as of the Initial Advance Date.
“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.
“Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
“Insurance Proceeds” shall mean, with respect to any Pledged Loans, the meaning
assigned to that term in the Seller Purchase Agreement under which such Pledged
Loan was transferred to the Depositor.
“Interest Collections” shall mean, for any Due Period, all Collections received
on the Pledged Loans during such Due Period which are allocable to interest on
such Loans in accordance with the terms thereof.
“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended.
“Issuer” shall mean Sierra Timeshare Conduit Receivables Funding II, LLC, a
Delaware limited liability company and its successors and assigns.
“Issuer Excluded Excess Amount” shall mean, on any date, the sum of (i) the FICO
Score of 7-Year Loans Excess Amount and (ii) the FICO Score of 10-Year Loans
Excess Amount, in each case on such date.
“Issuer Order” shall mean a written order or request dated and signed in the
name of the Issuer by an Authorized Officer of the Issuer.
“Large Loans Excess Amount” shall mean, on any date, the sum of (a) the combined
amount of the Loan Balances on such date of all Pledged Loans which have a Loan
Balance on such date greater than $100,000 plus (b) the amount by which (i) the
combined amount of the Loan Balances on such date of all Pledged Loans which
have a Loan Balance on such date of $75,000 or more (but not more than $100,000)
on such date exceeds (ii) (A) if the weighted average FICO Score for all Pledged
Loans which have a Loan Balance on such date of $75,000 or more (but not more
than $100,000) is 700 or greater, fifteen percent (15%) of the Adjusted Loan
Balance on such date or (B) if the weighted average FICO Score for all Pledged
Loans which have a Loan Balance on such date of $75,000 or more (but not more
than $100,000) is less than 700, five percent (5.0%) of the Adjusted Loan
Balance on such date.
“LIBOR Rate” shall mean USD-LIBOR-BBA as defined in the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended from time to time, with the Designated Maturity as defined therein being
one (1) month.
“Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
“Liquidity Agreement” shall have the meaning assigned to such term in the Note
Purchase Agreement.
“Liquidity Provider” shall have the meaning assigned thereto in the Note
Purchase Agreement.
“Liquidity Termination Date” shall have the meaning assigned to such term in the
Note Purchase Agreement.
“LLC Agreement” shall mean the Limited Liability Agreement of Sierra Timeshare
Conduit Receivables Funding II, LLC, dated as of November 5, 2008, as amended,
supplemented, restated or otherwise modified from time to time.
“Loan” shall mean each loan, installment contract, contract for deed, contract
or note secured by a mortgage, deed of trust, vendor’s lien or retention of
title originated or acquired by a Seller and relating to the sale of one or more
Timeshare Properties.
“Loan Balance” shall mean, on any date, with respect to any Pledged Loan, the
outstanding principal balance due under or in respect of such Pledged Loan as of
the last day of the immediately preceding Due Period.
“Loan Conveyance Documents” shall mean, with respect to any Pledged Loan, (a)
the applicable Seller Purchase Agreement or assignment of additional loans under
which such Pledged Loan was sold from a Seller to the Depositor, (b) if such
Pledged Loan is an Approved Loan, the applicable Approved Sale Agreement under
which such Pledged Loan was sold from an Approved Seller to the Depositor, (c)
the Depositor Purchase Agreement or assignment of additional loans under which
such Pledged Loan was transferred from the Depositor to the Issuer, (d) this
Indenture or the applicable Supplemental Grant pursuant to which the Pledged
Loan is Granted to the Collateral Agent for the benefit of the Trustee and (e)
any such other releases, documents, instruments or agreements as may be required
by the Depositor, the Issuer, the Collateral Agent or the Trustee in order to
more fully effect the transfer or Grant (including any prior assignments) of
such Pledged Loan and any related Pledged Assets from the Originator to the
Seller, from the Seller to the Depositor, from an Approved Seller to the
Depositor, from the Depositor to the Issuer and from the Issuer to the
Collateral Agent or the Trustee.
“Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement under which such Pledged
Loan was transferred from a Seller to the Depositor.
“Loan File” shall, with respect to any Pledged Loan, have the meaning assigned
to that term in the Seller Purchase Agreement under which such Pledged Loan was
transferred from a Seller to the Depositor.
“Loss to Liquidation Ratio” shall mean for any Payment Date, a fraction (i) the
numerator of which is the aggregate outstanding Loan Balance on such date of all
Pledged Loans which became Defaulted Loans during the related Due Period and
(ii) the denominator of which is the sum of (A) the aggregate outstanding Loan
Balance on such date of all Pledged Loans which became Defaulted Loans during
the related Due Period and (B) the excess of (x) all Collections and other
payments (including prepayments related to Timeshare Upgrades and all other
prepayments) of principal, interest and fees (which for the sake of clarity,
excludes maintenance fees assessed with respect to POAs) over (y) all Interest
Collections, in each case collected from or on behalf of the Obligors during the
related Due Period on the Pledged Loans.
“Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card affiliate or member entity.
“Majority Facility Investors” shall have the meaning assigned to that term in
the Note Purchase Agreement.
“Mandatory Redemption Date” shall mean the Payment Date falling in the
thirteenth calendar month after the calendar month in which the last Liquidity
Termination Date occurs.
“Market Servicing Rate” shall mean the rate calculated by the Trustee following
a Servicer Default, which rate shall be calculated as follows: (1) the Trustee
shall, within 10 Business Days after the occurrence of a Servicer Default,
solicit bids from entities which are experienced in servicing loans similar to
the Pledged Loans and shall request delivery of such bids to the Trustee within
30 days of the delivery of the notice to potential Successor Servicers, and such
bids shall state a servicing fee as part of the bid and (2) upon the receipt of
three arms-length bids, the Trustee shall disregard the highest bid and the
lowest bid and select the remaining middle bid, and the servicing fee rate bid
by such bidder shall be the Market Servicing Rate.
“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on:
(a)
the business, properties, operations or condition (financial or otherwise) of
any of such Person;

(b)
the ability of such Person to perform its respective obligations under any of
the Facility Documents to which it is a party;

(c)
the validity or enforceability of, or collectibility of amounts payable under,
this Indenture or any of the Facility Documents to which it is a party;

(d)
the status, existence, perfection or priority of any Lien arising through or
under such Person under any of the Facility Documents to which it is a party; or

(e)
the value, validity, enforceability or collectibility of the Pledged Loans or
any of the other Pledged Assets.

“Maturity Date” shall mean the August 2036 Payment Date.
“Member” shall have the meaning assigned thereto in the LLC Agreement.
“Missing Documentation Loan” shall mean any Pledged Loan with respect to which
(A) the original Loan and/or the related Loan File or any part thereof are not
in the possession of the Custodian at the time of the sale of such Loan to the
Depositor and (B) if the related Mortgage is not in the possession of the
Custodian because it has been removed from the Loan File for review and
recording in the local real property recording office, it has not been returned
to the Loan File in the time frame required by the applicable Seller Purchase
Agreement, or if the documentation is not in the possession of the Custodian
because it has not been delivered by the Seller thereof to the Custodian, such
documentation is not in the custody of the Custodian within 30 days after the
date of the sale of such Loan to the Issuer.
“Monthly Principal” shall mean, for any Payment Date (i) so long as neither an
Amortization Event nor the Termination Date has occurred (x) if on the last day
of the immediately preceding Due Period no Rating Downgrade Condition existed,
an amount equal to the Principal Distribution Amount for such Payment Date and
(y) if on the last day of the immediately preceding Due Period a Rating
Downgrade Condition existed, an amount equal to the excess of (1) the Principal
Distribution Amount for such Payment Date over (2) the Green Loan Deficiency
Principal Distribution Amount for such Payment Date; and (ii) on or after the
Termination Date or the occurrence of an Amortization Event, the lesser of the
Notes Principal Amount and the excess of (1) the entire amount of the remaining
Available Funds after making provisions for the payments and distributions
required under clauses FIRST through FIFTH in Section 4.1 on such Payment Date
over (2) the amount, if any, by which the amount on deposit in the Reserve
Account is less than the Reserve Required Amount on such date.
“Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a) 1.10% and (b) the
Aggregate Loan Balance on the first day of such Due Period (or portion thereof)
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer, an amount equal to one-twelfth of the product
of (x) the lesser of 3.5% and the Market Servicing Rate and (y) the Aggregate
Loan Balance on the first day of such Due Period.
“Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.3.
“Monthly Trustee Fee” shall mean, in respect of any Due Period, the sum of
$1,000.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Mortgage” shall mean any mortgage, deed of trust, purchase money deed of trust
or deed to secure debt encumbering the related Timeshare Property, granted by
the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
“Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan which
has not been released from the Lien of this Indenture, the proceeds of the sale,
liquidation or other disposition of the Defaulted Loan and/or related Pledged
Assets.
“New Seller” shall mean an entity other than WCF which (a) is a subsidiary of
the Parent Corporation, (b) performs its own loan origination and servicing, (c)
has entered into a Seller Purchase Agreement as provided in Section 3.5 and, (d)
with respect to any Loan Granted under this Indenture has complied with all
conditions set forth in Section 3.5.
“New Seller Excess Amount” shall mean, on any date, an amount equal to the sum
of (a) the amount by which the sum of the Loan Balances for Pledged Loans that
were sold to the Depositor by any one New Seller exceeds 10% of the Adjusted
Loan Balance on such date plus, without duplication (b) the amount by which the
sum of the Loan Balances for Pledged Loans that were sold to the Depositor by
all New Sellers exceeds 15% of the Adjusted Loan Balance on such date.
“New Seller Loans” shall mean Loans sold by a New Seller to the Depositor under
a Seller Purchase Agreement.
“New York UCC” shall have the meaning set forth in Section 1.2(f).
“Nominee” shall have the meaning set forth in each Seller Purchase Agreement.
“Non-Conduit Committed Purchaser” shall have the meaning assigned to that term
in the Note Purchase Agreement.
“Non-US Excess Amount” shall mean, on any date, the amount by which (i) the sum
of the Loan Balances on such date for all Pledged Loans with Obligors with
billing addresses not located in the United States of America as of the last day
of the immediately preceding Due Period exceeds (ii) five percent (5%) of the
Adjusted Loan Balance on such date.
“Non-WorldMark Loan Excess Amount” shall mean, on any date, the amount by which
(i) the sum of the Loan Balances on such date for all Wyndham Loans exceeds (ii)
77.5% of the Adjusted Loan Balance on such date.
“Note Purchase Agreement” shall mean the Amended and Restated Note Purchase
Agreement dated as of October 1, 2010, which relates to the sale of the Series
2008-A Notes by the Issuer and which is by and among the Issuer, the Depositor,
the Servicer, the Performance Guarantor, the Deal Agent, the Purchasers and the
Funding Agents as amended, restated, supplemented or otherwise modified from
time to time hereafter in accordance with its terms.
“Note Register” shall have the meaning specified in Section 2.5.
“Note Registrar” shall have the meaning specified in Section 2.5.
“Noteholder” or “Holder” shall mean the Person in whose name a Series 2008-A
Note is registered in the Note Register.
“Notes Increase Date” shall mean with respect to an Increase, the Business Day
on which the Increase occurs pursuant to Section 2.17.
“Notes Interest” shall mean for each Series 2008-A Note on any Payment Date, an
amount equal to the Carrying Costs for the related Accrual Period with respect
to a Non-Conduit Committed Purchaser that holds such Series 2008-A Note or the
Purchaser Group in whose Funding Agent’s name such Series 2008-A Note is
registered, as applicable, as such amount is reported to the Trustee by the Deal
Agent or the Servicer; plus the Purchaser Fees due on such Payment Date to such
Noteholder under the terms of the Fee Letter as such amounts are reported to the
Trustee by the Deal Agent or the Servicer.
“Notes Principal Amount” shall mean, as of the close of business on any date,
the Initial Notes Principal Amount plus (i) the aggregate amount of all
Increases made with respect to the Series 2008-A Notes pursuant to Section 2.17
less (ii) the aggregate amount of all principal payments made on the Series
2008-A Notes on or prior to such date less (iii) the principal amount of any
Series 2008-A Notes cancelled pursuant to Section 2.22; provided that any
principal payments required to be returned to the Issuer shall be reinstated to
the Notes Principal Amount.
“Notice of Increase” shall mean the notice presented by the Issuer to the Deal
Agent, Servicer and Trustee to request an Increase.
“NPA Costs” shall mean, as of any Payment Date, the Breakage and Other Costs as
defined in the Note Purchase Agreement due and payable on such Payment Date.
“Obligor” shall mean, with respect to any Loan, the Person or Persons obligated
to make Scheduled Payments thereon.
“Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
“Opinion of Counsel” shall mean a written opinion of counsel who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Trustee.
“Original Indenture” shall have the meaning set forth in the preamble.
“Originator,” with respect to any Pledged Loan, shall have the meaning assigned
to such term in the Seller Purchase Agreement under which such Pledged Loan was
transferred to the Depositor or if such term is not so defined, the entity which
originates or acquires Loans and transfers such Loans directly or through a
Seller to the Depositor.
“PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Loan via pre-authorized debit.
“Parent Corporation” shall mean Wyndham Destinations.
“Paying Agent” shall mean the Trustee or any successor thereto, in its capacity
as paying agent for the Series 2008-A Notes.
“Payment Date” shall mean the 13th day of each calendar month, or, if such 13th
day is not a Business Day, the next succeeding Business Day, commencing December
15, 2008.
“Performance Guaranty” shall mean that Performance Guaranty dated as of November
7, 2008 given by Wyndham Destinations in favor of the Issuer, the Depositor and
the Trustee.
“Performance Guarantor” shall mean Wyndham Destinations.
“Permitted Encumbrances” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement under which such
Pledged Loan was transferred from a Seller to the Depositor.
“Permitted Investments” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities on or before the first Payment Date
after the date of acquisition; (ii) time deposits and certificates of deposit
having maturities on or before the first Payment Date after the date of
acquisition, maintained with or issued by any commercial bank having capital and
surplus in excess of $500,000,000 and having a short term senior unsecured debt
rating of at least “F-l” by Fitch, “A-1” by S&P or “P-l” by Moody’s; (iii)
repurchase agreements having maturities on or before the first Payment Date
after the date of acquisition for underlying securities of the types described
in clauses (i) and (ii) above or clause (iv) below with any institution having a
short term senior unsecured debt rating of at least “F-l” by Fitch, “A-l” by
S&P, or “P-l” by Moody’s; (iv) commercial paper maturing on or before the first
Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “F-l” by Fitch, “A-l” by S&P or “P-l” by
Moody’s; and (v) money market funds rated “Aaa” by Moody’s which invest solely
in any of the foregoing, including any such funds in which the Trustee or an
Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; provided, however, that no obligation of any Seller
shall constitute a Permitted Investment.
“Person” shall mean any person or entity including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
or organization of any nature, whether or not a legal entity.
“Plan” shall mean an employee benefit plan or other retirement arrangement
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time.
“Pledged Asset” with respect to each Pledged Loan, shall mean the related
“Assets” as defined in the Depositor Purchase Agreement.
“Pledged Loan” shall mean the Initial Pledged Loans and any Additional Pledged
Loans, but excluding any Released Pledged Loans.
“POA” shall have the meaning assigned thereto in each Seller Purchase Agreement.
“Post Office Box” shall mean each post office box to which Obligors are directed
to mail payments in respect of the Pledged Loans.
“Potential Amortization Event” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute an Amortization Event.
“Potential Event of Default” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute an Event of Default.
“Potential Servicer Default” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute a Servicer Default.
“Presidential Reserve Loan” shall mean any Pledged Loan which provides financing
for the purchase of an UDI in a Timeshare Property Regime at a Resort in which
all or a portion of the units comprising such Timeshare Property Regime are
designated as Presidential Reserve units and in respect of which units the
owners have preferential reservation rights.
“Presidential Reserve Loan Excess Amount” shall mean, on any date, the amount by
which (i) the sum of the Loan Balances on such date for all Pledged Loans which
are Presidential Reserve Loans as of the last day of the immediately preceding
Due Period exceeds (ii) 10% of the Adjusted Loan Balance on such date.
“Principal Distribution Amount” shall mean for any Payment Date an amount equal
to the Borrowing Base Shortfall on such Payment Date; provided, however, that
for any Payment Date on which (x) the Securitized Pool Three Month Rolling
Average Delinquency Percentage exceeds 4.50% or (y) the Securitized Pool Four
Month Default Percentage exceeds 1.50%, the Principal Distribution Amount shall
be the lesser of (a) the Notes Principal Amount as of such Payment Date and (b)
the excess of (i) the entire amount of the remaining Available Funds after
making provisions for the payments and distributions required under clauses
FIRST through FIFTH in Section 4.1 on such Payment Date over (ii) the amount, if
any, by which the amount on deposit in the Reserve Account is less than the
Reserve Required Amount on such Payment Date.
“Priority of Payments” shall mean the application of Available Funds in
accordance with Section 4.1.
“Proceeding” shall have the meaning specified in Section 11.3.
“Proportional Delinquent Loan Balance” shall mean, with respect to any release
of Eligible Loans from the lien of this Indenture, the product of (i) the
Eligible Loan Release Percentage in respect of such release multiplied by (ii)
the aggregate outstanding Loan Balance of all Delinquent Loans as of the Release
Date in respect of such release (without giving effect to the release of any
Pledged Loans on such Release Date).
“Purchase” shall mean a purchase of Pledged Loans by the Issuer from the
Depositor pursuant to the Depositor Purchase Agreement.
“Purchaser” shall have the meaning assigned to that term in the Note Purchase
Agreement.
“Purchaser Commitment Amount” with respect to each Purchaser Group or each
Non-Conduit Committed Purchaser, shall have the meaning assigned to that term in
the Note Purchase Agreement.
“Purchaser Fees” shall have the meaning specified in the Fee Letter.
“Purchaser Group” shall have the meaning assigned to that term in the Note
Purchase Agreement.
“PYF 2007-A Notes” shall mean the Premium Yield Facility 2007-A LLC Floating
Rate Vacation Timeshare Loan Backed Notes, Series 2007-A.
“Qualified Hedge Provider” shall mean, at any time, any entity which is a
counterparty to the Hedge Agreement so long as such entity or its Guarantor has
a long-term unsecured debt rating of at least A3 from Moody’s and A- from S&P
and a short-term unsecured debt rating of at least P-2 from Moody’s and A-2 from
S&P.
“Qualified Substitute Loan” shall mean a substitute Pledged Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution has a coupon rate not less than the coupon rate of the substituted
Pledged Loan.
“Rating Agency” shall mean at any time any nationally recognized statistical
rating organization then maintaining a rating on the Series 2008-A Notes at the
request of the Issuer.
“Rating Agency Condition” shall mean, with respect to any action to be taken,
that each Rating Agency shall have been given at least five (5) days prior
notice thereof by the Issuer and shall have notified the Issuer and the Trustee
in writing that such action will not result in a reduction, downgrade,
suspension or withdrawal of the rating then assigned by it to the Series 2008-A
Notes.
“Rating Downgrade Condition” shall mean that two or more of the following
conditions have occurred: (i) the senior unsecured debt of Wyndham Destinations
is rated below “Ba3” by Moody’s, or Moody’s has withdrawn its rating of the
senior unsecured debt of Wyndham Destinations and has not reinstated a rating of
at least “Ba3,” (ii) the senior unsecured debt of Wyndham Destinations is rated
below “BB-” by S&P, or S&P has withdrawn its rating of the senior unsecured debt
of Wyndham Destinations and has not reinstated a rating of at least “BB-” and
(iii) the senior unsecured debt of Wyndham Destinations is rated below “BB-” by
Fitch, or Fitch has withdrawn its rating of the senior unsecured debt of Wyndham
Destinations and has not reinstated a rating of at least “BB-” The occurrence of
any Ratings Downgrade Condition shall continue until the date on which the
senior unsecured debt of Wyndham Destinations meets or exceeds at least two of
the following three ratings: “Ba3” by Moody’s, “BB-” by S&P and “BB-” by Fitch.
“Record Date” shall mean the date on which Noteholders entitled to receive a
payment of interest or principal on the succeeding Payment Date are determined,
such date as to any Payment Date being the day preceding such Payment Date (or
if such day is not a Business Day, the immediately preceding Business Day).
“Registered Noteholder” shall mean a Holder of a Series 2008-A Note that is
registered in the Note Register.
“Registered Notes” shall have the meaning set forth in Section 2.1.
“Release Date” shall mean the date on which Pledged Loans are released from the
Lien of this Indenture.
“Release Price” shall mean an amount equal to the outstanding Loan Balance of
the Pledged Loan as of the date on which the release is to be made, plus accrued
and unpaid interest thereon to the date of such release.
“Released Pledged Loan” shall mean any Loan which was a Pledged Loan, but which
was released from the Lien of this Indenture pursuant to the terms hereof;
provided that any Released Pledged Loan which subsequently becomes an Additional
Pledged Loan shall not be a Released Pledged Loan, unless and until such Loan is
again released from the Lien of the Indenture pursuant to the terms hereof.
“Required Cap Rate” shall mean, for any Accrual Period, the Weighted Average
Series 2008-A Loans Rate less 7.50%.
“Required Facility Investors” shall have the meaning assigned to that term in
the Note Purchase Agreement.
“Reserve Account” shall have the meaning specified in Section 4.6.
“Reserve Required Amount” shall mean (i) so long as no Amortization Event has
occurred, as of any date an amount equal to the sum of (x) 2.0% of the Aggregate
Loan Balance on such date and (y) an amount equal to the sum of the Green Loan
Reserve Percentage of the Loan Balance for each Pledged Loan which is a Green
Loan multiplied by the applicable Advance Rate on such date, and (ii) on and
after the first Payment Date following the occurrence of an Amortization Event,
the lesser of (x) 0.25% of the Notes Principal Amount as of the date on which
the Amortization Event occurred and (y) 50% of the Notes Principal Amount as of
such Payment Date before taking into account any distributions of principal on
such Payment Date.
“Resort” shall have the meaning set forth in each Seller Purchase Agreement.
“Responsible Officer” shall mean any officer assigned to the Corporate Trust
Office (or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
“Revolving Credit Agreement” shall mean the Credit Agreement dated as of May 31,
2018 among Wyndham Destinations, as borrower, the lenders party to the agreement
from time to time, the several joint bookrunners and joint lead arrangers party
to the agreement from time to time, and Bank of America, N.A., as administrative
agent, as amended, restated, replaced or refinanced from time to time.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor thereto.
“Sale” shall have the meaning specified in Section 11.12(a).
“Scheduled Payment” shall mean the scheduled monthly payment of principal and
interest on a Pledged Loan.
“Second Amendment Effective Date” shall have the meaning set forth in Section
15.20 herein.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
“Securitized Pool” shall mean, as of any date, all assets originated by the
Originators or any other Affiliate of WCF and financed by any special purpose
entity and which are serviced by WCF including the assets in all term issuances,
all warehouse facilities (other than the Series 2008-A Notes) and other
securitization facilities that are outstanding at any time between the Closing
Date and the date on which the Series 2008-A Notes are paid in full excluding
PYF 2007-A Notes and any future securitized pool of assets that is not composed
of collateral with eligibility requirements generally analogous to those of the
Pledged Loans.
“Securitized Pool Default Percentage” shall mean for any Due Period a fraction
(i) the numerator of which is the aggregate outstanding principal balance due in
respect of all loans in the Securitized Pool which became Securitized Pool
Defaulted Loans during such Due Period and (ii) the denominator of which is the
aggregate outstanding loan balance due in respect of all loans in the
Securitized Pool as of the last day of such Due Period.
“Securitized Pool Defaulted Loan” shall mean any loan in the Securitized Pool
(a) with any portion of a scheduled monthly payment of principal or interest is
delinquent more than 120 days, (b) with respect to which WCF as servicer shall
have determined in good faith that the related obligor will not resume making
scheduled monthly payments, (c) for which the related obligor shall have become
the subject of a proceeding under a Debtor Relief Law or (d) for which
cancellation or foreclosure actions have been commenced.
“Securitized Pool Delinquency Ratio” shall mean for any Due Period, a fraction
(i) the numerator of which is the aggregate outstanding principal balance due in
respect of all loans in the Securitized Pool which are Securitized Pool
Delinquent Loans at the end of such Due Period and (ii) the denominator of which
is the aggregate outstanding loan balance due in respect of all loans in the
Securitized Pool as of the last day of such Due Period.
“Securitized Pool Delinquent Loan” shall mean any loan in the Securitized Pool
with any scheduled monthly payment of interest or principal (or any portion
thereof) delinquent more than 60 days other than a loan that is a Securitized
Pool Defaulted Loan.
“Securitized Pool Four Month Default Percentage” shall mean, for any Payment
Date, the sum of the Securitized Pool Default Percentages for each of the four
immediately preceding Due Periods divided by four.
“Securitized Pool Three Month Rolling Average Delinquency Percentage” shall
mean, for any Payment Date, the sum of the Securitized Pool Delinquency Ratios
for each of the three immediately preceding Due Periods divided by three.
“Seller” shall have the meaning assigned to that term in any Seller Purchase
Agreement.
“Seller of Series 2008-A Loans” shall mean a Seller which has sold a Loan to the
Depositor which is a Pledged Loan.
“Seller Purchase Agreements” shall mean collectively (i) the Master Loan
Purchase Agreement among WCF, as Seller, WVRI, WRDC and the other Originators
named therein and the Depositor, as supplemented by the Series 2008-A Supplement
thereto (the “Existing Seller Purchase Agreement”), (ii) any Master Loan
Purchase Agreement (as supplemented by any supplement thereto) to a sale of
Loans from a New Seller to the Depositor, which Loans are subsequently sold by
the Depositor to the Issuer and (iii) with respect to any Approved Loans
originally sold by a Seller to the Depositor under a Collateral Seller Purchase
Agreement, such Collateral Seller Purchase Agreement.
“Senior Notes Interest” shall mean, for each Series 2008-A Note on any Payment
Date, the excess of (i) the Notes Interest for such Series 2008-A Note on such
Payment Date over (ii) the Contingent Subordinated Notes Interest for such
Series 2008-A Note on such Payment Date.
“Senior Overdue Interest” shall mean, as of any Payment Date, the amount, if
any, by which the aggregate Senior Notes Interest in respect of all Series
2008-A Notes on all prior Payment Dates exceeds the amount paid to Noteholders
on such prior Payment Dates pursuant to clause FOURTH of Section 4.1, together
with interest thereon for each Accrual Period at the rate of the Bank Base Rate
plus 1.5%.
“Series 2008-A Loan” shall mean a Loan that is a Pledged Loan.
“Series 2008-A Loan Schedule” shall mean the loan schedule containing
information about the Pledged Loans, which loan schedule is delivered
electronically by the Issuer to the Trustee as of the Initial Advance Date, and
as such schedule is amended by delivery electronically by the Issuer to the
Trustee of information related to the release of Pledged Loans or the Grant of
Additional Pledged Loans or Qualified Substitute Loans.
“Series 2008-A Notes” shall mean the Sierra Timeshare Conduit Receivables
Funding II, LLC, Loan-Backed Variable Funding Notes, Series 2008-A, issued
pursuant hereto.
“Series 2008-A Supplement” shall mean the Amended and Restated Purchase
Agreement Supplement, dated as of August 29, 2013, as further amended by
Amendment No. 1 thereto dated as of April 24, 2019, and as further amended,
supplemented, amended and restated or otherwise modified from time to time
hereafter in accordance with its terms, to the Master Loan Purchase Agreement
among WCF, as Seller, WVRI, WRDC, the other Originators named therein and the
Depositor pursuant to which the Seller sells Loans to the Depositor.
“Service Transfer” shall have the meaning specified in Section 12.1.
“Servicer” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation, or
any Successor Servicer appointed pursuant to Section 12.2.
“Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at its
option, pursuant to Section 7.16 to cover any shortfall between (i) the
Scheduled Payments on the Pledged Loans for a Due Period, and (ii) the amounts
actually deposited in the Collection Account on account of such Scheduled
Payments on or prior to the Payment Date immediately following such Due Period.
“Servicer Default” shall mean the defaults specified in Section 12.1.
“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
“Settlement Statement” shall mean the information furnished by the Servicer to
the Trustee for distribution to the Noteholders pursuant to Section 8.1.
“Shell Loans” shall mean Pledged Loans which were originated by a Shell
Originator. “Shell Originator” shall mean SVC-Americana, LLC, an Arizona limited
liability company, SVC-Hawaii, LLC, a Hawaii limited liability company, and
SVC-West, LLC, a California limited liability company and their respective
successors and assigns.
“Six-Month Green Loans” shall mean, as of any date, Green Loans which finance a
Timeshare Property related to a Resort which has a scheduled completion date not
more than six months after the end of the Due Period during which such date
occurs and which are not Delayed Completion Green Loans.
“Six-Month Green Loans Excess Amount” shall mean, on any date, the amount, if
any, by which (i) the sum of the Loan Balances on such date for all Pledged
Loans which are Six-Month Green Loans as of the last day of the immediately
preceding Due Period exceeds (ii) three percent (3%) of the Adjusted Loan
Balance on such date.
“State” shall mean any one of the 50 states of the United States plus the
District of Columbia.
“State Concentration Excess Amount” shall mean, on any date, the sum of (i) with
respect to each State other than California, the amount by which the sum of the
Loan Balances on such date of all Pledged Loans of Obligors with mailing
addresses located in such State on the last date of the immediately preceding
Due Period exceeds twenty percent (20%) of the Adjusted Loan Balance on such
date plus (ii) with respect to California, the amount by which the sum of the
Loan Balances on such date of all Pledged Loans of Obligors with mailing
addresses located in California on the last day of the immediately preceding Due
Period exceeds thirty percent (30%) of the Adjusted Loan Balance on such date.
“STCRF” shall mean Sierra Timeshare Conduit Receivables Funding, LLC, a Delaware
limited liability company and its successors and assigns.
“Step-Up CP Interest” shall have the meaning specified in the Note Purchase
Agreement.
“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
“Substitution Adjustment Amount” shall have the meaning specified in the
Depositor Purchase Agreement.
“Successor Servicer” shall have the meaning set forth in Section 12.2.
“Supplemental Grant” shall mean, with respect to any Additional Pledged Loans
Granted as provided in Section 5.1 of this Indenture, a Supplemental Grant
substantially in the form of Exhibit A which shall be accompanied by an
amendment which amends the Series 2008-A Loan Schedule listing such Loans and
which shall be deemed to be incorporated into and made a part of this Indenture.
“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of
November 7, 2008 by and among the Issuer, Wyndham Destinations and WCF as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.
“Termination Date” shall mean the earliest to occur of (i) the Mandatory
Redemption Date (unless repayment of the Series 2008-A Notes is waived in
accordance with Section 2.13(a)), (ii) the Maturity Date and (iii) the first
Payment Date on which the Liquidity Termination Date has occurred with respect
to any Purchaser Group or any Non-Conduit Committed Purchaser.
“Termination Notice” shall have the meaning specified in Section 12.1.
“Three Month Rolling Average Delinquency Ratio” shall mean for any Payment Date,
the sum of the Delinquency Ratios for such Payment Date and each of the two
immediately preceding Payment Dates divided by three.
“Three Month Rolling Average Loss to Liquidation Ratio” shall mean for any
Payment Date, the sum of the Loss to Liquidation Ratios for such Payment Date
and each of the two immediately preceding Payment Dates divided by three.
“Timeshare Property” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement under which such Pledged
Loan was transferred to the Depositors.
“Timeshare Property Regime” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement, under which such
Pledged Loan was transferred to the Depositor.
“Timeshare Upgrade” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement, under which such Pledged
Loan was transferred to the Depositor.
“Title Clearing Agreement” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement, under which such
Pledged Loan was transferred to the Depositor.
“Transition Period” shall mean the period from the date a Seller acquires an
organization, facility or program from an unrelated entity to the date on which
such Seller has fully converted the servicing of Loans related to such
organization, facility or program to the Servicer’s Credit Standards and
Collection Policies.
“Transition Period Excess Amount” shall mean, on any date, the amount by which
the sum of the Loan Balances on such date for all Pledged Loans which are
Acquired Portfolio Loans and for which the Transition Period has extended beyond
120 days and the Transition Period has not been completed as of the last day of
the immediately preceding Due Period exceeds ten percent (10%) of the Adjusted
Loan Balance on such date.
“Trustee” shall mean Wells Fargo Bank, National Association, or its successor in
interest, or any successor trustee appointed as provided in this Indenture.
“Trustee Fee Letter” shall mean the schedule of fees attached as Schedule 1, and
all amendments thereof, supplements thereto or replacements thereto.
“Twelve-Month Green Loans” shall mean, as of any date, Green Loans which finance
a Timeshare Property related to a Resort which has a scheduled completion date
more than six months but not more than 12 months after the end of the Due Period
during which such date occurs and which are not Delayed Completion Green Loans.
“Twelve-Month Green Loans Excess Amount” shall mean, on any date, the amount, if
any, by which (i) the sum of the Loan Balances on such date for all Pledged
Loans which are Twelve-Month Green Loans as of the last day of the immediately
preceding Due Period exceeds (ii) one and a half percent (1.5%) of the Adjusted
Loan Balance on such date.
“Twelve-Month Plus Green Loans” shall mean, as of any date, Green Loans which
finance a Timeshare Property related to a Resort which has a scheduled
completion date more than 12 months after the end of the Due Period during which
such date occurs and which are not Delayed Completion Green Loans.
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any applicable jurisdiction.
“UDI” shall have the meaning assigned thereto in each Seller Purchase Agreement.
“Unused Fees” shall mean with respect to any Purchaser Group or any Non-Conduit
Committed Purchaser, the unused fee described in the Fee Letter.
“Vacation Credits” shall mean ownership interests in WorldMark that entitle the
owner thereof to use WRDC Resorts that are owned by WorldMark.
“WCF” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation.
“Weighted Average Series 2008-A Loans Rate” shall mean, with respect to any
Accrual Period, the weighted average of the Contract Rates for all Pledged Loans
as the last day of the Due Period immediately preceding the related Payment
Date.
“WorldMark” shall mean WorldMark, The Club, a California non-profit mutual
benefit corporation, and its successors in interest.
“WorldMark Adjusted Loan Balance” shall mean, on any date, the Loan Balances on
such date of all WorldMark Loans minus the sum of (i) the Loan Balances of any
WorldMark Loans which are Defaulted Loans as of the last day of the immediately
preceding Due Period, (ii) the Loan Balances of any WorldMark Loans which are
Delinquent Loans as of the last day of the immediately preceding Due Period,
(iii) the Loan Balances of any WorldMark Loans which are Defective Loans as of
the last day of the immediately preceding Due Period, (iv) the portion of the
FICO Score of 7-Year Loans Excess Amount comprised of WorldMark Loans on such
date and (v) the portion of the FICO Score of 10-Year Loans Excess Amount
comprised of WorldMark Loans on such date.
“WorldMark Loans” shall mean Pledged Loans originated by WRDC.
“WorldMark Loan FICO Score 650 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 650 or less exceeds (ii) 20%
of the WorldMark Adjusted Loan Balance on such date.
“WorldMark Loan FICO Score 700 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 700 or less exceeds (ii) the
sum of (A) 49% of the WorldMark Adjusted Loan Balance on such date and (B) the
WorldMark Loan FICO Score 650 Excess Amount on such date.
“WorldMark Loan FICO Score 750 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 750 or less exceeds (ii) the
sum of (A) 74% of the WorldMark Adjusted Loan Balance on such date, (B) the
WorldMark Loan FICO Score 650 Excess Amount on such date and (C) the WorldMark
Loan FICO Score 700 Excess Amount on such date.
“WorldMark Loan FICO Score 800 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 800 or less exceeds (ii) the
sum of (A) 95% of the WorldMark Adjusted Loan Balance on such date, (B) the
WorldMark Loan FICO Score 650 Excess Amount on such date, (C) the WorldMark Loan
FICO Score 700 Excess Amount on such date and (D) the WorldMark Loan FICO Score
750 Excess Amount on such date.
“WorldMark Resorts” shall mean resorts developed by WRDC in which WRDC sells
vacation ownership interests .
“WRDC” shall mean Wyndham Resort Development Corporation, an Oregon corporation
and its successors and assigns.
“WRDC California Loan” shall mean a Pledged Loan which was originated by WRDC
and relates to Vacation Credits sold in California.
“WRDC Timeshare Upgrade” shall mean a Loan which was sold to the Depositor by
WRDC and with respect to which the Obligor purchases a Timeshare Upgrade.
“WVRI” shall mean Wyndham Vacation Resorts, Inc., a Delaware corporation and its
successors and assigns.
“Wyndham Adjusted Loan Balance” shall mean, on any date, the Loan Balances on
such date of all Wyndham Loans minus the sum of (i) the Loan Balances of any
Wyndham Loans which are Defaulted Loans as of the last day of the immediately
preceding Due Period, (ii) the Loan Balances of any Wyndham Loans which are
Delinquent Loans as of the last day of the immediately preceding Due Period,
(iii) the Loan Balances of any Wyndham Loans which are Defective Loans as of the
last day of the immediately preceding Due Period, (iv) the portion of the FICO
Score of 7-Year Loans Excess Amount comprised of Wyndham Loans on such date and
(v) the portion of the FICO Score of 10-Year Loans Excess Amount comprised of
Wyndham Loans on such date.
“Wyndham Destinations” shall mean Wyndham Destinations, Inc. (formerly known as
Wyndham Worldwide Corporation) and its successors and assigns.
“Wyndham Loans” shall mean Pledged Loans other than WorldMark Loans.
“Wyndham Loan FICO Score 650 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 650 or less exceeds (ii) 15% of the
Wyndham Adjusted Loan Balance on such date.
“Wyndham Loan FICO Score 700 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 700 or less exceeds (ii) the sum of
(A) 38.5% of the Wyndham Adjusted Loan Balance on such date and (B) the Wyndham
Loan FICO Score 650 Excess Amount on such date.
“Wyndham Loan FICO Score 750 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 750 or less exceeds (ii) the sum of
(A) 68.5% of the Wyndham Adjusted Loan Balance on such date, (B) the Wyndham
Loan FICO Score 650 Excess Amount on such date and (C) the Wyndham Loan FICO
Score 700 Excess Amount on such date.
“Wyndham Loan FICO Score 800 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 800 or less exceeds (ii) the sum of
(A) 94% of the Wyndham Adjusted Loan Balance on such date, (B) the Wyndham Loan
FICO Score 650 Excess Amount on such date, (C) the Wyndham Loan FICO Score 700
Excess Amount on such date and (D) the Wyndham Loan FICO Score 750 Excess Amount
on such date.
Section 1.2    Other Definitional Provisions.
(a)    Terms used in this Indenture and not otherwise defined herein shall have
the meanings ascribed to them in the Existing Seller Purchase Agreement or the
Depositor Purchase Agreement, each as in effect as of the August 2013 Amendment
Effective Date.
(b)    All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(c)    As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in Section
1.1, and accounting terms partly defined in Section 1.1 to the extent not
defined, shall have the respective meanings given to them under GAAP as in
effect from time to time. To the extent that the definitions of accounting terms
herein or in any certificate or other document delivered pursuant hereto are
inconsistent with the meanings of such terms under GAAP, the definitions
contained herein or in any such certificate or other document shall control.
(d)    Any reference to a Rating Agency or to each Rating Agency shall only
apply to a rating agency then rating the Series 2008-A Notes, and any reference
to satisfaction of the Rating Agency Condition or to delivery of documents or
other items to the Rating Agencies or to a Rating Agency shall only apply to a
rating agency then rating the Series 2008-A Notes. Other than as set forth in
Section 15.16, at any time when the Series 2008-A Notes are not rated by any
Rating Agency all references in this Indenture to actions to be taken with
respect to any Rating Agency or the Rating Agencies and/or the Rating Agency
Condition shall be disregarded and shall be of no effect.
(e)    Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
(f)    Terms used herein that are defined in the New York Uniform Commercial
Code (the “New York UCC”) and not otherwise defined herein shall have the
meanings set forth in the New York UCC, unless the context requires otherwise.
Any reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.
(g)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision of this Indenture; and Article, Section, subsection,
Schedule and Exhibit references contained in this Indenture are references to
Articles, Sections, subsections, Schedules and Exhibits in or to this Indenture
unless otherwise specified.
(h)    In determining whether the requisite percentage of Noteholders or of all
Noteholders have concurred in any direction, waiver or consent, Series 2008-A
Notes owned by the Issuer or an Affiliate of the Issuer shall be considered as
though they are not outstanding, except that for the purposes of determining
whether the Trustee shall be protected in making such determination or relying
on any such direction, waiver or consent, only Series 2008-A Notes which a
Responsible Officer of the Trustee knows pursuant to written notice (or in the
case of the Issuer, by reference to the Note Register if the Trustee is also the
Note Registrar) are so owned shall be so disregarded. Series 2008-A Notes so
owned that have been pledged in good faith may be regarded as outstanding if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to such Series 2008-A Notes and that the pledgee is not the
Issuer, any other obligor upon the Series 2008-A Notes, the Depositor, the
Servicer or any Affiliate of any of the foregoing Persons.
Section 1.3    Intent and Interpretation of Documents
The arrangement by this Indenture, the Seller Purchase Agreements, any Approved
Sale Agreement, the Depositor Purchase Agreement, the Custodial Agreement, the
Collateral Agency Agreement and the other Facility Documents is intended not to
be a taxable mortgage pool for federal income tax purposes, and is intended to
constitute a sale of the Loans by the applicable Seller or Approved Seller to
the Depositor for commercial law purposes. Each of the Depositor and the Issuer
are and are intended to be a legal entity separate and distinct from each Seller
and Approved Seller for all purposes other than tax purposes. This Indenture and
the other Facility Documents shall be interpreted to further these intentions.
Article II    
THE NOTES
Section 2.1    Form Generally.
(a)    The Series 2008-A Notes shall be issued in fully registered form without
interest coupons. The Series 2008-A Notes and the Trustee’s or Authentication
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms set forth as Exhibit B,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may, consistently herewith, be determined by the Authorized Officers
of the Issuer executing the Series 2008-A Notes as evidenced by their execution
of the Series 2008-A Notes. Any portion of the text of any Series 2008-A Note
may be set forth on the reverse or subsequent pages thereof, with an appropriate
reference thereto on the face of the Note.
The Series 2008-A Notes shall be typewritten, word processed, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Series 2008-A Notes, as evidenced by
their execution of such Series 2008-A Notes.
All Series 2008-A Notes shall be dated as provided in Section 2.15.
(b)    Each Series 2008-A Note shall have a grid attached to it on which there
shall be recorded the advances made on such Series 2008-A Note and all principal
payments made on that Note; provided, that such amounts may instead be recorded
in the Purchaser’s or Funding Agent’s records and the failure to make such
recordings shall not affect the obligations of the Issuer hereunder or under
such Series 2008-A Note.
(c)    One Series 2008-A Note shall initially be issued for each Purchaser Group
and be registered in the name of the Funding Agent for that Purchaser Group as
set forth in Exhibit B.
(d)    One Series 2008-A Note shall be issued for each Non-Conduit Committed
Purchaser and be registered in the name of the Non-Conduit Committed Purchaser
itself as set forth in Exhibit B.
Section 2.2    Denominations.
Except as otherwise specified in this Indenture and the Series 2008-A Notes,
each Series 2008-A Note shall be issued in fully registered form in minimum
amounts of U.S. $1,000.
Section 2.3    Execution, Authentication and Delivery.
Each Series 2008-A Note shall be executed by manual or facsimile signature on
behalf of the Issuer by an Authorized Officer of the Issuer.
Series 2008-A Notes bearing the manual or facsimile signature of an individual
who was, at the time when such signature was affixed, authorized to sign on
behalf of the Issuer shall not be rendered invalid, notwithstanding the fact
that such individual ceased to be so authorized prior to the authentication and
delivery of such Series 2008-A Notes or does not hold such office at the date of
issuance such Series 2008-A Notes.
At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Series 2008-A Notes executed by the Issuer to
the Trustee for authentication and delivery, and the Trustee shall authenticate
and deliver such Series 2008-A Notes as provided in this Indenture and not
otherwise.
No Series 2008-A Note shall be entitled to any benefit under this Indenture or
be valid or obligatory for any purpose, unless there appears on such Series
2008-A Note a certificate of authentication substantially in the form provided
for herein executed by or on behalf of the Trustee by the manual signature of a
duly authorized signatory, and such certificate upon any Series 2008-A Note
shall be conclusive evidence, and the only evidence, that such Series 2008-A
Note has been duly authenticated and delivered hereunder.
Section 2.4    Authentication Agent.
(a)    The Trustee may appoint one or more Authentication Agents with respect to
the Series 2008-A Notes which shall be authorized to act on behalf of the
Trustee in authenticating the Series 2008-A Notes in connection with the
issuance, delivery, registration of transfer, exchange or repayment of the
Series 2008-A Notes. Whenever reference is made in this Indenture to the
authentication of Series 2008-A Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be acceptable to the Issuer
and the Servicer.
(b)    Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any power or any further act on the part of the Trustee
or such Authentication Agent.
(c)    An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an Authentication Agent by giving notice of termination
to such Authentication Agent and to the Issuer and the Servicer. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authentication Agent shall cease to be acceptable to the Trustee or the
Issuer, the Trustee may promptly appoint a successor Authentication Agent. Any
successor Authentication Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authentication Agent.
No successor Authentication Agent shall be appointed unless acceptable to the
Issuer and the Servicer.
(d)    The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.4.
(e)    The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.
(f)    Pursuant to an appointment made under this Section 2.4, the Series 2008-A
Notes may have endorsed thereon, in lieu of or in addition to the Trustee’s
certificate of authentication, an alternative certificate of authentication in
substantially the following form:
“This is one of the Series 2008-A Notes described in the within-mentioned
agreement.
    

as Authentication Agent
for the Trustee
By:    
Authorized Signatory”
Section 2.5    Registration of Transfer and Exchange of Series 2008-A Notes.
(a)    The Issuer shall cause to be kept at the Corporate Trust Office, a
register (the “Note Register”) in which, subject to such reasonable regulations
as it may prescribe, the registration of Series 2008-A Notes and the
registration of transfers of Series 2008-A Notes shall be provided. A note
registrar (which may be the Trustee) (in such capacity, the “Note Registrar”)
shall provide for the registration of Registered Notes and transfers and
exchanges of Registered Notes as herein provided. The Note Registrar shall
initially be the Trustee. Any reference in this Indenture to the Note Registrar
shall include any co-note registrar unless the context requires otherwise.
The Trustee may revoke such appointment and remove any Note Registrar if the
Trustee determines in its sole discretion that such Note Registrar failed to
perform its obligations under this Indenture in any material respect. Any Note
Registrar shall be permitted to resign as Note Registrar upon thirty (30) days’
notice to the Issuer and the Trustee; provided, however, that such resignation
shall not be effective and such Note Registrar shall continue to perform its
duties as Note Registrar until the Trustee has appointed a successor Note
Registrar (which may be the Trustee) reasonably acceptable to the Issuer.
Upon surrender for registration of transfer or exchange of any Registered Note
at any office or agency of the Note Registrar maintained for such purpose,
subject to any transfer restrictions contained in this Indenture, one or more
new Registered Notes in authorized denominations of like tenor and aggregate
principal amount shall be executed, authenticated and delivered, in the name of
the designated transferee or transferees.
At the option of a Registered Noteholder, subject to the provisions of this
Section 2.5 and any restrictions contained in this Indenture, Registered Notes
may be exchanged for other Registered Notes of authorized denominations of like
tenor and aggregate principal amount, upon surrender of the Registered Notes to
be exchanged at any such office or agency.
All Series 2008-A Notes issued upon any registration of transfer or exchange of
Series 2008-A Notes shall be the valid obligations of the Issuer, evidencing the
same debt, and entitled to the same benefits under this Indenture as the Series
2008-A Notes surrendered upon such registration of transfer or exchange.
The preceding provisions of this Section 2.5(a) notwithstanding, the Trustee or
the Note Registrar, as the case may be, shall not be required to register the
transfer of or exchange any Series 2008-A Note for a period of fifteen (15) days
preceding the due date for any payment with respect to the Note.
Whenever any Series 2008-A Notes are so surrendered for exchange, subject to any
restrictions contained in this Indenture, the Issuer shall execute and the
Trustee shall authenticate and deliver the Series 2008-A Notes which the
Noteholder making the exchange is entitled to receive. Every Series 2008-A Note
presented or surrendered for registration of transfer or exchange shall be
accompanied by a written instrument of transfer in a form satisfactory to the
Trustee or the Note Registrar duly executed by the Noteholder or the
attorney-in-fact thereof duly authorized in writing.
Series 2008-A Notes issued upon transfer, exchange or replacement of other
Series 2008 A Notes shall represent the outstanding principal amount of the
Series 2008-A Notes so transferred, exchanged or replaced. If any Series 2008-A
Note is divided into more than one Series 2008-A Note in accordance with this
Article II the aggregate principal amount of the Series 2008-A Notes delivered
in exchange shall, in the aggregate be equal to the principal amount of the
divided Series 2008-A Note.
No service charge shall be made for any registration of transfer or exchange of
Series 2008-A Notes, but the Note Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any such transfer or exchange.
All Series 2008-A Notes surrendered for registration of transfer and exchange or
for payment shall be canceled and disposed of in a manner satisfactory to the
Trustee.
The Issuer shall execute and deliver to the Trustee Series 2008-A Notes in such
amounts and at such times as are necessary to enable the Trustee to fulfill its
responsibilities under this Indenture and the Series 2008-A Notes.
(b)    The Note Registrar will maintain at its expense in Minneapolis,
Minnesota, or New York, New York an office or agency where Series 2008-A Notes
may be surrendered for registration of transfer or exchange.
Section 2.6    Mutilated, Destroyed, Lost or Stolen Series 2008-A Notes.
If (a) any mutilated Series 2008-A Note is surrendered to the Note Registrar, or
the Note Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Note, and (b) in case of destruction, loss or theft there
is delivered to the Note Registrar such security or indemnity as may be required
by it to hold the Issuer, the Note Registrar and the Trustee harmless, then, in
the absence of notice to the Issuer, the Note Registrar or the Trustee that such
Series 2008-A Note has been acquired by a protected purchaser, the Issuer shall
execute, and the Trustee shall authenticate and the Note Registrar shall
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a replacement Series 2008-A Note of like tenor and aggregate
principal amount, bearing a number not contemporaneously outstanding; provided,
however, that if any such mutilated, destroyed, lost or stolen Series 2008-A
Note shall have become or within seven days shall be due and payable, or shall
have been selected or called for redemption, instead of issuing a replacement
Note, the Issuer may pay such Series 2008-A Note without surrender thereof,
except that any mutilated Series 2008-A Note shall be surrendered. If, after the
delivery of such replacement Series 2008-A Note or payment of a destroyed, lost
or stolen Series 2008-A Note pursuant to the proviso to the preceding sentence,
a protected purchaser of the original Series 2008-A Note in lieu of which such
replacement Series 2008-A Note was issued presents for payment such original
Note, the Issuer and the Trustee shall be entitled to recover such replacement
Series 2008-A Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Series 2008-A Note from such Person to whom
such replacement Series 2008-A Note was delivered or any assignee of such
Person, except a protected purchaser and shall be entitled to recover upon the
security or indemnity provided therefor to the extent of any loss, damage, cost
or expense incurred by the Issuer or the Trustee in connection therewith.
In connection with the issuance of any replacement Series 2008-A Note under this
Section 2.6, the Issuer or the Note Registrar may require the payment by the
Holder of such Series 2008-A Note of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Note Registrar) connected therewith.
Any replacement Series 2008-A Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Series 2008-A Note shall
constitute complete and indefeasible evidence of a debt of the Issuer, as if
originally issued, whether or not the destroyed, lost or stolen Series 2008-A
Note shall be found at any time, and shall be entitled to all the benefits of
this Indenture equally and proportionately with any and all other Series 2008-A
Notes duly issued hereunder.
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Series 2008-A Notes.
Section 2.7    Persons Deemed Owners.
The Trustee, the Paying Agent, the Note Registrar, the Issuer and any agent of
any of them may prior to due presentation of a Registered Note for registration
of transfer, treat the Person in whose name any Registered Note is registered as
the owner of such Registered Note for the purpose of receiving distributions
pursuant to the terms of this Indenture and for all other purposes whatsoever,
and, in any such case, neither the Trustee, the Paying Agent, the Note
Registrar, the Issuer nor any agent of any of them shall be affected by any
notice to the contrary.
Section 2.8    Appointment of Paying Agent.
The Paying Agent shall make distributions to the Funding Agents on behalf of the
applicable Noteholders and to the Non-Conduit Committed Purchasers as
Noteholders from the Collection Account pursuant to the provisions of this
Indenture and the Note Purchase Agreement and shall report the amounts of such
distributions to the Issuer. Any Paying Agent shall have the revocable power to
withdraw funds from the Collection Account for the purpose of making the
distributions referred to above. The Issuer may revoke such power and remove the
Paying Agent if the Issuer determines in its sole discretion that the Paying
Agent shall have failed to perform its obligations under this Indenture in any
material respect. The Issuer reserves the right at any time to vary or terminate
the appointment of a Paying Agent for the Series 2008 A Notes, and to appoint
additional or other Paying Agents, provided that it will at all times maintain
the Trustee as a Paying Agent. In the event that any Paying Agent shall resign,
the Issuer may appoint a successor to act as Paying Agent. Any reference in this
Indenture to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.
Section 2.9    Cancellation.
All Series 2008-A Notes surrendered for payment, registration of transfer,
exchange or redemption shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly cancelled by it. The
Issuer may at any time deliver to the Trustee for cancellation any Series 2008-A
Notes previously authenticated and delivered hereunder which the Issuer may have
acquired in any lawful manner whatsoever, and all Series 2008-A Notes so
delivered shall be promptly cancelled by the Trustee. No Series 2008-A Notes
shall be authenticated in lieu of or in exchange for any Series 2008-A Notes
cancelled as provided in this Section, except as expressly permitted by this
Indenture. All cancelled Series 2008-A Notes held by the Trustee shall be
destroyed unless the Issuer shall direct by a timely order that they be returned
to it.
Section 2.10    Confidentiality. The Trustee and the Collateral Agent hereby
agree not to disclose to any Person any of the names or addresses of the
Obligors under any of the Pledged Loans or other information contained in the
Series 2008-A Loan Schedule or the data transmitted to the Trustee or the
Collateral Agent hereunder, except (i) as may be required by law, rule,
regulation or order applicable to it or in response to any subpoena or other
valid legal process, (ii) as may be necessary in connection with any request of
any federal or state regulatory authority having jurisdiction over it or the
National Association of Insurance Commissioners, (iii) in connection with the
performance of its duties hereunder, (iv) to a Successor Servicer appointed
pursuant to Section 12.2, (v) in enforcing the rights of Noteholders and (vi) as
requested by any Person in connection with the financing statements filed
pursuant to this Indenture. The Trustee and the Collateral Agent hereby agree to
take such measures as shall be reasonably requested by the Issuer of it to
protect and maintain the security and confidentiality of such information. The
Trustee and the Collateral Agent shall use reasonable efforts to provide the
Issuer with written notice five days prior to any disclosure pursuant to this
Section 2.10.
Section 2.11    144A Information. The Issuer agrees to furnish to the Trustee,
for delivery to each Noteholder or any prospective transferee of a Series 2008-A
Note at such Noteholder’s (or transferee’s) request, all information with
respect to the Issuer, the Depositor, the Sellers, any Approved Seller, the
Performance Guarantor or the Servicer, the Pledged Loans or the Series 2008-A
Notes required pursuant to Rule 144A promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended, to enable such
Noteholder to effect resales of the Series 2008-A Notes (or interests therein)
pursuant to such rule.
Section 2.12    Authorized Amount; Conditions to Initial Issuance. (a) The
Series 2008-A Notes were issued on the Closing Date in a maximum principal
amount of $942,500,000. The maximum principal amount of the Series 2008-A Notes
on and after the April 2018 Amendment Effective Date is and shall be
$800,000,000, subject to any changes in the Facility Limit made in accordance
herewith and with the Note Purchase Agreement.
(a)    The following were conditions to the initial funding of the Series 2008-A
Notes on the Initial Advance Date:
(i)    The Issuer shall have entered into and Granted to the Trustee the Hedge
Agreement with terms described in Section 4.7;
(ii)    The premium due for the Hedge Agreement as of the Initial Advance Date
shall have been paid as of the Initial Advance Date; and
(iii)    Any additional conditions set forth in Section 2.2 or Section 3.3 of
the Note Purchase Agreement shall have been satisfied.
Section 2.13    Principal, Interest and NPA Costs. Principal. (i) The Series
2008-A Notes shall mature and be fully due and payable on the Maturity Date.
(i)    The Series 2008-A Notes shall be subject to mandatory redemption in whole
by the Issuer on the Mandatory Redemption Date and the entire principal amount
of the Series 2008-A Notes shall be due and payable on such Mandatory Redemption
Date unless such redemption is waived in writing prior to the Mandatory
Redemption Date by the Holders of 100% of the Series 2008-A Notes which would be
outstanding on such Mandatory Redemption Date.
(ii)    To the extent of Available Funds distributed as provided in provision
SIXTH, EIGHTH or NINTH of Section 4.1 on any Payment Date, principal of the
Series 2008-A Notes will be subject to mandatory prepayment on such Payment Date
in the amount of the Monthly Principal and the Green Loan Deficiency Principal
Distribution Amount, if any. Series 2008-A Notes will also be subject to
prepayment on the date designated under the terms of Section 2.19. All payments
of principal on the Series 2008-A Notes shall be made pro rata based on the
outstanding principal amount of the Series 2008-A Notes. All outstanding
principal of the Series 2008-A Notes (unless sooner paid) will be due and
payable on the Maturity Date.
(b)    Interest. Interest on each Series 2008-A Note shall be due and payable on
each Payment Date in the amount of the Notes Interest calculated for that Series
2008-A Note for that Payment Date. On the Determination Date prior to each
Payment Date, the Deal Agent shall provide written notice to the Issuer, the
Servicer and the Trustee of the aggregate amount of Notes Interest to be paid on
such Payment Date on all Series 2008-A Notes and the components used in
calculating the Notes Interest, including the amount of Carrying Costs and
Purchaser Fees for each Purchaser Group and each Non-Conduit Committed Purchaser
for such Payment Date.
(c)    NPA Costs. NPA Costs shall be due and payable to each Funding Agent and
each Non-Conduit Committed Purchaser on each Payment Date. On the Determination
Date prior to each Payment Date, the Deal Agent shall provide written notice to
Issuer, the Servicer and the Trustee of the aggregate amount of NPA Costs due on
such Payment Date and the amount due to each Purchaser Group and each
Non-Conduit Committed Purchaser.
(d)    Payments in respect of interest on and principal of and any other amount
payable on or in respect of any Series 2008-A Notes including NPA Costs shall be
made on each Payment Date by wire transfer in immediately available funds sent
by the Trustee on or prior to 11:00 a.m. New York City time on the Payment Date
with respect to any Series 2008-A Note in accordance with Section 2.16(a).
Section 2.14    Nonrecourse to the Issuer. The Series 2008-A Notes are limited
obligations of the Issuer payable only from and to the extent of the Collateral.
The Holders of the Series 2008-A Notes shall have recourse to the Issuer only to
the extent of the Collateral, and to the extent such Collateral is not
sufficient to pay the Series 2008-A Notes and the Notes Interest thereon in full
and all other obligations of the Issuer under this Indenture and the other
Facility Documents, the Holders of the Series 2008-A Notes and holders of other
obligations payable from the Collateral shall have no rights in any other assets
which the Issuer may have including, but not limited to any assets of the Issuer
which may be Granted to secure other obligations. To the extent any Noteholder
is deemed to have any interest in any assets of the Issuer which assets have
been Granted to secure other obligations, such Noteholder agrees that its
interest in those assets is subordinated to claims or rights of such other
debtholders with respect to those assets. Such Noteholders further agree that
such agreement constitutes a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.
Section 2.15    Dating of the Series 2008-A Notes.
Each Series 2008-A Note authenticated and delivered by the Trustee or the
Authentication Agent to or upon Issuer Order on or before the Closing Date shall
be dated as of the Closing Date. All other Series 2008-A Notes that are
authenticated after the Closing Date for any other purpose under this Indenture
shall be dated the date of their authentication.
Section 2.16    Payment on the Series 2008-A Notes; Withholding Tax.
(a)    The Trustee shall pay all amounts paid to or deposited with it for
payment (x) to any Purchaser Group to the account or accounts so specified by
the related Funding Agent and (y) to any Non-Conduit Committed Purchaser to the
account or accounts so specified by such Non-Conduit Committed Purchaser;
provided that unless the Trustee has received other instructions from a Funding
Agent or Non-Conduit Committed Purchaser, such account or accounts for each
Purchaser Group or each Non-Conduit Committed Purchaser shall be deemed to be
those indicated under “Account for Payment” (i) under such Purchaser’s signature
to the Note Purchase Agreement as amended and supplemented from time to time and
provided to the Trustee or (ii) if applicable, as provided in a Purchaser
Assignment and Assumption Agreement and provided to the Trustee or provided by a
Purchaser Group added under the provisions of Section 2.3(d) of the Note
Purchase Agreement, as provided to the Trustee in writing at the time of such
addition.
(b)    As a condition to the payment of principal of and interest on any Series
2008-A Note without the imposition of U. S. withholding tax, the Issuer shall
require compliance with Section 4.3(c) of the Note Purchase Agreement.
Section 2.17    Increases in Notes Principal Amount. The Noteholders agree by
acceptance of the Series 2008-A Notes that, on any Payment Date (or, following
the Advance Decrease Date, on any date), the Issuer may from time to time by
irrevocable written notice substantially in the form attached to the Note
Purchase Agreement given to the Deal Agent, the Trustee and the Servicer and
subject to the terms and conditions of the Note Purchase Agreement, request that
the Noteholders fund an Increase in the aggregate amount specified in the notice
and on the date specified in the notice. If the terms and conditions to the
Increase set forth in the Note Purchase Agreement are satisfied or waived, then
such Increase shall be funded in accordance with the Note Purchase Agreement.
Section 2.18    Reduction of the Facility Limit. In accordance with the Note
Purchase Agreement, the Issuer may, upon at least five Business Days’ written
notice to the Deal Agent reduce, in part, the Facility Limit to (but not below)
the Notes Principal Amount. Any such reduction in the Facility Limit shall be in
an amount not less than $20 million and in increments of $1 million in excess
thereof and shall be applied to reduce the Purchaser Commitment Amount of each
Purchaser Group and each Non-Conduit Committed Purchaser on a pro rata basis
pursuant to the terms of the Note Purchase Agreement.
Section 2.19    Optional Repayment. (a) The Issuer may prepay the Series 2008-A
Notes on any day, in whole or in part, on ten (10) days’ prior written notice to
the Deal Agent (or such lesser notice period as shall be acceptable to the Deal
Agent) (such notice, a “Prepayment Notice”) in accordance with Section 2.3 of
the Note Purchase Agreement, provided that (i) the Notes Principal Amount
prepaid is at least $10,000,000 (unless a lesser amount is agreed to by the Deal
Agent) and (ii) the Issuer pays to the Deal Agent, for distribution to the
Funding Agents and the Non-Conduit Committed Purchasers, on the date of
prepayment, the amounts set forth on the Note Purchase Agreement.
(a)    The applicable Prepayment Notice shall state (i) the principal amount of
the Series 2008-A Notes to be paid and (ii) the aggregate Loan Balance of the
Pledged Loans to be released under Section 5.4 at the time of the prepayment of
the Series 2008-A Notes, with aggregate Loan Balances in an amount such that,
after giving effect to such release, the Borrowing Base shall not exceed the
Notes Principal Amount calculated immediately after the prepayment of the Series
2008-A Notes. Reference is made to Section 5.4 for the conditions to and
procedure for the release of the Pledged Loans and the related Pledged Assets in
connection with any such prepayment.
(b)    Upon prepayment of the Series 2008-A Notes in accordance with subsection
(a), the Issuer shall modify the existing Hedge Agreement in accordance with
Section 4.7 such that the notional amount shall at least equal to the Notes
Principal Amount after the prepayment of the Series 2008-A Notes.
(c)    Notwithstanding any of the foregoing to the contrary, the Issuer shall on
the August 2013 Amendment Effective Date redeem in whole the Series 2008-A Note
held by the Exiting Purchaser Group (as defined in Section 6(e) of the August
2013 NPA Amendment) upon presentation of such Series 2008-A Note to the Trustee
for payment and cancellation. The redemption price shall be equal to
$29,129,657.46 representing the full principal amount then outstanding and
without any premium and without any accrued interest, and receipt of such
redemption price by the Exiting Purchaser Group shall constitute full payment
and satisfaction of such Series 2008-A Note and the Trustee shall thereupon
cancel such Series 2008-A Note.
Section 2.20    Transfer Restrictions.
(a)    The Series 2008-A Notes have not been registered under the Securities Act
or any state securities law. Neither the Issuer nor the Trustee nor any other
Person is obligated to register the Series 2008-A Notes under the Securities Act
or any other securities or “Blue Sky” laws or to take any other action not
otherwise required under this Indenture to permit the transfer of the Series
2008-A Notes without registration.
(b)    No transfer of the Series 2008-A Notes or any interest therein (including
without limitation by pledge or hypothecation) shall be made except in
compliance with the restrictions on transfer set forth in this Section 2.20
(including the applicable legend to be set forth on the face of the Series
2008-A Notes as provided in Exhibit B), in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
or “Blue Sky” laws (i) to a person who the transferor reasonably believes is a
“qualified institutional buyer” within the meaning thereof in Rule 144A (a
“QIB”) and (B) that is aware that the resale or other transfer is being made in
reliance on Rule 144A.
(c)    Each Holder of the Note, by its acceptance thereof, will be deemed to
have acknowledged, represented to and agreed with the Issuer and, in the case of
any transferee of a Purchaser, such Purchaser as follows:
(i)    It understands that the Series 2008-A Notes may be offered and may be
resold by a Noteholder of the Series 2008-A Note only to QIBs pursuant to Rule
144A.
(ii)    It understands that the Series 2008-A Notes have not been and will not
be registered under the Securities Act or any state or other applicable
securities law and that the Series 2008-A Notes, or any interest or
participation therein, may not be offered, sold, pledged or otherwise
transferred unless registered pursuant to, or exempt from registration under,
the Securities Act and any other applicable securities law.
(iii)    It acknowledges that none of the Issuer or any Purchaser or any person
representing the Issuer or a Noteholder has made any representation to it with
respect to the Issuer or the offering or sale of any Series 2008-A Notes. It has
had access to such financial and other information concerning the Issuer, the
Series 2008-A Notes and the source of payment for the Series 2008-A Notes as it
has deemed necessary in connection with its decision to purchase the Series
2008-A Notes.
(iv)    It is purchasing the Series 2008-A Notes for its own account, or for one
or more investor accounts for which it is acting as fiduciary or agent, in each
case for investment, and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, subject to
any requirements of law that the disposition of its property or the property of
such investor account or accounts be at all times within its or their control
and subject to its or their ability to resell such Series 2008-A Notes, or any
interest or participation therein, as described herein, in this Indenture and in
the Note Purchase Agreement.
(v)    It acknowledges that the Issuer, the Noteholders and others will rely on
the truth and accuracy of the foregoing acknowledgments, representations and
agreements, and agrees that if any of the foregoing acknowledgments,
representations and agreements deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
(vi)    It is not and is not acquiring the Series 2008-A Notes by or on behalf
of, or with “plan assets” of, (i) an employee benefit plan (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to Title I of ERISA, (ii) a plan described in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); (iii) an entity whose underlying assets include “plan assets” by reason
of a Plan’s investment in the Purchaser; or (iv) a person who is otherwise a
“benefit plan investor,” as defined in U.S. Department of Labor (“DOL”)
Regulation Section 2510.3-101 (a “Benefit Plan Investor”), including any
insurance company general account or a governmental or foreign plan that is
generally not subject to ERISA or Section 4975(e) of the Code.
(vii)    With respect to any foreign purchaser claiming an exemption from United
States income or withholding tax, that it has delivered to the Trustee a true
and complete Form W-8 BEN or Form W8ECI, indicating such exemption or any
successor or other forms and documentation as may be sufficient under the
applicable regulations for claiming such exemption.
Except as provided in subsection (d) below, any transfer, resale, pledge or
other transfer of the Series 2008-A Notes contrary to the restrictions set forth
above and in this Indenture shall be deemed void ab initio by the Trustee unless
using such restriction is waived by the Issuer by a written instrument delivered
to the Trustee.
(d)    Notwithstanding anything to the contrary herein, each Conduit under the
terms of its Liquidity Agreement or the Note Purchase Agreement, may at any time
sell or grant to one or more Liquidity Providers party to the Liquidity
Agreement or one or more Alternate Investors party to the Note Purchase
Agreement, participating interests or security interests in the Series 2008-A
Notes provided that each Liquidity Provider or Alternate Investor shall, by any
such purchase be deemed to have acknowledged and agreed to the provisions of
Section 2.20(c).
(e)    The Issuer has not registered as an investment company under the
Investment Company Act in reliance upon an exemption provided by Rule 3a-7
promulgated under the Investment Company Act. In order to satisfy the
requirements of such Rule 3a-7 the Issuer shall be entitled to receive a
certificate or other agreement in writing from each Conduit and from each
Committed Purchaser to the effect that each such Conduit and each such Committed
Purchaser is a QIB. In addition to all other transfer restrictions set forth in
this Section 2.20 or any other provision of this Indenture or the Note Purchase
Agreement, no Series 2008-A Notes or any interest therein may be transferred and
the Trustee shall not register any transfer of a Series 2008-A Note or any
interest therein unless the transferee has delivered to the Trustee and to the
Issuer a certificate satisfactory to the Issuer to the effect that such
transferee is a QIB.
Section 2.21    Tax Treatment. The Issuer has structured this Indenture and the
Series 2008-A Notes with the intention that the Series 2008-A Notes will qualify
under applicable tax law as indebtedness of the Issuer, and the Issuer and each
Noteholder by acceptance of its Series 2008-A Note agree to treat the Series
2008-A Notes (or beneficial interest therein) as indebtedness for purposes of
federal, state and local income or franchise taxes or any other tax imposed on
or measured by income.
Section 2.22    Liquidity Termination Dates. (a) If a Liquidity Termination Date
occurs with respect to less than all Noteholders, then the Issuer, the Servicer,
the Trustee and the Collateral Agent shall enter into an indenture and servicing
agreement substantially in the form of Exhibit D, together with any changes
mutually acceptable to such parties and the Extending Noteholders (each such
indenture and servicing agreement, an “Exchange Notes Indenture”). The Issuer
shall issue to each Extending Noteholder on the Payment Date immediately
succeeding such Liquidity Termination Date an Exchange Note in a principal
amount equal to the principal amount of such Extending Noteholder’s Series
2008-A Note (or, in the case of any Extending Noteholder which is extending its
Liquidity Termination Date for an amount that is less than its entire Purchaser
Commitment Amount, the Extended Portion with respect to such Extending
Noteholder); provided, however, that if, upon the issuance of the Exchange
Notes, the initial aggregate outstanding principal amount of the Exchanges Notes
would not be at least equal to $20,000,000, then the Issuer shall not issue any
Exchange Notes and no Liquidity Termination Date with respect to any Noteholder
shall be extended; provided further, however, that if, upon the issuance of the
Exchange Notes, the Notes Principal Amount for the Series 2008-A Notes would not
be at least $20,000,000, then the Issuer shall prepay the entire Notes Principal
Amount pursuant to Section 2.19 immediately following the issuance of the
Exchange Notes.
(a)    Each Noteholder, by its acceptance of a Series 2008-A Note, hereby agrees
that if it becomes an Extending Noteholder and the Liquidity Termination Date
occurs with respect to any Noteholder, it will surrender its Series 2008-A Note
to the Issuer in return for an Exchange Note in an equal principal amount (or,
in the case of any Extending Noteholder which is extending its Liquidity
Termination Date for an amount that is less than its entire Purchaser Commitment
Amount, the Extended Portion with respect to such Extending Noteholder) on the
Payment Date immediately succeeding the Liquidity Termination Date with respect
to other Noteholder. Upon such exchange the Series 2008-A Notes surrendered
shall be deemed to be fully paid and the Trustee shall cancel such Series 2008-A
Notes.
(b)    In connection with the execution by the Issuer of an Exchange Notes
Indenture on the Payment Date immediately succeeding any Liquidity Termination
Date, Pledged Loans with aggregate Loan Balances not less than the product of
(i) the Extending Noteholders’ Percentage with respect to such Liquidity
Termination Date and (ii) the Aggregate Loan Balance on such Payment Date shall
be released from the Lien of this Indenture pursuant to Section 5.5 and Granted
as security for the Exchange Notes issued pursuant to such Exchange Notes
Indenture.
(c)    In connection with the issuance of any Exchange Notes on the Payment Date
immediately succeeding a Liquidity Termination Date, the Issuer, the Servicer,
the Depositor, the Performance Guarantor, each Extending Purchaser with respect
to such Liquidity Termination Date and the Deal Agent shall enter into a note
purchase agreement with respect to the Exchange Notes, substantially in the form
of Exhibit F, together with any changes mutually acceptable to such parties.
Article III    
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
Section 3.1    Representations and Warranties Regarding the Issuer. The Issuer
hereby represents and warrants to the Trustee, the Collateral Agent and the
Noteholders on the Closing Date, on the Second Amendment Effective Date, on any
Addition Date, on any date of an increase in the Facility Limit and on any Notes
Increase Date as follows:
(a)    Due Formation and Good Standing. The Issuer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has full power, authority and legal right to own its
properties and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under each of the Facility Documents to which it is a party. The
Issuer is duly qualified to do business and is in good standing as a foreign
entity, and has obtained all necessary licenses and approvals in each
jurisdiction in which failure to qualify or to obtain such licenses and
approvals would render any Pledged Loan unenforceable by the Issuer or would
otherwise have a Material Adverse Effect with respect to the Issuer.
(b)    Due Authorization and No Conflict. The execution, delivery and
performance by the Issuer of each of the Facility Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Depositor Purchase Agreement and the making of the
Grants contemplated hereunder, have in all cases been duly authorized by the
Issuer by all necessary action, do not contravene (i) the Issuer’s certificate
of formation or the LLC Agreement, (ii) any existing law, rule or regulation
applicable to the Issuer, (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except in the case of clause (ii) where such contravention would not
have a Material Adverse Effect with respect to the Issuer), and do not result in
or require the creation of any Lien upon or with respect to any of its
properties (except as provided in such Facility Documents); and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
Each of the other Facility Documents to which the Issuer is a party have been
duly executed and delivered by the Issuer.
(c)    Governmental and Other Consents. All approvals, authorizations, consents,
orders of any court or governmental agency or body required in connection with
the execution and delivery by the Issuer of any of the Facility Documents to
which the Issuer is a party, the issuance of the Series 2008-A Notes
consummation by the Issuer of the transactions contemplated hereby or thereby,
the performance by the Issuer of and the compliance by the Issuer with the terms
hereof or thereof, have been obtained, except where the failure so to do would
not have a Material Adverse Effect with respect to the Issuer.
(d)    Enforceability of Facility Documents. Each of the Facility Documents to
which the Issuer is a party has been duly and validly executed and delivered by
the Issuer and constitutes the legal, valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its respective terms,
except as enforceability may be subject to or limited by Debtor Relief Laws or
by general principles of equity (whether considered in a suit at law or in
equity).
(e)    No Litigation. There are no proceedings or investigations pending or, to
the best knowledge of the Issuer, threatened, against the Issuer before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Facility Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Indenture or any of the other Facility
Documents, (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Facility Documents to which the Issuer is a party, (iv) seeking any
determination or ruling that would adversely affect the validity or
enforceability of this Indenture or any of the other Facility Documents or (v)
seeking any determination or ruling which would be reasonably likely to have a
Material Adverse Effect with respect to the Issuer.
(f)    Use of Proceeds. All proceeds of the issuance of the Series 2008-A Notes
shall be used by the Issuer to acquire Loans from the Depositor under the
Depositor Purchase Agreement, to pay costs related to the issuance of the Series
2008-A Notes or to otherwise fund costs and expenses permitted to be paid under
the terms of the Facility Documents.
(g)    Governmental Regulations. The Issuer is not an “investment company”
registered or required to be registered under the Investment Company Act.
(h)    Margin Regulations. The Issuer is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time). No part of the proceeds
of any of the Series 2008-A Notes has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
(i)    Location and Names of Issuer. The Issuer was formed on April 21, 2008 as
a limited liability company under the laws of the State of Delaware by filing a
Certificate of Formation with the name of Sierra Timeshare 2008-3 Receivables
Funding, LLC and has at all times since such date remained as a Delaware limited
liability company. A Certificate of Amendment was filed on September 30, 2008 to
change the name of the Issuer to Sierra Timeshare Conduit Receivables Funding
II, LLC. Since such Certificate of Amendment was filed, the Issuer has not had
any legal name other than Sierra Timeshare Conduit Receivables Funding II, LLC.
The Issuer has no trade names, fictitious names, assumed names or “doing
business as” names, and has not had any such names or had any other legal name,
other than as described in this Section 3.1(i), at any time since its formation.
As of the Second Amendment Effective Date, the principal place of business and
chief executive office of the Issuer is located at 10750 West Charleston Blvd.,
Suite 130, Mailstop 2064, Las Vegas, NV 89135. As of the Second Amendment
Effective Date, the Issuer does not operate its business or maintain the Records
at any other locations.
(j)    Control Account. The Issuer has filed or has caused to be filed a
standing delivery order with the United States Postal Service authorizing the
Control Account Bank to receive mail delivered to the related Post Office Boxes.
The account number of the Control Account, together with the names, addresses,
ABA numbers and names of contact persons of the Control Account Bank maintaining
such Control Account and the related Post Office Boxes, are specified in Exhibit
E. From and after the Closing Date, the Trustee shall hold all right and title
to and interest in all of the monies, checks, instruments, depository transfers
or automated clearing house electronic transfers and other items of payment and
their proceeds and all monies and earnings, if any, thereon in the Control
Account. The Trustee has control over the Control Account and the Control
Account Bank is required on each Business Day to transfer all collected and
available balances in the Control Account to the Collection Account held by the
Trustee.
(k)    Subsidiaries. Other than through its ownership of the limited liability
company interests of STCRF, the Issuer has no Subsidiaries and does not own or
hold, directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person, other than Permitted Investments.
(l)    Facility Documents. The Depositor Purchase Agreement is the only
agreement pursuant to which the Issuer purchases the Pledged Loans and the
related Pledged Assets. The Issuer has furnished to the Trustee and the
Collateral Agent, true, correct and complete copies of each Facility Document to
which the Issuer is a party, each of which is in full force and effect. Neither
the Issuer nor any Affiliate thereof is in default of any of its obligations
thereunder in any material respect. Upon each Purchase pursuant to the Depositor
Purchase Agreement, the Issuer shall be the lawful owner of, and have good title
to, each Pledged Loan and all related Pledged Assets, free and clear of any
Liens (other than the Lien of this Indenture and any Permitted Encumbrances on
the related Timeshare Properties), or shall have a first-priority perfected
security interest therein. All such Pledged Loans and other related Pledged
Assets are purchased without recourse to the Depositor except as described in
the Depositor Purchase Agreement. The Purchase by the Issuer under the Depositor
Purchase Agreement constitutes either a sale or first-priority perfected
security interest, enforceable against creditors of the Depositor.
(m)    Business. Since its formation, the Issuer has conducted no business other
than the execution, delivery and performance of the Facility Documents
contemplated hereby, the Purchase of Loans thereunder, the issuance and payment
of Series 2008-A Notes and such other activities as are incidental to the
foregoing. The Issuer has incurred no Debt except that expressly incurred
hereunder, under the other Facility Documents, and, if applicable, under any
Exchange Note Indenture.
(n)    Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
(o)    Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state, local and foreign tax returns which are required to be filed by
it, and has paid or caused to be paid all taxes due and owing by it, other than
any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings timely instituted and diligently pursued and
with respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.
(p)    Tax Classification. Since its formation, for federal income tax purposes,
the Issuer (i) has been classified as a disregarded entity or partnership and
(ii) has not been classified as an association taxable as a corporation or a
publicly traded partnership.
(q)    Solvency. The Issuer (i) is not “insolvent” (as such term is defined in
the Bankruptcy Code); (ii) is able to pay its debts as they become due; and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it is about to engage.
(r)    ERISA. The Issuer has not established and does not maintain or contribute
to any Benefit Plan that is covered by Title IV of ERISA.
(s)    No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been or will be employed
by the Issuer in selecting the Pledged Loans for inclusion in the Collateral.
(t)    Eligible Loans. Each Pledged Loan, on the date on which it becomes a
Pledged Loan, is an Eligible Loan and is (i) a Loan sold by a Seller to the
Depositor under a Seller Purchase Agreement or (ii) a Loan sold by an Approved
Seller to the Depositor under an Approved Sale Agreement.
(u)    Servicer Default. No Servicer Default has occurred and is continuing.
(v)    Events of Default; Amortization Events. No Event of Default has occurred,
no Amortization Event has occurred, no Potential Event of Default has occurred
and is continuing, and no Potential Amortization Event has occurred and is
continuing.
(w)    Perfection of Security Interests in the Collateral. Payment of principal
and interest on the Series 2008-A Notes and the prompt observance and
performance by the Issuer of all of the terms and provisions of this Indenture
are secured by the Collateral. Upon the issuance of the Series 2008-A Notes and
at all times thereafter so long as any Series 2008-A Notes are outstanding, this
Indenture creates a security interest (as defined in the applicable UCC) in the
Collateral in favor of the Collateral Agent for the benefit of the Trustee and
the Noteholders to secure amounts payable under the Series 2008-A Notes, the
Indenture and the Note Purchase Agreement, which security interest is perfected
and prior to all other Liens (other than any Permitted Encumbrances on the
related Timeshare Properties) and is enforceable as such against all creditors
of and purchasers from the Issuer.
Section 3.2    Representations and Warranties Regarding the Loan Files. The
Issuer represents and warrants to each of the Trustee, the Collateral Agent, the
Servicer and the Noteholders as to each Pledged Loan that:
(a)    Possession. On or immediately prior to each Addition Date, the Custodian
will have possession of each original Pledged Loan and the related Loan File,
and will have acknowledged such receipt and its undertaking to hold such
documents for purposes of perfection of the Collateral Agent’s interests in such
original Pledged Loan and the related Loan File; provided, however, that the
fact that any of the Loan Documents not required to be in its respective Loan
File under the terms of the respective Seller Purchase Agreement is not in the
possession of the Custodian in its respective Loan File does not constitute a
breach of this representation; and provided that, possession of Loan Documents
may be in the form of microfiche or other electronic copies of the Loan
Documents to the extent provided in the Custodial Agreement.
(b)    Marking Records. On or before each Addition Date, each of the Issuer and
the Servicer shall have caused the portions of the computer files relating to
the Pledged Loans Granted to the Collateral Agent on such date to be clearly and
unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.
The representations and warranties of the Issuer set forth in this Section 3.2
shall be deemed to be remade without further act by any Person on and as of each
Addition Date with respect to each Loan Granted by the Issuer on and as of each
such date. The representations and warranties set forth in this Section 3.2
shall survive any Grant of the respective Loans by the Issuer.
Section 3.3    Rights of Obligors and Release of Loan Files.
(a)    Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Timeshare Property subject to a Pledged Loan shall, so long
as such Obligor is not in default thereunder, be superior to those of the
Collateral Agent, the Trustee and the Noteholders, and none of the Collateral
Agent, the Trustee or the Noteholders, so long as such Obligor is not in default
thereunder, shall interfere with such Obligor’s use and enjoyment of the
Timeshare Property subject thereto.
(b)    If pursuant to the terms of this Indenture, the Collateral Agent or the
Trustee shall acquire through foreclosure the Issuer’s interest in any portion
of the Timeshare Property subject to a Pledged Loan, the Collateral Agent and
the Trustee hereby specifically agree to release or cause to be released any
Timeshare Property from any Lien under this Indenture upon completion of all
payments and the performance of all the terms and conditions required to be made
and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by the
Collateral Agent.
(c)    At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to such deeding, the
Servicer shall notify the Trustee and the Collateral Agent by a certificate
substantially in the form attached hereto as Exhibit G (which certificate shall
include a statement to the effect that all amounts received in connection with
such payment have been deposited in the appropriate Collection Account) of a
Servicing Officer and shall request delivery to the Servicer from the Custodian
of the related Loan Files. Upon receipt of such certificate and request or at
such earlier time as is required by applicable law, the Trustee and the
Collateral Agent (a) shall be deemed, without the necessity of taking any
action, to have approved release by the Custodian of the Loan Files to the
Servicer (in all cases in accordance with the provisions of the Custodial
Agreement), (b) shall be deemed to approve the release by the Nominee of the
related deed of title, and any documents and records maintained in connection
therewith, to the Obligor as provided in the Title Clearing Agreement, provided
that title to the Timeshare Property has not already been deeded to the Obligor
and/or (c) shall execute such documents and instruments of transfer and
assignment and take such other action as is necessary to release its interest in
the Timeshare Property subject to deeding (in the case of any Pledged Loan which
has been paid in full). The Servicer shall cause each Loan File or any document
therein so released which relates to a Pledged Loan for which the Obligor’s
obligations have not been fully discharged to be returned to the Custodian for
the sole benefit of the Collateral Agent on behalf of the Noteholders when the
Servicer’s need therefor no longer exists.
Section 3.4    Assignment of Representations and Warranties. The Issuer hereby
assigns to the Trustee its rights relating to the Pledged Loans under the
Depositor Purchase Agreement including the rights assigned to the Issuer by the
Depositor to payment due from the related Seller, or if applicable the related
Approved Seller, for repurchases of Defective Loans (as such term is defined in
the applicable Seller Purchase Agreement) resulting from the breach of
representations and warranties under the applicable Seller Purchase Agreement or
Approved Sale Agreement.
Section 3.5    Addition of New Sellers. Loans sold to the Depositor by a New
Seller and sold by the Depositor to the Issuer may be Granted as Pledged Loans
under the terms of Section 5.1 provided that the following conditions have been
met:
(i)    The New Seller shall have entered into a Seller Purchase Agreement with
the Depositor substantially in the form of the Existing Seller Purchase
Agreement but with such revisions as shall be necessary to accommodate the type
of Loans and related assets of the New Seller;
(ii)    The Depositor Purchase Agreement shall have been amended to include the
Loans and related assets of the New Seller as assets being transferred to the
Issuer thereunder;
(iii)    The Performance Guaranty shall have been amended to include the New
Seller as a party whose performance is guarantied or the Performance Guarantor
shall have provided a new guaranty agreement under which the Performance
Guarantor guaranties the performance of the New Seller;
(iv)    The Custodial Agreement shall have been amended to provide that the New
Seller may deliver Loan Files to the Custodian to be held for the benefit of the
Collateral Agent;
(v)    The New Seller shall have provided a Control Account Agreement which
provides for the receipt of Collections on the Pledged Loans sold by such New
Seller and the delivery of such Collections to the Collateral Agent;
(vi)    The New Seller shall have provided to counsel for the Deal Agent copies
of search reports certified by parties acceptable to counsel for the Deal Agent
dated a date reasonably prior to the date on which the entity becomes a New
Seller (A) listing all effective financing statements which name the New Seller
(under its present name and any previous names) as debtor or seller and which
are filed with respect to the New Seller in each relevant jurisdiction, together
with copies of such financing statements (none of which shall cover any portion
of the Pledged Loans sold by such New Seller to the Depositor except as
contemplated by the Facility Documents);
(vii)    The New Seller shall have provided filed copies of appropriate UCC
financing statement amendments (Form UCC3), if any, necessary to terminate all
security interests and other rights of any Person previously granted by the New
Seller in the Loans of the New Seller to the extent such Loans are to become
Pledged Loans and the related Pledged Assets;
(viii)    An Opinion of Counsel with respect to true sale and federal bankruptcy
matters similar in substance to the opinions delivered to the Purchaser Groups
pursuant to the Note Purchase Agreement on the Closing Date shall have been
delivered to the Trustee, the Deal Agent, the Funding Agents, and the
Non-Conduit Committed Purchasers with respect to sales of the Loans by the New
Seller to the Depositor;
(ix)    The Issuer shall have delivered to the Trustee and the Collateral Agent
and the Deal Agent copies of UCC financing statements with respect to the sale
of the Loans from the New Seller to the Depositor, from the Depositor to the
Issuer and the Grant to the Collateral Agent together with Opinions of Counsel
to the effect that such transfer or security interests have been perfected and
are of a first priority;
(x)    Each of the items described in provisions (i) through (viii) above shall
be in form and substance acceptable to the Majority Facility Investors; and
(xi)    The Majority Facility Investors shall have delivered to the Issuer
written consent to the addition of the New Seller and the inclusion of Loans
sold by such New Seller as Pledged Loans.
Section 3.6    Addition of Pledged Loans Acquired from Approved Sellers. Loans
sold to the Depositor by an Approved Seller and sold by the Depositor to the
Issuer may be Granted as Pledged Loans under the terms of Section 5.1 provided
that the following conditions have been met:
(i)    The Approved Seller shall have entered into an Approved Sale Agreement
with the Depositor substantially in the form and substance of Exhibit J to this
Amended and Restated Indenture and the Approved Loans shall have been purchased
by the Depositor pursuant to such Approved Sale Agreement;
(ii)    The Approved Seller shall at such time as it acquired the Approved Loans
have acquired such Approved Loans by transfer from the Depositor and prior to
transfer of such Approved Loans by the Depositor to the Approved Seller, the
Depositor shall have acquired the Approved Loans from a Seller pursuant to a
Seller Purchase Agreement; provided, however, that the acquisition of such
Approved Loans by the Depositor from the Seller need not have been simultaneous
with the sale to the Approved Seller;
(iii)    The Performance Guarantor shall have entered into and delivered to the
Trustee an Approved Loan Performance Guaranty in substantially the form and
substance of Exhibit K to this Amended and Restated Indenture guaranteeing the
obligations of the Approved Seller under the Approved Sale Agreement and the
obligations of the Seller under the Collateral Seller Purchase Agreement;
(iv)    The Approved Seller shall have provided to counsel for the Deal Agent
copies of search reports certified by parties acceptable to counsel for the Deal
Agent dated a date reasonably prior to the date of the Approved Sale Agreement
listing all effective financing statements which name the Approved Seller (under
its present name and any previous names) as debtor or seller and which are filed
with respect to the Approved Seller in each relevant jurisdiction, together with
copies of such financing statements;
(v)    The Approved Seller shall have filed appropriate UCC financing statement
amendments, if any, necessary to terminate all security interests and other
rights of any Person previously granted by the Approved Seller in the Loans sold
under the Approved Sale Agreement to the extent such Loans are to become Pledged
Loans and the related Pledged Assets;
(vi)    The Issuer shall have delivered to the Trustee, the Collateral Agent and
the Deal Agent copies of UCC financing statements with respect to the sale of
the Loans from the Seller to the Depositor pursuant to the Collateral Seller
Purchase Agreement, from the Depositor to the Approved Seller, from the Approved
Seller to the Depositor, from the Depositor to the Issuer and the Grant to the
Collateral Agent, together with Opinions of Counsel to the effect that each such
transfer or security interest has been perfected and is of first priority;
(vii)    An Opinion of Counsel or Opinions of Counsel shall have been delivered
to the Trustee, the Deal Agent, the Funding Agents and the Non-Conduit Committed
Purchasers covering the following matters: (x) true sale matters with respect to
the transfer of the Approved Loans from the Seller to the Depositor pursuant to
the relevant Collateral Seller Purchase Agreement and by the Approved Seller to
the Depositor pursuant to the Approved Sale Agreement, such opinions to be
similar in substance to the true sale opinion delivered to the Purchaser Groups
pursuant to the Note Purchase Agreement on the Closing Date, (y) that in the
event of the insolvency of WCF or any other Seller of the Approved Loans, the
Issuer, the Depositor and the Approved Seller will not be subject to substantive
consolidation into the insolvency proceeding of WCF or such Seller, such
opinions to be similar in substance to the substantive consolidation opinion
delivered to the Purchase Groups pursuant to the Note Purchase Agreement on the
Closing Date, and (z) corporate and enforceability matters regarding the
execution and delivery of the Approved Sale Agreement and related Approved Loan
Performance Guaranty.
(viii)    All liabilities incurred by the Approved Seller and secured by Loans
shall have been paid in full and the related indenture shall have been
terminated;
(ix)    Each of the items described in provisions (i) through (viii) above shall
be in form and substance acceptable to the Majority Facility Investors; and
(x)    The Majority Facility Investors shall have delivered to the Issuer
written consent to the execution of the Approved Sale Agreement and the
inclusion of Approved Loans sold by such Approved Seller as Pledged Loans.
Article IV    
PAYMENTS, SECURITY AND ALLOCATIONS
Section 4.1    Priority of Payments.
The Servicer shall apply, or by written instruction to the Trustee shall cause
the Trustee to apply, on each Payment Date Available Funds for that Payment Date
on deposit in the Collection Account to make the following payments and in the
following order of priority:
FIRST, to the Trustee in payment of the sum of (x) the Monthly Trustee Fees for
the related Due Period and any unpaid Monthly Trustee Fees for a previous Due
Period, (y) the Capped Monthly Trustee Expenses for such Payment Date and (z) in
the event of a Servicer Default and the replacement of the Servicer with the
Trustee or a Successor Servicer, the Capped Successor Servicer Costs for such
Payment Date;
SECOND, if the Servicer is not Wyndham Consumer Finance, Inc. or an affiliate of
the Parent Corporation, to the Servicer, in payment of the Monthly Servicer Fee
for the related Due Period and any unpaid Monthly Servicer Fee for a previous
Due Period and, whether or not Wyndham Consumer Finance, Inc. or another
affiliate of the Parent Corporation is then the Servicer, to the Servicer in
reimbursement of any unreimbursed Servicer Advances;
THIRD, to the Hedge Provider under the Hedge Agreement, the Hedge Payments;
FOURTH, to each Noteholder, the Senior Notes Interest for such Payment Date and
the NPA Costs payable to such Noteholder to the extent due and payable and any
Senior Overdue Interest due to such Noteholder (and interest thereon);
FIFTH, if the Servicer is Wyndham Consumer Finance, Inc. or another affiliate of
the Parent Corporation, to the Servicer, the Monthly Servicer Fee for the
related Due Period and any unpaid Monthly Servicer Fee for a previous Due
Period;
SIXTH, to the Noteholders, the Initial Monthly Principal Distribution Amount for
such Payment Date;
SEVENTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account, all remaining Available Funds
until the amount on deposit in the Reserve Account is equal to the Reserve
Required Amount;
EIGHTH, to the Noteholders, the Additional Monthly Principal Distribution Amount
for such Payment Date;
NINTH, to the Noteholders, the Green Loan Deficiency Principal Distribution
Amount, if any, for such Payment Date;
TENTH, to each Noteholder, the Contingent Subordinated Notes Interest for such
Payment Date and any Contingent Subordinated Overdue Interest due to such
Noteholder (and interest thereon);
ELEVENTH, to the Trustee in payment of any reasonable expenses and costs under
each of the Facility Documents to which the Trustee is a party, including with
respect to replacing the Servicer, any such amounts not paid pursuant to clause
FIRST;
TWELFTH, to the Issuer, any remaining amounts free and clear of the lien of this
Indenture.
Section 4.2    Information Provided to Trustee. The Servicer shall promptly
provide the Trustee in writing with all information necessary to enable the
Trustee to make the payments and deposits required pursuant to Section 4.1.
Section 4.3    Payments. On each Payment Date, the Trustee, as Paying Agent,
shall distribute to the Noteholders the amounts due and payable under this
Indenture, the Series 2008 A Notes and the Note Purchase Agreement. Such
payments shall be made as provided in Section 2.16(a).
Section 4.4    Collection Account.
(a)    Collection Account. The Trustee, for the benefit of the Noteholders,
shall establish and maintain in the name of the Trustee, a segregated account
(the “Collection Account”) designated as the “Sierra Timeshare Conduit
Receivables Funding II, LLC Collection Account” bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders pursuant to this Indenture.
(b)    Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee pursuant to Section 8.1;
provided, however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Section 8.1.
In addition, notwithstanding anything in the foregoing to the contrary, the
Trustee shall be authorized to accept instructions from the Servicer on a daily
basis regarding withdrawals or order transfers of funds from the Collection
Account, to the extent such funds either (i) have been mistakenly deposited into
the Collection Account (including without limitation funds representing
Assessments or dues payable by Obligors to POAs or other entities) or (ii)
relate to items subsequently returned for insufficient funds or as a result of
stop payments. In the case of any withdrawal or transfer pursuant to the
foregoing sentence, the Servicer shall provide the Trustee with notice of such
withdrawal or transfer, together with reasonable supporting details, on the next
Monthly Servicing Report to be delivered by the Servicer following the date of
such withdrawal or transfer (or in such earlier written notice as may be
required by the Trustee from the Servicer from time to time). Notwithstanding
anything therein to the contrary, the Trustee shall be entitled to make
withdrawals or order transfers of funds from the Collection Account, in the
amount of all reasonable and appropriate out-of-pocket costs and expenses
incurred by the Trustee in connection with any misdirected funds described in
clause (i) and (ii) of the second foregoing sentence. Within two Business Days
of receipt, the Servicer shall transfer all Collections processed by the
Servicer to the Trustee for deposit into the Collection Account. The Trustee
shall deposit or cause to be deposited into the Collection Account upon receipt
all amounts in respect of releases of Pledged Loans by the Issuer. On each
Payment Date, the Trustee shall apply amounts in the Collection Account to make
the payments and disbursements described in this Indenture.
(c)    Administration of the Collection Account. Funds in the Collection Account
shall, at the direction of the Issuer, at all times be invested in Permitted
Investments; provided, however, that all Permitted Investments (i) shall be
purchased at a price not exceeding the stated principal amount thereof, (ii)
shall pay the stated principal amount thereof at the stated maturity of such
investment and (iii) shall mature one Business Day prior to the next Payment
Date, in order to ensure that funds on deposit therein will be available on such
Payment Date. The Trustee shall maintain or cause to be maintained possession of
the negotiable instruments or securities evidencing the Permitted Investments
from the time of purchase thereof until the time of sale or maturity. Subject to
the restrictions set forth in the first sentence of this paragraph, the Issuer
shall instruct the Trustee in writing regarding the investment of funds on
deposit in the Collection Account. All investment earnings on such funds shall
be deemed to be available to the Trustee for the uses specified in this
Indenture. The Trustee shall be fully protected in following the investment
instructions of the Issuer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Issuer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Collection
Account by the Trustee pursuant to this Indenture.
(d)    Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable and the
amount of such deposit and any money, instrument, investment property or other
property on deposit in or credited to such Account hereunder and all interest
thereon shall be held in trust by the Trustee and applied solely as provided
herein.
(e)    Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
(f)    Prepayment. On any date on which Series 2008-A Notes are prepaid as
provided in Section 2.19 and Pledged Loans are released as provided in Section
5.4, the Trustee shall, if so directed by the Issuer and the Deal Agent, accept
funds for deposit into the Collection Account and deposit such funds into the
Collection Account. Any such amount deposited into the Collection Account on a
prepayment date shall be used first to make the payments due in connection with
such prepayment and release in accordance with the terms hereof on that date and
any remaining amounts so deposited, shall be paid by the Trustee as the Trustee
is instructed in writing by the Deal Agent and the Issuer.
Section 4.5    Control Account. The Issuer has established or has caused to be
established and shall maintain or cause to be maintained a system of operations,
accounts and instructions with respect to the Obligors and a Control Account at
the Control Account Bank as described herein. Pursuant to the Control Agreement
to which it is party, the Control Account Bank shall be irrevocably instructed
to initiate an electronic transfer of all funds on deposit in the Control
Account derived from Pledged Loans to the Collection Account on the Business Day
on which such funds become available. Prior to the occurrence of an Event of
Default the Trustee shall be authorized to allow the Servicer to effect or
direct deposits into the Control Account. The Trustee is hereby irrevocably
authorized and empowered, as the Issuer’s attorney-in-fact, to endorse any item
deposited in the Control Account, or presented for deposit in the Control
Account or a Collection Account, requiring the endorsement of the Issuer, which
authorization is coupled with an interest and is irrevocable.
All funds in the Control Account shall be transferred daily by or upon the order
of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
Section 4.6    Reserve Account.
(a)    Creation and Funding of the Reserve Account. The Trustee shall establish
and maintain in the name of the Trustee, an Eligible Account (the “Reserve
Account”) designated as the “Sierra Timeshare Conduit Receivables Funding II,
LLC Series 2008-A Reserve Account” bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders pursuant
to this Indenture. The Reserve Account shall be under the sole dominion and
control of the Trustee; however, if so directed by the Issuer, the Reserve
Account may be an account in the name of the Trustee opened at another financial
institution. If, at any time, the Reserve Account ceases to be an Eligible
Account, the Trustee (or the Servicer on its behalf) shall within ten (10)
Business Days (or such longer period, not to exceed thirty (30) calendar days,
as to which the Deal Agent may consent) establish a new Reserve Account as an
Eligible Account and shall transfer any property held in the prior Reserve
Account to such new Reserve Account. So long as the Trustee is an Eligible
Institution, the Reserve Account may be maintained with it as an Eligible
Account.
On the Initial Advance Date and each Addition Date the Issuer shall deposit or
shall cause to be deposited into the Reserve Account an amount such that the
amount on deposit therein equals the Reserve Required Amount on such date (after
giving effect to the addition of the applicable Additional Pledged Loans on such
date) and thereafter on each Payment Date if the amount on deposit in the
Reserve Account (after giving effect to any deposit of the applicable portion of
the proceeds of any Increase on such Payment Date) is less than the Reserve
Required Amount, a deposit shall be made to the Reserve Account to the extent of
funds available as provided in provision SEVENTH of Section 4.1.
(b)    Transfer to Collection Account. On or prior to each Payment Date, prior
to the allocation of funds pursuant to Section 4.1 on such Payment Date, the
Servicer shall direct the Trustee to withdraw from the Reserve Account and
deposit into the Collection Account to be included as Available Funds the sum of
(i) such amount, if any, as shall be equal to the lesser of (A) the amount of
cash or other immediately available funds on deposit in the Reserve Account on
such Payment Date and (B) the amount, if any, by which (1) the amounts required
to be applied pursuant to Section 4.1 provisions FIRST through SIXTH on such
Payment Date exceed (2) the Available Funds for that Payment Date (calculated
without regard to any amounts to be transferred from the Reserve Account) (such
excess amount, the “Available Funds Shortfall”) and (ii) the excess, if any, of
(A) the amount of cash or other immediately available funds on deposit in the
Reserve Account on such Payment Date over (B) the sum of (1) the Reserve
Required Amount as of such Payment Date and (2) the Available Funds Shortfall as
of such Payment Date. The Trustee shall withdraw such funds from the Reserve
Account and deposit them in the Collection Account as directed by the Servicer.
(c)    Application on Liquidity Termination Event. Notwithstanding anything
contained in the foregoing subsections to the contrary, on the Payment Date
immediately following each Liquidity Termination Date on which Exchange Notes
are being issued by the Issuer pursuant to Section 2.22, the Trustee, acting at
the direction of the Servicer, shall withdraw from the Reserve Account an amount
equal to the excess of (i) the amount of cash or other immediately available
funds on deposit in the Reserve Account on such Payment Date (after giving
effect to any withdrawals pursuant to Section 4.6(b)) over (ii) the Reserve
Required Amount as of such Payment Date (after giving effect to the release of
any Pledged Loans on such date pursuant to Section 5.5) and pay such amount,
free and clear of the Lien of this Indenture, to the trustee under the related
Exchange Notes Indenture, for deposit into the reserve account for such Exchange
Notes.
(d)    [reserved]
(e)    Withdrawals from the Reserve Account. The Trustee shall have the sole and
exclusive right to withdraw or order a transfer of funds from the Reserve
Account, in all events in accordance with the terms and provisions of this
Section 4.6; provided, that the Trustee shall be authorized to transfer funds
from the Reserve Account to the Collection Account at the direction of the
Servicer as provided in subsection (b) and (c) above.
(f)    Termination of Reserve Account. Any funds remaining in the Reserve
Account after all Series 2008-A Notes (including both principal and interest
thereon) have been paid in full and in cash and all other obligations of the
Issuer under the Facility Documents have been paid in full and in cash shall be
remitted by the Trustee to the Issuer free and clear of the lien of this
Indenture.
(g)    Administration of the Reserve Account. Funds in the Reserve Account shall
be invested in Permitted Investments as directed by the Issuer; provided,
however, that all Permitted Investments (i) shall be purchased at a price not
exceeding the stated principal amount thereof, (ii) shall pay the stated
principal amount thereof at the stated maturity of such investment and (iii)
shall mature one Business Day prior to the next Payment Date. All such Permitted
Investments shall be held by the Trustee. Subject to the restrictions set forth
in the first sentence of this subsection (g), the Issuer shall instruct the
Trustee in writing regarding the investment of funds on deposit in the Reserve
Account. For purposes of determining the availability of balances in Reserve
Account for withdrawal pursuant to this Section 4.6, all investment earnings on
such funds shall be deemed to be available under this Indenture for the uses
specified in such section. The Trustee shall be fully protected in following the
investment instructions of the Issuer, and shall have no obligation for keeping
the funds fully invested at all times or for making any investments other than
in accordance with such written investment instructions. If no investment
instructions are received from the Issuer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Reserve
Account by the Trustee pursuant to this Indenture.
(h)    Deposit Irrevocable. Any deposit made into the Reserve Account hereunder
shall, except as otherwise provided herein, be irrevocable and the amount of
such deposit and any money, instruments, investment property, or other property
credited to carried in, or deposited in the Reserve Account hereunder and all
interest thereon shall be held in trust by the Trustee and applied solely as
provided herein.
Section 4.7    Hedge Agreement. The Issuer shall at all times, so long as any
Series 2008-A Notes remain unpaid, provide an interest rate cap with the terms
described in this Section 4.7. When all Series 2008-A Notes have been paid in
full, the Issuer shall terminate the Hedge Agreement. The Hedge Agreement shall
meet the following requirements:
(a)    the Hedge Agreement shall provide an interest rate cap for a notional
amount at least equal to the Notes Principal Amount as of the Initial Advance
Date and such notional amount shall amortize on a monthly basis for a term equal
to the actual amortization schedule of payments on the Pledged Loans assuming a
schedule of payments and prepayments mutually determined by the Servicer, the
Issuer and the Deal Agent at such time (which schedule shall be based upon the
historical amortization experience of Loans owned or serviced by the Servicer
and/or its Affiliates, and a copy of which shall be provided to the Funding
Agents and Non-Conduit Committed Purchasers);
(b)    the Issuer shall, as of each Payment Date and Note Increase Date, cause
the notional amount of the Hedge Agreement to be adjusted to reflect any
increase or decrease in the Notes Principal Amount as of such Payment Date or
Note Increase Date so that the adjusted notional amount of the Hedge Agreement
shall on such Payment Date and Note Increase Date (after giving effect to the
Increase on such date) be an amount at least equal to the Notes Principal
Amount; the Issuer shall also, on the date of any addition or release of Pledged
Loans adjust the Hedge Agreement to reflect the Required Cap Rate, adjustments
to the termination date of the Hedge Agreement in accordance with subsection (c)
of this Section 4.7 and adjustments to the amortization schedule under the Hedge
Agreement in accordance with subsection (a) of this Section 4.7 following such
addition or release of Pledged Loans; any additional Premium due for the
adjustments to the Hedge Agreement (i) on any Note Increase Date shall be paid
by the Issuer from the proceeds of the related Increase, (ii) on any Release
Date shall be paid by the Issuer and (iii) on a Payment Date that is not also a
Note Increase Date shall be paid as a Hedge Payment under Provision THIRD of
Section 4.1;
(c)    the Hedge Agreement shall have a termination date equal to the final
maturity date of the latest maturing Pledged Loan; and
(d)    the Hedge Agreement shall provide for a payment by the Hedge Provider to
the Trustee for deposit into the Collection Account on each Payment Date if for
the related Accrual Period the LIBOR Rate was greater than the Required Cap
Rate.
References in this Section 4.7 or otherwise in this Indenture to a notional
amount equal to the Notes Principal Amount shall allow for rounding to the
nearest $1,000.
Section 4.8    Replacement of Hedge Provider. The Issuer agrees that if any
Hedge Provider ceases to be a Qualified Hedge Provider, the Issuer shall have
thirty (30) days (x) to cause such Hedge Provider to assign its obligations
under the related Hedge Agreement to a new Qualified Hedge Provider (or such
Hedge Provider shall have thirty (30) days to again become a Qualified Hedge
Provider) or (y) to obtain a substitute Hedge Agreement in form and substance
reasonably satisfactory to the Deal Agent together with the related Qualified
Hedge Provider’s acknowledgment of the Grant by the Issuer to the Trustee of
such Hedge Agreement.
Article V    
ADDITION, RELEASE AND SUBSTITUTION OF LOANS
Section 5.1    Addition of the Collateral.
(a)    Transfer of Loans. Subject to the limitations and conditions specified in
this Section 5.1, the Issuer may from time to time, identify additional Eligible
Loans and related Pledged Assets to be granted to the Trustee and transferred to
the Collateral Agent for the benefit of the Trustee on behalf of the Noteholders
and such Loans and related assets shall be included as Collateral hereunder as
provided herein.
(b)    The transfer of Pledged Loans and the related Pledged Assets shall be
subject to the satisfaction of the following conditions:
(i)    at least two (2) Business Days preceding the Initial Advance Date or the
proposed Addition Date, the Issuer shall have delivered to the Deal Agent a
schedule of such Pledged Loans to be granted to the Trustee and transferred on
the Initial Advance Date or such Addition Date and each of such Pledged Loans
shall be a Loan sold by a Seller to the Depositor under a Seller Purchase
Agreement or a Loan sold by an Approved Seller to the Depositor under an
Approved Sale Agreement;
(ii)    the Issuer, the Servicer, the Trustee and the Collateral Agent shall
execute a Supplemental Grant in substantially the form of Exhibit A and the
Servicer shall have delivered a signed copy of such Supplemental Grant to the
Collateral Agent and the Trustee;
(iii)    the Termination Date shall not have occurred and no Amortization Event,
Servicer Default, Event of Default, Potential Amortization Event, Potential
Servicer Default or Potential Event of Default shall have occurred and be
continuing or would occur as a result of the addition of such Pledged Loans;
(iv)    with the exception of Documents in Transit Loans, on or prior to the
Initial Advance Date or the Addition Date the Custodian shall have possession of
each original Pledged Loan and the related Loan File and shall have acknowledged
to the Trustee such receipt and its undertaking to hold each such original
Pledged Loan and the related Loan File for purposes of perfection of the
Collateral Agent’s interests in such original Pledged Loans and the related Loan
File; provided that the fact that any document not required to be in its
respective Loan File pursuant to the applicable Seller Purchase Agreement is not
in the possession of the Custodian in its respective Loan File shall not
constitute a failure to satisfy this condition;
(v)    the Issuer shall have taken any actions necessary or advisable to
maintain the Collateral Agent’s perfected security interest in the Collateral
(including in such Pledged Loans) for the benefit of the Trustee for the benefit
of the Noteholders;
(vi)    each such Pledged Loan shall be an Eligible Loan;
(vii)    if any of such Pledged Loans are New Seller Loans, the conditions set
forth in Section 3.5 shall have been satisfied with respect to such New Seller
and if any of such Pledged Loans are Loans acquired by the Depositor under an
Approved Sale Agreement the conditions set forth in Section 3.6 shall have been
satisfied with respect to such Pledged Loans;
(viii)    if any of such Pledged Loans are New Seller Loans and after the
addition of such Loans, the Principal Balance of the Pledged Loans which are New
Seller Loans sold by one New Seller to the Depositor would exceed 10% of the
Adjusted Loan Balance, then the addition of such New Seller Loans shall be
subject to the prior written consent of the Deal Agent;
(ix)    if any of such Pledged Loans are New Seller Loans and after the addition
of such Loans, the Principal Balance of all the Pledged Loans which are New
Seller Loans will be greater than 15% of the Adjusted Loan Balance, then the
addition of such New Seller Loans shall be subject to the prior written consent
of each Funding Agent and each Non-Conduit Committed Purchaser;
(x)    if any of such Pledged Loans are Acquired Portfolio Loans and after the
addition of such Loans the Principal Balance of all Pledged Loans which are
Acquired Portfolio Loans acquired as part of one portfolio will be more than 10%
of the Adjusted Loan Balance, then the addition of such Loans shall be subject
to the prior written consent of the Majority Facility Investors; and
(xi)    if any of such Pledged Loans are Green Loans, no Rating Downgrade
Condition shall exist as of the Addition Date with respect to such Loans.
(c)    If on the last Business Day of any Due Period, WRDC has not met the
target for qualification of WorldMark Resorts with the California Department of
Real Estate (“DRE”) as set forth in this Section 5.1(c), then until the target
for qualification is satisfied, the California Excess Amount shall be included
in the Excess Concentration Amount. References to the target for qualification
of WorldMark Resorts with the DRE mean that, as of a specified time, WRDC shall
have qualified with the DRE under Section 11018.10 of the California Business
and Professions Code (the “Timeshare Law”) WorldMark Resorts supporting not less
than 90% of the total Vacation Credits that, as of such date, have been sold in
all jurisdictions including California.
Section 5.2    Release of Defective Loans.
(a)    Obligation With Respect to Defective Loans. If a Seller is required to
repurchase a Defective Loan under the terms of the Seller Purchase Agreement to
which it is a party or if an Approved Seller is required to repurchase a
Defective Loan under the terms of the Approved Sale Agreement to which it is a
party, the Issuer shall, on the same date as such Seller or Approved Seller is
required to repurchase the Defective Loan, be required either (i) to deposit the
Release Price of such Defective Loan into the Collection Account and obtain the
release of the Defective Loan from the Lien of this Indenture or (ii) substitute
one or more Qualified Substitute Loans for such Pledged Loan as provided in
Section 5.2(c) and obtain the release of the Defective Loan.
(b)    Payments. The Issuer shall provide written notice to the Trustee and the
Collateral Agent of any release pursuant to Section 5.2(a) not less than two
Business Days prior to the date on which such release is to be effected,
specifying (i) the Defective Loan and (ii) either (x) if such Defective Loan is
to be repurchased by the Depositor, the Release Price therefor or (y) if such
Defective Loan will be replaced with one or more Qualified Substitute Loans, the
Substitution Adjustment Amount, if any, with respect thereto. Upon the release
of a Defective Loan pursuant to Section 5.2(a) the Issuer shall deposit or cause
to be deposited the Release Price or Substitution Adjustment Amount, if any, in
the Collection Account no later than 12:00 noon, New York City time, on the date
on which such release is made (the “Release Date”).
(c)    Substitution. If the Issuer elects to substitute a Qualified Substitute
Loan or Qualified Substitute Loans for a Defective Loan pursuant to this Section
5.2(c), the Issuer shall Grant to the Trustee and transfer to the Collateral
Agent such Qualified Substitute Loan in the same manner as other Additional
Pledged Loans in accordance with Section 5.1 and shall include such Qualified
Substitute Loans in the Additional Pledged Loans described in a Supplemental
Grant. The Qualified Substitute Loan or Qualified Substitute Loans will not be
selected in a manner adverse to the Noteholders, and the aggregate Loan Balance
of the Qualified Substitute Loans will not be less than the Loan Balance of the
Defective Loans for which the substitution occurs. In connection with the
substitution for one or more Qualified Substitute Loans for one or more
Defective Loans, the Issuer shall deposit an amount, if any, equal to the
related Substitution Adjustment Amount in the Collection Account on the date of
substitution without any reimbursement therefor. The Issuer shall cause the
Servicer to amend the Series 2008-A Loan Schedule to reflect the removal of such
Defective Loan and the substitution of the Qualified Substitute Loan or
Qualified Substitute Loans and the Issuer shall cause the Servicer to deliver
the amended Series 2008-A Loan Schedule to the Issuer, the Trustee and
Collateral Agent.
(d)    Upon each release of a Pledged Loan under this Section 5.2, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
the Trustee’s right, title and interest in and to such Defective Loan and the
Pledged Assets related thereto, all monies due or to become due with respect
thereto and all Collections with respect thereto (including payments received
from Obligors from and including the last day of the Due Period immediately
preceding the date of release) free and clear of the lien of this Indenture. The
Collateral Agent and the Trustee shall execute such documents, releases and
instruments of transfer or assignment and take such other actions as directed by
the Issuer or the Depositor to effect the release of such Defective Loan and the
related Pledged Assets pursuant to this Section 5.2. Promptly after the
occurrence of a Release Date and after the payment for and release of or
substitution for Defective Loans, the Issuer shall direct the Servicer to delete
such Defective Loans from the Series 2008-A Loan Schedule.
(e)    The obligation of the Issuer to deposit the Release Price or Substitution
Adjustment Amount or provide a Qualified Substitute Loan for any Defective Loan
shall constitute the sole remedy against the Issuer with respect to any breach
of the representations and warranties set forth in 3.1(t) of this Indenture or
the representations of the Seller assigned to the Trustee pursuant to Section
3.4.
Section 5.3    Release of Defaulted Loans. If any Pledged Loan becomes a
Defaulted Loan during any Due Period, the Issuer may obtain a release of such
Pledged Loan from the lien of this Indenture on any date thereafter. To obtain
such release the Issuer shall be required to pay the Release Price of such
Defaulted Loan to the Trustee for deposit into the Collection Account. The
Issuer shall provide written notice to the Trustee and the Collateral Agent of
any release pursuant to this Section 5.3 not less than two Business Days prior
to the date on which such release is to be effected, specifying the Defaulted
Loan and the Release Price therefor. The Issuer shall pay the Release Price to
the Trustee for deposit into the Collection Account not later than 12:00 noon,
New York City time, on the Business Day prior to the date on which such release
is made.
Upon each release of a Pledged Loan under this Section 5.3, the Collateral Agent
and the Trustee shall automatically and without further action release, sell,
transfer, assign, set over and otherwise convey to the Issuer, without recourse,
representation or warranty, all of the Collateral Agent’s and Trustee’s right,
title and interest in and to such Defaulted Loan and the Pledged Assets related
thereto, all monies due or to become due with respect thereto and all
Collections with respect thereto free and clear of the Lien of this Indenture.
The Collateral Agent and the Trustee shall execute such documents, releases and
instruments of transfer or assignment and take such other actions as directed by
the Issuer to effect the release of such Defaulted Loans and the related Pledged
Assets pursuant to this Section 5.3. Promptly after the occurrence of a Release
Date and after the payment for and release of a Defaulted Loan, in respect to
which the Release Price has been paid the Issuer shall direct the Servicer to
delete such Defaulted Loans from the Series 2008-A Loan Schedule.
Section 5.4    Release Upon Optional Prepayments. If the Issuer exercises its
right to prepay the Series 2008-A Notes in whole or in part as provided in
Section 2.19 of this Indenture, the Issuer and the Deal Agent shall notify the
Trustee and the Collateral Agent in writing of the prepayment date and the
principal amount of the Series 2008-A Notes to be prepaid on the prepayment date
and the amount of interest and other amounts due and payable on such date in
accordance with this Indenture and the Note Purchase Agreement. On the
prepayment date, upon receipt by the Trustee of all amounts to be paid to the
Noteholders in accordance with this Indenture and the Note Purchase Agreement as
a result of such prepayment and the satisfaction of the conditions set forth in
the following paragraphs, then, the Collateral Agent and the Trustee shall
release from the Lien of this Indenture those Pledged Loans and the related
Pledged Assets, all monies due or to become due with respect thereto and all
Collections with respect thereto from and including the last day of the Due
Period immediately preceding such date of release which the Collateral Agent and
Trustee are directed to release as described in the following paragraph.
The Issuer shall provide to the Collateral Agent and the Trustee a list of the
Pledged Loans which are to be released, shall direct the Collateral Agent to
release such Loans, and shall direct the Servicer to delete such Loans from the
Series 2008-A Loan Schedule.
In addition to receipt by the Trustee of the principal amount of the Series
2008-A Notes to be prepaid, the interest thereon and other amounts due and
payable in connection with such prepayment and the list of the Pledged Loans to
be released, the following conditions shall be met before the Lien is released
under this Section 5.4:
(i)    After giving effect to such release, no Borrowing Base Shortfall shall
exist and no Amortization Event or Event of Default shall have occurred; and
(ii)    Each of the Issuer and the Servicer shall have delivered to the Deal
Agent a certificate to the effect that the Pledged Loans to be released from the
Lien of this Indenture were not selected in a manner involving any selection
procedures materially adverse to the Noteholders and that the release of such
Loans would not reasonably be expected to cause a Potential Amortization Event
or an Amortization Event.
Section 5.5    Release Upon Issuance of Exchange Notes. (a) If the Issuer is
required to issue any Exchange Notes on the Payment Date immediately succeeding
a Liquidity Termination Date, the Issuer shall notify the Trustee and the
Collateral Agent in writing of the aggregate principal amount of the Series
2008-A Notes held by Extending Noteholders to be canceled on such Payment Date.
On such Payment Date, upon cancellation of the Series 2008-A Notes held by the
Extending Noteholders, then the Collateral Agent and the Trustee shall release
from the Lien of this Indenture Pledged Loans with aggregate Loan Balances at
least equal to the Extending Noteholders’ Percentage of the Aggregate Loan
Balance on such Payment Date, and the related Pledged Assets, as the Collateral
Agent and the Trustee are directed to release as set forth in Section 5.5(b).
(a)    An independent auditor mutually agreeable to the Issuer and the Deal
Agent shall select the Loans to be released from the Lien of this Indenture
pursuant to this Section 5.5 on a random basis and no selection procedures
adverse to the Noteholders or to the holders of the Exchange Notes shall be
employed in such selection. The Loans selected to be released from the Lien of
this Indenture pursuant to this Section 5.5(b) shall be such that the collateral
for the Exchange Notes and the Collateral shall each conform to the criteria set
forth in Exhibit H as of the date of the issuance of such Exchange Notes. Such
independent auditor shall provide to the Collateral Agent, the Trustee and the
Servicer a list of the Pledged Loans which are selected to be released, shall
direct the Collateral Agent to release such Loans, and shall direct the Servicer
to delete such Loans from the Series 2008-A Loan Schedule.
(b)    The Lien on any Pledged Loans shall not be released under this Section
5.5 unless (i) after giving effect to such release, the Borrowing Base shall be
at least equal to the Notes Principal Amount, (ii) the amount in the Reserve
Account shall be at least equal to the Reserve Required Amount, (iii) no
Potential Event of Default, Amortization Event or Event of Default shall exist
or would occur as a result of such release, and (iv) each of the Issuer and the
Servicer shall have delivered to the Deal Agent a certificate to the effect that
the Pledged Loans to be released from the Lien of this Indenture pursuant to
this Section 5.5 were not selected in a manner involving any selection
procedures adverse to the Noteholders and that the release of such Loans would
not reasonably be expected to cause a Potential Amortization Event or an
Amortization Event.
(c)    Upon each release of a Pledged Loan under this Section 5.5, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Pledged Loan and the Pledged
Assets related thereto, all monies due or to become due with respect thereto and
all Collections with respect thereto from and including the last day of the Due
Period immediately preceding such date of release free and clear of the Lien of
this Indenture. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment and take such
other actions as directed by the Issuer to effect the release of such Pledged
Loans and the related Pledged Assets pursuant to this Section 5.5.
Section 5.6    Release Upon Payment in Full. At such time as the Series 2008-A
Notes have been paid in full, all amounts owing under the Note Purchase
Agreement shall have been paid in full, all fees and expenses of the Trustee and
the Collateral Agent with respect to Series 2008-A Notes have been paid in full
and all obligations relating to the Facility Documents have been paid in full,
then, the Collateral Agent shall, upon the written request of the Issuer,
release all Liens and assign to the Issuer (without recourse, representation or
warranty) all right, title and interest of the Collateral Agent in and to the
Collateral, and all proceeds thereof. The Collateral Agent and the Trustee shall
execute and deliver such instruments of assignment, in each case without
recourse, representation or warranty, as directed by the Issuer to release the
security interest of the Collateral Agent in the Collateral.
Section 5.7    Release of Green Loans Upon Rating Downgrade. (a) On any Payment
Date as of which a Rating Downgrade Condition existed on the last day of the
related Due Period, the Issuer shall have the right, so long as no Potential
Amortization Event, Potential Event of Default, Amortization Event or Event of
Default has occurred and is continuing, to obtain a release of the Lien of this
Indenture on Green Loans with an aggregate Loan Balance on such date equal to
the excess of (x) the product of (i) the sum of the amounts distributed to
Noteholders pursuant to clause NINTH of Section 4.1 on such Payment Date and
each prior Payment Date and (ii) one divided by (a) if such Payment Date is
prior to the Advance Decrease Date, the AA Advance Rate for such date or (b) if
such Payment Date is on or after the Advance Decrease Date, the AAA Advance
Rate, over (y) the aggregate Loan Balance of all Green Loans released pursuant
to this Section 5.7 since the occurrence of such Rating Downgrade Condition
(calculated as of the date such Green Loans were released pursuant to this
Section 5.7). The Issuer shall provide written notice to the Trustee and the
Collateral Agent of any release pursuant to this Section 5.7 not less than two
Business Days prior to the Payment Date on which such release is to be effected,
specifying the Green Loans to be released.
(a)    Upon each release of a Green Loan under this Section 5.7, the Collateral
Agent and the Trustee shall automatically and without further action release,
sell, transfer, assign, set over and otherwise convey to the Issuer, without
recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Green Loan and the Pledged
Assets related thereto, all monies due or to become due with respect thereto and
all Collections with respect thereto from and including the last day of the Due
Period immediately preceding such date free and clear of the Lien of this
Indenture. The Collateral Agent and the Trustee shall execute such documents,
releases and instruments of transfer or assignment and take such other actions
as shall reasonably be requested by the Issuer to effect the release of such
Green Loans and the related Pledged Assets pursuant to this Section 5.7.
Promptly after the release of a Green Loan, the Issuer shall direct the Servicer
to delete such Green Loan from the Series 2008-A Loan Schedule.
Article VI    
ADDITIONAL COVENANTS OF ISSUER
Section 6.1    Affirmative Covenants.
(a)    Compliance with Laws, Etc. The Issuer shall comply in all material
respects with all applicable laws, rules, regulations and orders with respect to
it, its business and properties, all Pledged Loans and all Facility Documents to
which it is a party (including without limitation the laws, rules and
regulations of each state governing the sale of timeshare contracts).
(b)    Preservation of Existence. The Issuer shall preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity, and maintain all necessary licenses and approvals, in each jurisdiction
in which it does business, except where the failure to preserve and maintain
such existence, rights, franchises, privileges, qualifications, licenses and
approvals would not have a Material Adverse Effect.
(c)    Adequate Capitalization. The Issuer shall ensure that at all times it is
adequately capitalized to engage in the transactions contemplated by this
Indenture.
(d)    Keeping of Records and Books of Account. The Issuer shall cause the
Servicer to maintain and implement administrative and operating procedures
(including without limitation an ability to recreate records evidencing the
Pledged Loans in the event of the destruction or loss of the originals thereof)
and keep and maintain, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pledged Loans
(including without limitation records adequate to permit the daily
identification of all Collections with respect to, and adjustments of amounts
payable under, each Pledged Loan).
(e)    Performance and Compliance with Receivables and Loans. The Issuer shall
at its expense, timely and fully perform and comply in all material respects
with all material provisions, covenants and other promises required to be
observed by it under the Pledged Loans and Pledged Assets.
(f)    Credit Standards and Collection Policies. The Issuer shall comply in all
material respects with the Credit Standards and Collection Policies and
Customary Practices in regard to each Pledged Loan and the related Pledged
Assets.
(g)    Collections. (1) The Issuer shall instruct or cause all Obligors to be
instructed to either:
(A)    send all Scheduled Payments directly to Post Office Boxes for credit to
the Control Account or directly to the Control Account,
(B)    make Scheduled Payments by way of pre-authorized debits from a deposit
account of such Obligor pursuant to a PAC or from a credit card of such Obligor
pursuant to a Credit Card Account from which Scheduled Payments shall be
electronically transferred to the Control Account or to another account for
processing and transfer into the Collection Account, or
(C)    make payment by electronic transfer of funds through Western Union to the
Control Account or to another account for processing and transfer into the
Collection Account.
(2)    In the case of funds transfers pursuant to a PAC or Credit Card Account,
or through Western Union, take, or cause each of the Servicer, the Control
Account Bank and/or the Trustee to take, all necessary and appropriate action to
ensure that each such pre-authorized debit or credit card payment or transfer is
credited directly to the Control Account or another account for transfer to the
Collection Account.
(3)    The Issuer shall hold any Collections or other proceeds of the Collateral
received directly by it in trust for the benefit of the Trustee and the
Noteholders and deposit such Collections into the Control Account or the
Collection Account within two Business Days following the Issuer’s receipt
thereof.
(4)    Compliance with the foregoing provisions of this clause (g) shall not be
required with respect to Collections on Shell Loans so long as and to the extent
(i) the Obligors on such Shell Loans are directed to make payments into a
separate bank account held in the name of the Issuer for the purpose of
receiving Collections on Shell Loans for transfer to the Collection Account or
Collections on the Shell Loans are otherwise directed to be deposited into such
Issuer account, (ii) Collections deposited into such Issuer account are
transferred to the Collection Account within two Business Days following the
deposit into such Issuer account and (iii) no deposits other than Collections in
respect of the Pledged Loans will be made into such Issuer account (provided
that this provision (iii) shall not be violated if funds not constituting
Collections in respect of Pledged Loans are inadvertently deposited into the
account and are promptly segregated and removed from the account). The Issuer’s
representation in Section 3.1(w) with respect to the perfection of the security
interest in the Collateral, shall not apply to amounts in such Issuer account
until such amounts are transferred to the Collection Account.
(h)    Compliance with ERISA. The Issuer shall comply in all material respects
with the provisions of ERISA, the Code, and all other applicable laws and the
regulations and interpretations thereunder.
(i)    Perfected Security Interest. The Issuer shall take such action with
respect to each Pledged Loan as is necessary to ensure that the Collateral Agent
maintains on behalf of the Trustee, a first priority perfected security interest
in such Pledged Loan and the Pledged Assets relating thereto, in each case free
and clear of any Liens (other than the Lien created by this Indenture and in the
case of any Timeshare Properties, any Permitted Encumbrance).
(j)    No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s material covenants or material obligations
under any document, instrument or agreement included in the Collateral, or which
would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such document,
instrument or agreement except as expressly provided in this Indenture or such
other instrument or document.
(k)    Insurance and Condemnation.
(i)    The Issuer shall do or cause to be done all things that it may accomplish
with a reasonable amount of cost or effort to cause each of the POAs for each
Resort to (A) maintain one or more policies of “all-risk” property and general
liability insurance with financially sound and reputable insurers, providing
coverage in scope and amount which (x) satisfies the requirements of the
declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Timeshare Property Regime.
(ii)    The Issuer shall remit to the appropriate Collection Account the portion
of any proceeds received pursuant to a condemnation of property in any Resort to
the extent that such proceeds relate to any of the Timeshare Properties.
(l)    Custodian.
(i)    On or before each Addition Date and thereafter promptly upon the
generation of any documents, instruments and agreements evidencing or otherwise
relating to the Pledged Loans or related Pledged Assets received by any of the
Issuer or the Servicer, the Issuer shall deliver or cause to be delivered
directly to the Custodian for the benefit of the Collateral Agent pursuant to
the Custodial Agreement the Loan File for each Pledged Loan. Such Loan File may
be provided in microfiche or other electronic form to the extent permitted under
the Custodial Agreement. The Issuer shall cause the Custodian to hold, maintain
and keep custody of all the Loan File for the benefit of the Collateral Agent in
a secure fire retardant location at an office of the Custodian, which location
shall be reasonably acceptable to the Collateral Agent and the Trustee.
(ii)    The Issuer shall cause the Custodian at all times to maintain control of
the Loan File for the benefit of the Collateral Agent on behalf of the Trustee
and the Noteholders, in each case pursuant to the Custodial Agreement. Each of
the Issuer and the Servicer may access the Loan File at the Custodian’s storage
facility only for the purposes and upon the terms and conditions set forth
herein and in the Custodial Agreement. Each of the Issuer and the Servicer may
only remove documents from the Loan File for collection services and other
routine servicing requirements from such facility in accordance with the terms
of the Custodial Agreement, all as set forth and pursuant to the “Bailment
Agreement” (as defined in and attached as an exhibit to the Custodial
Agreement).
(iii)    The Issuer shall at all times comply in all material respects with the
terms of its obligations under the Custodial Agreement and shall not enter into
any modification, amendment or supplement of or to, and shall not terminate the
Custodial Agreement, without the Collateral Agent’s and Trustee’s prior written
consent.
(m)    Separate Identity. The Issuer shall take all actions required to maintain
the Issuer’s status as a separate legal entity. Without limiting the foregoing,
the Issuer shall:
(i)    Maintain in full effect its existence, rights and franchises as a limited
liability company under the laws of the state of its formation and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Facility Documents to which the
Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
(ii)    Except as provided herein, maintain its own deposit, securities and
other account or accounts with financial institutions, separate from those of
any Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Facility Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
(iii)    Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
(iv)    Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.
(v)    Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including the
Independent Directors.
(vi)    Maintain a principal executive and administrative office through which
its business is conducted and a telephone number separate from those of its
members, managers and other Affiliates. To the extent that the Issuer and any of
its members, managers or other Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.
(vii)    Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
(viii)    Ensure that its board of directors shall at all times include at least
two Independent Directors (for purposes hereof, “Independent Directors” shall
mean any member of the board of directors of the Issuer that is not and has not
at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).
(ix)    Ensure that decisions with respect to its business and daily operations
shall be independently made by the Issuer (although the officer making any
particular decision may also be an officer or director of an Affiliate of the
Issuer) and shall not be dictated by an Affiliate of the Issuer.
(x)    Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and, except as is consistent with its tax
treatment, describe itself as a separate legal entity.
(xi)    Except as contemplated by the Facility Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.
(xii)    Other than organizational expenses and as contemplated by the Facility
Documents, pay all expenses, indebtedness and other obligations incurred by it
using its own funds.
(xiii)    Except as provided herein and in any other Facility Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
(xiv)    Ensure that any financial reports required of the Issuer shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
(xv)    Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
(n)    Computer Files. The Issuer shall mark or cause to be marked each Pledged
Loan in its computer files as described in Section 3.2(b).
(o)    Taxes. The Issuer shall file or cause to be filed, and cause each of its
Affiliates with whom it shares consolidated tax liability to file, all federal,
state, and foreign local tax returns which are required to be filed by it,
except where the failure to file such returns could not reasonably be expected
to have a Material Adverse Effect. The Issuer shall pay or cause to be paid all
taxes due and owing by it, other than any taxes or assessments, the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Issuer or the applicable Affiliate shall have set aside
adequate reserves on its books in accordance with GAAP, and which proceedings
could not reasonably be expected to have a Material Adverse Effect.
(p)    Tax Classification. The Issuer shall, for as long as the Series 2008-A
Notes are outstanding, not take any action, or fail to take any action, that
would cause the Issuer not to remain classified, for federal income tax
purposes, as a disregarded entity or a partnership that is not classified as a
publicly traded partnership.
(q)    Facility Documents. The Issuer shall comply in all material respects with
the terms of, employ the procedures outlined in and enforce the obligations of
the Depositor under the Depositor Purchase Agreement and of the parties to each
of the other Facility Documents to which the Issuer is a party, and take all
such action as may reasonably be required to maintain all such Facility
Documents to which the Issuer is a party in full force and effect.
(r)    Series 2008-A Loan Schedule. The Issuer shall at least once each calendar
month, provide to the Trustee an amendment to the Series 2008-A Loan Schedule,
or cause the Servicer to electronically provide an amendment to the Series
2008-A Loan Schedule, listing the Pledged Loans added to the Collateral and the
Pledged Loans released from the Collateral and amending the Series 2008-A Loan
Schedule to reflect terms or discrepancies in such schedule that become known to
the Issuer since the filing of the original Series 2008-A Loan Schedule or since
the most recent amendment thereto.
(s)    Segregation of Collections. The Issuer shall with respect to the Control
Account either (i) prevent the deposit into such account of any funds other than
Collections in respect of Pledged Loans or (ii) enter into an intercreditor
agreement with other entities which have an interest in the amounts in the
Control Account to allocate the Collections with respect to the Pledged Loans to
the Issuer and transfer such amounts to the Trustee for deposit into the
Collection Account; (provided that, the covenant in clause (i) of this paragraph
(s) shall not be breached to the extent that funds not constituting Collections
in respect of the Pledged Loans are inadvertently deposited into such Control
Account and are promptly segregated and remitted to the owner thereof).
(t)    Filings; Further Assurances.
(i)    On or prior to the Closing Date, the Issuer shall have caused at its sole
expense the Financing Statements, assignments and amendments thereof necessary
to perfect the security interest in the Collateral to be filed or recorded in
the appropriate offices.
(ii)    The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer,
the Trustee or the Deal Agent or as the Servicer, the Trustee or the Deal Agent
otherwise deems reasonably necessary or advisable to perfect the Lien created by
this Indenture in the Collateral. The Servicer agrees, at its sole expense, to
cooperate with and assist the Issuer in taking any such action (whether at the
request of the Issuer, the Trustee or the Deal Agent). Without limiting the
foregoing, the Issuer shall from time to time, at its sole expense, authorize,
execute, file, deliver and record all such supplements and amendments hereto and
to this Indenture and all such Financing Statements, amendments thereto,
continuation statements, instruments of further assurance, or other statements,
specific assignments or other instruments or documents and take any other action
that is reasonably necessary to, or that any of the Servicer, the Trustee deems
reasonably necessary or advisable to: (i) Grant more effectively all or any
portion of the Collateral; (ii) maintain or preserve the Lien Granted under this
Indenture (and the priority thereof) or carry out more effectively the purposes
hereof or thereof; (iii) perfect, maintain the perfection of, publish notice of,
or protect the validity of any Grant made or to be made pursuant to this
Indenture; (iv) enforce any of the Pledged Loans or any of the other Pledged
Assets (including without limitation by cooperating with the Trustee, at the
expense of the Issuer, in filing and recording such Financing Statements against
such Obligors as the Servicer, the Trustee shall deem necessary or advisable
from time to time); (v) preserve and defend title to any Pledged Loans or all or
any other part of the Pledged Assets, and the rights of the Trustee in such
Pledged Loans or other related Pledged Assets, against the claims of all Persons
and parties; or (vi) pay any and all taxes levied or assessed upon all or any
part of any Collateral.
(iii)    The Issuer shall, on or prior to the date of Grant of any Pledged Loans
under this Indenture, deliver or cause to be delivered all original copies of
the Pledged Loan (other than in the case of any Pledged Loans not required under
the terms of the relevant Seller Purchase Agreement to be in the relevant Loan
File), together with the related Loan File, to the Custodian, in suitable form
for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Trustee. Such “original copies” may be provided in microfiche or other
electronic form to the extent permitted under the Custodial Agreement. In the
event that the Issuer receives any other instrument or any writing which, in
either event, evidences a Pledged Loan or other Pledged Assets, the Issuer shall
deliver such instrument or writing to the Custodian to be held as collateral in
which the Collateral Agent has a security interest for the benefit of the
Trustee within two Business Days after the Issuer’s receipt thereof, in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Trustee.
(iv)    The Issuer hereby authorizes the Trustee, and gives the Collateral Agent
its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement, continuation
statement, amendment, specific assignment or other writing or paper and to take
any other action that the Trustee in its sole discretion, may deem necessary or
appropriate to further perfect the Lien created hereby. Any expenses incurred by
the Trustee or the Collateral Agent pursuant to the exercise of its rights under
this Section 6.l(t)(iv) shall be for the sole account and responsibility of the
Issuer and payable under Section 13.5 to the Trustee.
(u)    Management of Resorts. The Issuer hereby covenants and agrees that it
will with respect to each Resort cause the Originator with respect to that
Resort (to the extent that such Originator is otherwise responsible for
maintaining such Resort) to do or cause to be done all things which it may
accomplish with a reasonable amount of cost or effort, in order to maintain each
such Resort (including without limitation all grounds, waters and improvements
thereon) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
(v)    Amendment to Documents. The Issuer shall not enter into any amendment to
any of the Facility Documents to which it is a party or consent to any amendment
of any Facility Document without the prior written consent of the Majority
Facility Investors.
(w)    [Reserved].
Section 6.2    Negative Covenants of the Issuer. So long as any of the Series
2008-A Notes are outstanding, the Issuer shall not:
(a)    Sales, Liens, Etc., Against Receivables and Related Security. Except for
the releases contemplated under this Indenture sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist, any Lien
(other than the Lien created by this Indenture or, with respect to Timeshare
Properties relating to Pledged Loans, any Permitted Encumbrances thereon) upon
or with respect to, any Pledged Loan or any other Pledged Assets, or any
interests in either thereof, or upon or with respect to any Collateral under
this Indenture. The Issuer shall immediately notify the Trustee and the
Collateral Agent of the existence of any Lien on any Pledged Loan or any other
Pledged Assets, and the Issuer shall defend the right, title and interest of
each of the Issuer and the Collateral Agent, Trustee and Noteholders in, to and
under the Pledged Loans and all other Pledged Assets, against all claims of
third parties.
(b)    Extension or Amendment of Loan Terms. Other than in accordance with
Section 7.5(d), extend (other than as a result of a Timeshare Upgrade), amend,
waive or otherwise modify the terms of any Pledged Loan or permit the rescission
or cancellation of any Pledged Loan, whether for any reason relating to a
negative change in the related Obligor’s creditworthiness or inability to make
any payment under the Pledged Loan or otherwise.
(c)    Change in Business or Credit Standard and Collection Policies. (i) Make
any change in the character of its business or (ii) make any change in the
Credit Standards and Collection Policies, or (iii) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Pledged Loan.
(d)    Change in Payment Instructions to Obligors. Add or terminate any bank as
a Control Account Bank (listed on Exhibit E) or make any change in the
instructions to Obligors regarding payments to be made to any Control Account at
a Control Account Bank, unless the Trustee shall have received (i) 30 days’
prior notice of such addition, termination or change; (ii) written confirmation
from the Issuer that after the effectiveness of any such termination, there
shall be at least one (1) Control Account in existence; and (iii) prior to the
effective date of such addition, termination or change, (x) executed copies of
the Control Agreement executed by the new Control Account Bank, the Issuer, the
Trustee and the Servicer and (y) copies of all agreements and documents signed
by either the Issuer or the Control Account Bank with respect to any new Control
Account.
(e)    Stock, Merger, Consolidation, Etc. Consolidate with or merge into or with
any other Person, or purchase or otherwise acquire all or substantially all of
the assets or capital stock, or other ownership interest of, any Person or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any Person, except as expressly permitted under the terms of this Indenture;
provided, however, that nothing in this Section 6.2(e) shall prevent the Issuer
from acquiring, owning or transferring or otherwise disposing of the limited
liability company interests of STCRF in accordance with the provisions of this
Indenture and the other Facility Documents.
(f)    Change in Control. At any time fail to be a wholly owned direct or
indirect subsidiary of the Performance Guarantor and a wholly owned direct or
indirect subsidiary of WCF.
(g)    ERISA Matters. Establish or maintain or contribute to any Benefit Plan
that is covered by Title IV of ERISA.
(h)    Terminate or Reject Loans. Without limiting anything in Section 6.2(b),
terminate or reject any Pledged Loan prior to the end of the term of such Loan,
whether such rejection or early termination is made pursuant to an equitable
cause, statute, regulation, judicial proceeding or other applicable law, unless
prior to such termination or rejection, such Pledged Loan and any related
Pledged Assets have been released from the Lien created by this Indenture.
(i)    Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Facility Documents and any Exchange Notes Indenture.
(j)    Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Indenture or as
contemplated by the Facility Documents.
(k)    Limitation on Transactions with Affiliates. Enter into, or be a party to
any transaction with any Affiliate, except for:
(i)    the transactions contemplated hereby and by the other Facility Documents;
and
(ii)    to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’slength transaction with a
Person not an Affiliate.
(l)    Lines of Business. Conduct any business other than that described in the
LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Facility Documents to which it is a party.
(m)    Limitation on Investments. Make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets or otherwise) in, any
Affiliate or any other Person except for (i) Permitted Investments, (ii) the
purchase of Loans pursuant to the terms of the Depositor Purchase Agreement and
(iii) the limited liability company interests of STCRF.
(n)    Insolvency Proceedings. Seek dissolution or liquidation in whole or in
part of the Issuer.
(o)    Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
(p)    Place of Business; Change of Name. Change (x) its type or jurisdiction of
organization from that listed in Section 3.1(i), (y) its name or (z) the
location of its Records relating to the Collateral or its chief executive office
or principal place of business from the location listed in Section 3.1(i),
unless in any such event the Issuer shall have given the Trustee and the
Collateral Agent at least ten (10) days prior written notice thereof and shall
take all action reasonably necessary to amend its existing Financing Statements
and file additional Financing Statements in all applicable jurisdictions
necessary or advisable to maintain the perfection of the Lien of the Collateral
Agent under this Indenture.
(q)    Business Names. Use any trade names, fictitious names, assumed names or
“doing business as” names.
(r)    Subordinated Note. Amend, modify or supplement the Subordinated Note
without the prior written consent of the Majority Facility Investors.
Article VII    
SERVICING OF PLEDGED LOANS
Section 7.1    Responsibility for Loan Administration. The Servicer shall
manage, administer, service and make collections on the Pledged Loans on behalf
of the Trustee on behalf of the Noteholders and Issuer. Without limiting the
generality of the foregoing, but subject to all other provisions hereof, the
Trustee and the Issuer grant to the Servicer a limited power of attorney to
execute and the Servicer is hereby authorized and empowered to so execute and
deliver, on behalf of itself, the Issuer and the Trustee or any of them, any and
all instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to the Pledged
Loans, any related Mortgages and the related Timeshare Properties, but only to
the extent deemed necessary by the Servicer.
The Trustee, the Issuer and the Collateral Agent, at the request of a Servicing
Officer, shall furnish the Servicer with any documents in its possession
reasonably requested or take any action reasonably requested, necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder (subject, in the case of requests for documents contained in
any Loan Files, to the requirements of Section 6.1(l)(ii)).
Wyndham Consumer Finance, Inc. is hereby appointed as the Servicer until such
time as any Service Transfer shall be effected under Article XII.
Section 7.2    Standard of Care. In managing, administering, servicing and
making collections on the Pledged Loans pursuant to this Indenture, the Servicer
will exercise that degree of skill and care consistent with Customary Practices
and the Credit Standards and Collection Policies.
Section 7.3    Records. The Servicer shall, during the period it is Servicer
hereunder, maintain such books of account, computer data files and other records
as will enable the Trustee to determine the status of each Pledged Loan and will
enable such Loan to be serviced in accordance with the terms of this Indenture
by a Successor Servicer following a Service Transfer.
Section 7.4    Series 2008-A Loan Schedule. The Servicer shall at all times
maintain the Series 2008-A Loan Schedule and electronically provide to the
Trustee, the Issuer, the Collateral Agent and the Custodian a current, complete
copy of the Series 2008-A Loan Schedule. The Series 2008-A Loan Schedule may be
in one or multiple documents including an original listing and monthly
amendments listing changes.
Section 7.5    Enforcement.
(a)    The Servicer will, consistent with Section 7.2, act with respect to the
Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Timeshare Property, if any, underlying a
Pledged Loan or disposing of the underlying Timeshare Property, if any).
(b)    The Servicer may sue to enforce or collect upon Pledged Loans, in its own
name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Pledged Loan
on the grounds that it is not a real party in interest or a holder entitled to
enforce the Pledged Loan, the Trustee on behalf of the Issuer shall, at the
Servicer’s expense, take such steps as the Servicer and the Trustee may mutually
agree are necessary (such agreement not to be unreasonably withheld) to enforce
the Pledged Loan, including bringing suit in its name or the name of the Issuer.
The Servicer shall provide to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which may be incurred thereby.
(c)    The Servicer, upon notice to the Trustee, may grant to the Obligor on any
Pledged Loan any rebate, refund or adjustment out of the appropriate Collection
Account that the Servicer in good faith believes is required as a matter of law;
provided that, on any Business Day on which such rebate, refund or adjustment is
to be paid hereunder, such rebate, refund or adjustment shall only be paid to
the extent of funds otherwise available for distribution from the Collection
Account.
(d)    The Servicer will not extend, amend, waive or otherwise modify the terms
of any Pledged Loan or permit the rescission or cancellation of any Pledged
Loan, whether for any reason relating to a negative change in the related
Obligor’s creditworthiness or inability to make any payment under the Pledged
Loan or otherwise other than in accordance with Customary Practices.
(e)    The Servicer shall have the discretion to sell the collateral which
secures any Defaulted Loans free and clear of the Lien of this Indenture, in
exchange for cash, in accordance with Customary Practices and Credit Standards
and Collection Policies. All proceeds of any such sale of such collateral shall
be deposited by the Servicer into the Collection Account.
(f)    The Servicer shall not sell any Defaulted Loan or any collateral securing
a Defaulted Loan to any Seller or Originator except for an amount at least equal
to the fair market value thereof.
(g)    Notwithstanding any other provision of this Indenture, the Servicer shall
have no obligation to, and shall not, foreclose on the collateral securing any
Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure. Notwithstanding any other provision of
this Indenture, proceeds from the foreclosure by the Servicer on the collateral
securing any Pledged Loans shall first be applied by the Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the Collection Account.
Section 7.6    Trustee and Collateral Agent to Cooperate. Upon request of a
Servicing Officer, the Trustee and the Collateral Agent shall perform such other
acts as are reasonably requested by the Servicer (including without limitation
the execution of documents) and otherwise cooperate with the Servicer in
enforcement of the Trustee’s rights and remedies with respect to Pledged Loans.
Section 7.7    Other Matters Relating to the Servicer. The Servicer is hereby
authorized and empowered to:
(a)    advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Indenture;
(b)    execute and deliver, on behalf of the Issuer, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
(c)    make any filings, reports, notices, applications, registrations with, and
to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.
Prior to the occurrence of an Event of Default hereunder, the Trustee agrees
that, it shall promptly follow the instructions of the Servicer duly given to
withdraw funds from the Accounts in accordance with the terms hereof.
Section 7.8    Servicing Compensation. As compensation for its servicing
activities hereunder, the Servicer shall be entitled to receive the Monthly
Servicer Fee which shall be calculated under this Indenture and be paid to the
Servicer pursuant to the terms of this Indenture.
Section 7.9    Costs and Expenses. The costs and expenses incurred by the
Servicer in carrying out its duties hereunder, including without limitation the
fees and expenses incurred in connection with the enforcement of Pledged Loans,
shall be paid by the Servicer and the Servicer shall be entitled to
reimbursement hereunder from the Issuer as provided herein. Failure by the
Servicer to receive reimbursement shall not relieve the Servicer of its
obligations under this Indenture.
Section 7.10    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Trustee, the Collateral Agent and the
Noteholders as of the Closing Date and the Second Amendment Effective Date:
(a)    Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Indenture. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction necessary for the enforcement of
each Pledged Loan or in which failure to qualify or to obtain such licenses and
approvals would have a Material Adverse Effect.
(b)    Due Authorization. The execution and delivery by the Servicer of each of
the Facility Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.
(c)    Binding Obligations. Each of the Facility Documents to which Servicer is
a party constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be subject to or limited by applicable Debtor Relief Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
(d)    No Conflict; No Violation. The execution and delivery by the Servicer of
each of the Facility Documents to which the Servicer is a party, and the
performance by the Servicer of the transactions contemplated by such agreements
and the fulfillment by the Servicer of the terms hereof and thereof applicable
to the Servicer, will not conflict with, violate, result in any breach of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any provision of any existing law or regulation or any
order or decree of any court applicable to the Servicer or its certificate of
incorporation or bylaws or any material indenture, contract, agreement,
mortgage, deed of trust or other material instrument, to which the Servicer is a
party or by which it is bound, except where such conflict, violation, breach or
default would not have a Material Adverse Effect.
(e)    No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Servicer threatened, against the Servicer, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Facility Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Indenture or any of the other Facility
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Facility Documents,
(iv) seeking any determination or ruling that would adversely affect the
validity or enforceability of this Indenture or any of the other Facility
Documents or (v) seeking any determination or ruling that would have a Material
Adverse Effect.
(f)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Facility Documents to which it is a party or the performance by the
Servicer of the transactions contemplated hereby and thereby and the fulfillment
by the Servicer of the terms hereof and thereof, have been obtained, except
where the failure so to do would not have a Material Adverse Effect.
Section 7.11    Additional Covenants of the Servicer. The Servicer further
agrees as provided in this Section 7.11.
(a)    Change in Payment Instructions to Obligors. The Servicer will not add or
terminate any bank as a Control Account Bank from those listed on Exhibit E or
make any change in its instructions to Obligors regarding payments to be made to
any Control Account Bank, unless the Trustee shall have received (i) 30 Business
Days’ prior notice of such addition, termination or change and (ii) prior to the
effective date of such addition, termination or change, (x) fully executed
copies of the new or revised Control Agreement executed by the new Control
Account Bank, the Issuer, the Trustee and the Servicer and (y) copies of all
agreements and documents signed by either the Issuer or the Control Account Bank
with respect to any new Control Account.
(b)    Collections. The Servicer shall hold any Collections or other proceeds of
the Collateral received directly by it in trust for the benefit of the Trustee
and deposit such Collections or other proceeds into the Collection Account as
soon as practicable but in any event within two Business Days following the
Servicer’s receipt thereof.
(c)    Compliance with Requirements of Law. The Servicer will maintain in effect
all qualifications required under all relevant laws, rules, regulations and
orders in order to service each Pledged Loan, and shall comply in all material
respects with all applicable laws, rules, regulations and orders with respect to
it, its business and properties, and the servicing of the Pledged Loans
(including without limitation the laws, rules and regulations of each state
governing the sale of timeshare contracts).
(d)    Protection of Rights. The Servicer will take no action that would impair
in any material respect the rights of any of the Collateral Agent or the Trustee
in the Pledged Loans or any other the Collateral, or violate the Collateral
Agency Agreement.
(e)    Credit Standards and Collection Policies. The Servicer will comply in all
material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
(f)    Notice to Obligors. The Servicer will ensure that the Obligor of each
Pledged Loan either:
(1)    has been instructed, pursuant to the Servicer’s routine distribution of a
periodic statement to such Obligor next succeeding:
(A)    the date the Loan becomes a Pledged Loan, or
(B)    the day on which a PAC ceased to apply to such Pledged Loan, in the case
of a Pledged Loan formerly subject to a PAC,
but in no event later than the then next-succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to the Control Account, or directly to the
Control Account, in each case maintained at a Control Account Bank pursuant to
the terms of a Control Agreement,
(2)    has entered into a PAC, pursuant to which a deposit account of such
Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Servicer has, and has caused
each of the Control Account Bank and/or the Trustee, to take all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to the Control Account or the Collection Account;
(3)    has authorized Scheduled Payments from a credit card of such Obligor
pursuant to a Credit Card Account, and the Servicer has taken all necessary and
appropriate action to ensure that each such payment is credited directly to the
Control Account or another account for immediate transfer to the Collection
Account; or
(4)    has authorized electronic transfer of payments through Western Union, and
the Servicer has taken all necessary and appropriate action to ensure that each
such transfer is credited directly to the Control Account or another account for
immediate transfer to the Collection Account.
(5)    Compliance with the foregoing provisions of this clause (f) shall not be
required with respect to Collections on Shell Loans so long as and to the extent
(i) the Obligors on such Shell Loans are directed to make payments into a
separate bank account held in the name of the Issuer for the purpose of
receiving Collections on Shell Loans for transfer to the Collection Account or
Collections on the Shell Loans are otherwise directed to be deposited into such
Issuer account, (ii) Collections deposited into such Issuer account are
transferred to the Collection Account within two Business Days following the
deposit into such Issuer account and (iii) no deposits other than Collections in
respect of the Pledged Loans will be made into such Issuer account (provided
that this provision (iii) shall not be violated if funds not constituting
Collections in respect of Pledged Loans are inadvertently deposited into the
account and are promptly segregated and removed from the account).
(g)    Relocation of Servicer. The Servicer shall give the Trustee, the
Collateral Agent and each Rating Agency at least 30 days, prior written notice
of any relocation of any office from which it services Pledged Loans or keeps
records concerning the Pledged Loans. The Servicer shall at all times maintain
each office from which it services Pledged Loans within the United States of
America.
(h)    Instruments. The Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by this Indenture with
respect to such property will continue to be maintained after giving effect to
such action or actions; provided, however, that each Custodian, the Collateral
Agent and the Servicer may remove Loans from such jurisdiction to the extent
necessary to satisfy any requirement of law or court order, in all cases in
accordance with the provisions of the Custodial Agreement, the Collateral Agency
Agreement and this Indenture.
(i)    Series 2008-A Loan Schedule. The Servicer will promptly amend the related
Series 2008-A Loan Schedule to reflect terms or discrepancies that become known
to the Servicer at any time.
(j)    Segregation of Collections. The Servicer will, with respect to the
Control Account either (i) prevent the deposit into such account of any funds
other than Collections in respect of Pledged Loans or (ii) enter into an
intercreditor agreement with other entities which have an interest in the
amounts in the Control Account to allocate the Collections with respect to
Pledged Loans to the Issuer and transfer such amounts to the Trustee for deposit
into the appropriate Collection Account; (provided that, the covenant in clause
(i) of this paragraph (j) shall not be breached to the extent funds not
constituting Collections in respect of Pledged Loans are inadvertently deposited
into such Control Account and are promptly segregated and remitted to the owner
thereof.
(k)    Terminate or Reject Loans. Except to the extent necessary to address
defects in the sales process or in cases of exceptional hardship of the Obligor,
and without limiting anything in Section 6.2(b), the Servicer will not terminate
any Pledged Loan prior to the end of the term of such Loan, whether such early
termination is made pursuant to an equitable cause, statute, regulation,
judicial proceeding or other applicable law, unless prior to such termination,
the Issuer consents and any related Pledged Assets have been released from the
Lien of this Indenture.
(l)    Change in Business or Credit Standards and Collection Policies. The
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
(m)    Keeping of Records and Books of Account. The Servicer shall maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the Pledged Loans in the event of the
destruction or loss of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pledged Loans (including without limitation
records adequate to permit the daily identification of all Collections with
respect to, and adjustments of amounts payable under, each Pledged Loan).
(n)    Issuer Excluded Excess Amount. If on any Determination Date the weighted
average FICO Score of all Loans with an original term of longer than 84 months
as of the last day of the immediately preceding Due Period is not at least 655
(the “7-Year Loans Restriction”), then the Servicer shall, at the direction of
the Issuer, specify in writing Loans to be included in the FICO Score of 7-Year
Loans Excess Amount such that, upon such inclusion, the 7-Year Loans Restriction
shall be fulfilled. If on any Determination Date the weighted average FICO Score
of all Loans with an original term of longer than 120 months as of the last day
of the immediately preceding Due Period is not at least 730 (the “10-Year Loans
Restriction”), then the Servicer shall, at the direction of the Issuer, specify
in writing Loans to be included in the FICO Score of 10-Year Loans Excess Amount
such that, upon such inclusion, the 10-Year Loans Restriction shall be
fulfilled.
(o)    No Impermissibly Modified Loan. The Servicer shall not take any action
that would cause a Loan to be an Impermissibly Modified Loan.
Section 7.12    Servicer not to Resign. The entity then serving as Servicer
shall not resign from the obligations and duties hereby imposed on it hereunder
except upon determination that (i) the performance of its duties hereunder is no
longer permissible under applicable law, (ii) there is no reasonable action
which can be taken to make the performance of its duties hereunder permissible
under applicable law and (iii) a Successor Servicer shall have been appointed
and accepted the duties as Servicer pursuant to Section 12.2. Any such
determination permitting the resignation of the Servicer pursuant to clause (i)
of the preceding sentence shall be evidenced by an Opinion of Counsel to such
effect delivered to the Trustee. No such resignation shall be effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 12.2.
Section 7.13    Merger or Consolidation of, or Assumption of the Obligations of
Servicer.
The Servicer shall not consolidate with or merge into any other corporation or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:
(i)    the corporation formed by such consolidation or into which the Servicer
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Servicer substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America or any
state or the District of Columbia and, if the Servicer is not the surviving
entity, shall expressly assume by an agreement supplemental hereto, executed and
delivered to the Trustee in form satisfactory to the Trustee, the performance of
every covenant and obligation of the Servicer hereunder;
(ii)    the Servicer has delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, conveyance
or transfer and such supplemental agreement comply with this Section 7.13, and
all conditions precedent provided for herein relating to such transaction have
been satisfied;
(iii)    the Rating Agency Condition has been satisfied with respect to such
consolidation, amendment, merger, conveyance or transfer; and
(iv)    immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.
Section 7.14    Examination of Records. Each of the Issuer and the Servicer
shall clearly and unambiguously identify each Pledged Loan in its respective
computer or other records to reflect that such Pledged Loan has been Granted to
the Collateral Agent pursuant to this Indenture. Each of the Issuer and the
Servicer shall, prior to the sale or transfer to a third party of any Loan
similar to the Pledged Loans held in its custody, examine its computer and other
records to determine that such Loan is not a Pledged Loan.
Section 7.15    Delegation of Duties; Subservicing. (a) In the ordinary course
of business, the Servicer, including any Successor Servicer, may at any time
delegate any duties hereunder to any Person who agrees to conduct such duties in
accordance with the terms of this Indenture, and any such Person to whom such
duties have been delegated may be terminated concurrently with the termination
of the Servicer hereunder. Any such delegations shall not constitute a
resignation within the meaning of Section 7.12 of this Indenture.
Notwithstanding anything to the contrary contained herein, or in any agreement
relating to such delegations, the Servicer shall remain obligated and liable to
the Trustee, the Issuer, the Collateral Agent and the Noteholders for the
servicing and administration of the Pledged Loans in accordance with the
provisions of this Indenture to the same extent and under the same terms and
conditions as if it alone were servicing and administering the Pledged Loans.
(b) In addition, the Servicer may service the Pledged Loans or certain portions
of the Pledged Loans by retaining the services of a subservicer or subservicers
and by entering into subservicing agreements with such subservicers provided,
that any such subservicing agreement is not inconsistent with this Indenture.
References in this Indenture to action taken or to be taken by the Servicer
include actions taken or to be taken by any subservicer retained by the
Servicer. As part of its servicing activities hereunder, the Servicer shall
monitor the performance and enforce the obligations of each subservicer retained
by it. Subject to the terms of any subservicing Agreement, the Servicer shall
have the right to remove any subservicer retained by it at any time it considers
to be appropriate. Notwithstanding anything to the contrary contained herein, or
in any subservicing agreement, the Servicer shall remain obligated and liable to
the Trustee, the Issuer, the Collateral Agent and the Noteholders for the
servicing and administration of the Pledged Loans in accordance with the
provisions of this Indenture to the same extent and under the same terms and
conditions as if it were servicing and administering the Pledged Loans directly.
Section 7.16    Servicer Advances. On or before each Determination Date the
Servicer may deposit into the Collection Account an amount equal to the
aggregate amount of Servicer Advances, if any, with respect to Scheduled
Payments on Pledged Loans for the preceding Due Period which are not received on
or prior to such Determination Date. Such Servicer Advances shall be included as
Available Funds. Neither the Servicer, any Successor Servicer nor the Trustee,
acting as Servicer, shall have any obligation to make any Servicer Advance and
may refuse to make a Servicer Advance for any reason or no reason. The Servicer
shall not make any Servicer Advance that, after reasonable inquiry and in its
sole discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Pledged Loan
with respect to which such Servicer Advance is proposed to be made.
Section 7.17    Fair Market Value of Defaulted Loans. For the purpose of Section
7.5(f), no Defaulted Loan or Collateral related thereto shall be sold to any
Seller or Originator unless the cash proceeds of such sale are at least equal to
the fair market value of such Pledged Loan. For this purpose, “fair market
value” shall mean initially, an amount equal to 25% of the original sale price
of the related Timeshare Property and, in the event either the Issuer or the
applicable Seller or Originator shall determine that such percentage is not
reflective of the fair market value of the Pledged Loan or Collateral related
thereto, the Issuer and the applicable Seller or Originator shall determine the
fair market value of such Pledged Loan or Collateral related thereto, as a
percentage of the original sale price of the related Timeshare Property. Prior
to any such determination of a revised fair market value, written notice of such
determination including, in reasonable detail, the calculation thereof, shall be
given by the Servicer to each Funding Agent and each Non-Conduit Committed
Purchaser. Any such determination shall be based on the historical inventory
cost of the applicable Seller or Originator consistent with the cost of goods
sold.
Article VIII    
REPORTS
Section 8.1    Monthly Report to Trustee. On or before 3:00 p.m., New York City
time, on the Determination Date prior to each Payment Date, the Servicer shall
transmit to the Trustee in a form or forms acceptable to the Trustee information
necessary to make payments and transfer funds as provided in Article IV, and the
Servicer shall produce the Settlement Statement for such Payment Date.
Transmission of such information to the Trustee shall be deemed to be a
representation and warranty by the Servicer to the Trustee and the Noteholders
that such information is true and correct in all material respects. At the
option of the Servicer, the Settlement Statement may be combined with the
Monthly Servicing Report described in Section 8.2 and delivered to the Trustee
as one report.
Section 8.2    Monthly Servicing Reports. On each Determination Date, the
Servicer shall deliver to the Trustee, the Issuer and each Rating Agency the
Monthly Servicing Report in the form set forth in Exhibit C with such additions
as the Trustee may from time to time request, together with a certificate of a
Servicing Officer substantially in the form of Exhibit C, certifying the
accuracy of such report and that no Event of Default, Potential Event of
Default, Amortization Event or Potential Amortization Event has occurred, or if
such event has occurred and is continuing, specifying the event and its status.
Such certificate shall also identify which, if any, Pledged Loans have become
Defective Loans or Defaulted Loans during the preceding Due Period.
Section 8.3    Other Data. In addition, the Servicer shall at the reasonable
request of the Trustee, the Issuer or a Rating Agency, furnish to the Trustee,
the Issuer or such Rating Agency such underlying data as can be generated by the
Servicer’s existing data processing system without undue modification or
expense; provided, however, nothing in this Section 8.3 shall permit any of the
Trustee, the Issuer or any Rating Agency to materially change or modify the
ongoing data reporting requirements under this Article VIII.
Section 8.4    Annual Servicer’s Certificate. The Servicer will deliver to the
Issuer, the Trustee and each Rating Agency within forty-five (45) days after the
end of each fiscal year, beginning with the fiscal year, ending December 31,
2008, an Officer’s Certificate stating that (a) a review of the activities of
the Servicer during the preceding calendar year (or, in the case of the first
such Officer’s Certificate, the period since the Closing Date) and of its
performance under this Indenture during such period was made under the
supervision of the officer signing such certificate and (b) to the Servicer’s
knowledge, based on such review, the Servicer has fully performed all of its
obligations under this Indenture for the relevant time period, or, if there has
been a default in the performance of any such obligation, specifying each such
default known to such officer and the nature and status thereof.
Section 8.5    Notices to WCF. In the event that WCF is not acting as Servicer,
any Successor Servicer appointed and acting pursuant to Section 12.2 shall
deliver or make available to the Issuer and WCF each certificate and report
required to be prepared, forwarded or delivered thereafter pursuant to the
provisions of this Article VIII.
Section 8.6    Delivery of Reports to Deal Agent. The Servicer shall on each
date it delivers a report to the Trustee under Section 8.1 or 8.2 above deliver
a copy of each such report to the Deal Agent, each Funding Agent and each
Non-Conduit Committed Purchaser.
Section 8.7    Tax Reporting. The Trustee shall file or cause to be filed with
the Internal Revenue Service and furnish or cause to be furnished to Noteholders
Information Reporting Forms 1099, together with such other information, reports
or returns at the time or times and in the manner required by the Internal
Revenue Code consistent with the treatment of the Series 2008-A Notes as
indebtedness of the Issuer for federal income tax purposes.
Article IX    
INDEMNITIES
Section 9.1    Liabilities to Obligors. No obligation or liability to any
Obligor under any of the Pledged Loans is intended to be assumed by the Trustee
or the Noteholders under or as a result of this Indenture and the transactions
contemplated hereby and, to the maximum extent permitted by law, the Trustee and
the Noteholders expressly disclaim any such obligation and liability.
Section 9.2    Tax Indemnification. The Issuer agrees to pay, and to indemnify,
defend and hold harmless the Trustee, the Servicer and the Noteholders from, any
taxes which may at any time be asserted with respect to, and as of the date of,
the Grant of the Pledged Loans to the Collateral Agent for the benefit of the
Trustee, the Servicer and the Noteholders, including without limitation any
sales, gross receipts, general corporation, personal property, privilege or
license taxes (but not including any federal, state or other income or
intangible asset taxes arising out of the issuance of the Series 2008-A Notes or
distributions with respect thereto, other than any such intangible asset taxes
in respect of a jurisdiction in which the indemnified person is not otherwise
subject to tax on its intangible assets) and costs, expenses and reasonable
counsel fees in defending against the same.
Section 9.3    Servicer’s Indemnities. Each entity serving as Servicer shall
defend and indemnify the Issuer and the Trustee against any and all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel and expenses of litigation, in respect of any action taken,
or failure to take any action by such entity as Servicer (but not by any
predecessor or successor Servicer) with respect to this Indenture or any Pledged
Loan; provided, however, that such indemnity shall apply only in respect of any
negligent action taken, or negligent failure to take any action, or reckless
disregard of duties hereunder, or bad faith or willful misconduct by the
Servicer. This indemnity shall survive any Service Transfer (but a Servicer’s
obligations under this Section 9.3 shall not relate to any actions of any
Successor Servicer after a Service Transfer) and any payment of the amount owing
hereunder or under this Indenture or any release by the Issuer of any such
Pledged Loan.
Section 9.4    Operation of Indemnities. Indemnification under this Article IX
shall include without limitation reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments to the
Trustee, the Noteholders or the Issuer pursuant to this Article IX and if either
the Trustee, the Noteholders or the Issuer thereafter collect any of such
amounts from others, the Trustee, the Noteholders or the Issuer will promptly
repay such amounts collected to the Servicer without interest.
Article X    
AMORTIZATION EVENTS
Section 10.1    Amortization Events. If one or more of the following events
shall occur and be continuing:
(a)    the Issuer fails to pay in full the Senior Notes Interest due and payable
on the Series 2008-A Notes on any Payment Date and such failure continues for
two Business Days; provided, however, that if the Issuer has made deposits of
Collections to the Collection Account in an amount sufficient to make such
interest payment when due in accordance with the Priority of Payments, but the
payment cannot be made in a timely manner as a result of circumstances beyond
the Issuer’s control, the grace period shall be extended to three Business Days;
(b)    the Issuer fails to pay in full the principal of the Series 2008-A Notes
on or before the Mandatory Redemption Date;
(c)    any Event of Default occurs;
(d)    a Servicer Default occurs;
(e)    the amount on deposit in the Reserve Account is less than the Reserve
Required Amount for any three consecutive Business Days;
(f)    the Four Month Default Percentage as of any Payment Date exceeds 1.50%;
(g)    the Three Month Rolling Average Delinquency Ratio as calculated for any
Payment Date exceeds 4.50%;
(h)    on any Payment Date, the Gross Excess Spread Percentage for the related
Due Period is less than 3.50%;
(i)    a Change of Control with respect to a Seller (other than WCF, WVRI or
WRDC) occurs without the prior satisfaction of the Rating Agency Condition and
the prior written consent of the Required Facility Investors, or a Change of
Control with respect to the Issuer, the Depositor, WCF, WVRI or WRDC occurs
without the prior satisfaction of the Rating Agency Condition and the prior
written consent of each Funding Agent and each Non-Conduit Committed Purchaser;
(j)    if (i) any WorldMark Loans are then included in the Pledged Loans and
(ii) (A) WorldMark voluntarily incurs or at any time becomes voluntarily liable
for any Debt (other than customary trade payables), (B) any of WorldMark’s
property becomes subject to any Liens, other than utility or other easements or
licenses unrelated to any debt of WorldMark or Liens that do not exceed, in the
aggregate, $100,000 or (C) WorldMark involuntarily incurs or is liable for any
debt or its property becomes involuntarily subject to any Liens (other than
utility or similar easements or licenses unrelated to any debt of WorldMark)
that individually or in the aggregate (with respect to all such Debt and the
obligations secured by all such Liens) exceed $1,000,000;
(k)    [reserved];
(l)    the Notes Principal Amount on any Payment Date (without giving effect to
any Increase on such date) exceeds the Borrowing Base Amortization Trigger
Amount as of such Payment Date and the Issuer fails on such Payment Date either
(i) to pay in full an amount of principal on the Series 2008-A Notes equal to
such excess or (ii) to pledge Loans as Collateral with Loan Balances in an
amount such that the Borrowing Base Amortization Trigger Amount would have been
at least equal to the Notes Principal Amount on such date;
(m)    an Insolvency Event occurs with respect to any Seller of Series 2008-A
Loans or the Parent Corporation;
(n)    Wyndham Destinations fails to perform under the terms of the Performance
Guaranty or any Approved Loan Performance Guaranty, or the Performance Guaranty
or any Approved Loan Performance Guaranty shall cease to be in full force and
effect;
(o)    the Notes Principal Amount shall at any time exceed the Adjusted Loan
Balance;
(p)    failure on the part of the Depositor duly to observe or perform any
covenants or agreements of the Depositor set forth in any of the Facility
Documents to which the Depositor is a party (other than any failure described in
any other clause of this Section 10.1) and such failure continues unremedied for
a period of 30 days after the earlier of the date on which the Depositor has
actual knowledge of the failure and the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Depositor by the Issuer, the Trustee or any Noteholder;
(q)    any representation and warranty made by the Depositor in any Facility
Document shall prove to have been incorrect in any material respect when made
and the Depositor is not in compliance with such representation or warranty
within 30 days after the earlier of the date on which the Depositor has actual
knowledge of such breach and the date on which written notice of such breach
requiring that such breach be remedied, shall have been given to the Depositor
by the Issuer, the Trustee or any Noteholder;
(r)    the Securitized Pool Three Month Rolling Average Delinquency Percentage
exceeds 4.50% for four consecutive Payment Dates;
(s)    the Securitized Pool Four Month Default Percentage exceeds 1.5% for four
consecutive Payment Dates; or
(t)    the Three Month Rolling Average Loss to Liquidation Ratio as calculated
for any Payment Date exceeds 25.0%;
then, in the case of an event described in any clause except clause (a)(1), (c)
or (e) of the Events of Default in Section 11.1, or clause (b) or (m) above, the
Deal Agent at the direction of the Majority Facility Investors, or, with respect
to an event described in clause (j), (l) or (n), the Deal Agent, at the
direction of any Funding Agent or any Non-Conduit Committed Purchaser, by notice
given in writing to the Issuer, the Servicer and the Trustee, may declare that
an Amortization Event has occurred as of the date of such notice and, in the
case of any event described in clause (a)(1), (c) or (e) of the Events of
Default in Section 11.1, or clause (b) or (m) of this Section 10.1, an
Amortization Event will occur immediately upon the occurrence of such event
without any notice or other action on the part of the Deal Agent, the Trustee or
any other entity.
Article XI    
EVENTS OF DEFAULT
Section 11.1    Events of Default. If any of the following events occur:
(a)    Failure on the part of the Issuer (1) to repay the Notes Principal Amount
in full on or before the Mandatory Redemption Date, (2) to repay the Notes
Principal Amount in full on or before the Maturity Date, (3) to make or cause to
be made any payment or deposit required by the terms of this Indenture or any
other Document on or before the date such payment or deposit is required to be
made and such failure remains unremedied for two Business Days (provided,
however, that if the Issuer is unable to make a payment or deposit when due and
such failure is as a result of circumstances beyond the Issuer’s control, the
grace period shall be extended to three Business Days), (4) on or after the
Initial Advance Date, to provide a Hedge Agreement meeting the requirements of
Section 4.7 and such failure continues for five Business Days, (5) if the Hedge
Provider ceases to be a Qualified Hedge Provider, to comply with the
requirements set forth in Section 4.8 within the time provided in such Section
4.8, or (6) to duly to observe or perform or cause to be observed or performed
any covenant or agreement of the Issuer set forth in this Indenture or any other
Facility Document to which the Issuer is a party (other than these events caused
in clause (1), (2), (3), (4) or (5) of this subsection), which continues
unremedied for a period of 30 days (or five Business Days, in the case of
Section 6.1(b), (f), (g)(2) or (g)(3) or 6.2(a), (c), (d), (e), (i), (l), (n),
(o) or (p)) after the earlier of (x) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to an officer
of the Issuer by the Trustee or any Noteholder or (y) the date on which an
officer of the Issuer has actual knowledge thereof;
(b)    any representation or warranty made by the Issuer with respect to itself
in this Indenture shall prove to have been incorrect in any material respect
when made and has a material adverse effect on the Trustee’s or the Collateral
Agent’s interest in the Pledged Loans and other related Pledged Assets and the
Issuer is not in compliance with such representation or warranty within ten
Business Days after the earlier of the date on which the Issuer or a Responsible
Officer of the Trustee has actual knowledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Issuer by the Trustee or any Noteholder;
(c)    (1) an Insolvency Event shall occur with respect to the Depositor or the
Issuer, or (2) an Insolvency Event shall occur with respect to any Seller of
Series 2008-A Loans or the Parent Corporation;
(d)    the Issuer shall become an “investment company” or shall become under the
control of an “investment company” within the meaning of the Investment Company
Act; or
(e)    the Servicer shall have been terminated following a Servicer Default, and
a Successor Servicer shall not have been appointed or such appointment shall not
have been accepted within five Business Days after the date of the termination
stated in the Termination Notice and the Trustee is not acting as Servicer;
THEN, in the case of the event described in subparagraph (a)(1), (a)(5), (a)(6)
or (c)(2), after the applicable grace period, if any, set forth in such
subparagraphs, the Majority Facility Investors by notice given in writing to the
Issuer (and to the Trustee) may declare that an event of default has occurred as
of the date of such notice, and in the case of any event described in
subparagraph (a)(2), (a)(3), (a)(4), (b), (c)(1), (d) or (e), an Event of
Default shall occur without any notice or other action on the part of the Deal
Agent, immediately upon the occurrence of such event and shall continue unless
waived in writing by each of the Funding Agents and each of the Non-Conduit
Committed Purchasers.
Section 11.2    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default described in paragraph (a)(1), (a)(2), (a)(3),
(a)(4), (a)(5), (a)(6), (b), (c)(2), (d) or (e) of Section 11.1 should occur and
be continuing, then and in every such case the Majority Facility Investors may
declare all the Series 2008-A Notes to be immediately due and payable, by a
notice in writing to the Issuer and to the Trustee, and upon any such
declaration the unpaid principal amount of the Series 2008-A Notes, together
with accrued or accreted and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable. If an Event of Default
described in paragraph (c)(1) of Section 11.1 should occur then and in every
such case the Series 2008-A Notes together with accrued or accreted and unpaid
interest through the date of acceleration, shall become automatically and
immediately due and payable.
(b)    If an Event of Default has occurred and the maturity of the Series 2008-A
Notes has been accelerated, such acceleration may be rescinded or annulled by
each of the Funding Agents and each of the Non-Conduit Committed Purchasers by
written notice to the Issuer and the Trustee.
Section 11.3    Collection of Indebtedness and Suits for Enforcement by Trustee.
The Issuer covenants that if the Series 2008-A Notes are accelerated following
the occurrence of an Event of Default, and such acceleration has not been
rescinded and annulled, the Issuer shall, upon demand of the Trustee, pay to it,
for the benefit of the Noteholders, the whole amount then due and payable on the
Series 2008-A Notes for principal and interest, with interest upon the overdue
principal and upon overdue installments of interest to the extent that payment
of such interest shall be legally enforceable; and, in addition thereto, such
further amount as shall be sufficient to cover the reasonable costs and expenses
of collection, including the compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel; provided, however, the amount due under
this Section 11.3 shall not exceed the aggregate proceeds from the sale of the
Collateral and amounts otherwise held by the Issuer and available for such
purpose.
Until such demand is made by the Trustee, the Issuer shall pay the principal of
and interest on the Series 2008-A Notes to the Trustee for the benefit of the
registered Holders to be applied as provided in this Indenture, whether or not
the Series 2008-A Notes are overdue.
If the Issuer fails to pay such amounts forthwith upon such demand, then the
Trustee for the benefit of the Noteholders and as trustee of an express trust,
may, with the prior written consent of or at the direction of the Majority
Facility Investors, institute suits in equity, actions at law or other legal,
judicial or administrative proceedings (each, a “Proceeding”) for the collection
of the sums so due and unpaid, and may prosecute such Proceeding to judgment or
final decree, and may enforce the same against the Issuer and collect the monies
adjudged or decreed to be payable in the manner provided by law out of the
Collateral wherever situated. In the event a Proceeding shall involve the
liquidation of the Collateral, the Trustee shall pay all costs and expenses for
such Proceeding and shall be reimbursed for such costs and expenses from the
resulting liquidation proceeds. In the event that the Trustee determines that
liquidation proceeds will not be sufficient to fully reimburse the Trustee, the
Trustee shall receive indemnity satisfactory to it against such costs and
expenses from the Noteholders (which indemnity may include, at the Trustee’s
option, consent by each Noteholder authorizing the Trustee to be reimbursed from
amounts available in the Collection Account).
If an Event of Default occurs and is continuing, the Trustee may, and with the
prior written consent of or at the direction of the Majority Facility Investors,
shall, proceed to protect and enforce its rights and the rights of the
Noteholders hereunder and under the Series 2008-A Notes, by such appropriate
Proceedings as are necessary to effectuate, protect and enforce any such rights,
whether for the specific enforcement of any covenant, agreement, obligation or
indemnity in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy.
Section 11.4    Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other Proceeding relative to the Issuer or the
property of the Issuer or its creditors, the Trustee (irrespective of whether
the principal of the Series 2008-A Notes shall then be due and payable as
therein expressed or by declaration or otherwise) shall be entitled and
empowered, by intervention in such Proceeding or otherwise,
(a)    to file a proof of claim for the whole amount of principal and interest
owing and unpaid in respect of the Series 2008-A Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Noteholders allowed in such Proceeding, and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders;
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XIII.
Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan of
reorganization, arrangement, adjustment or composition affecting the Series
2008-A Notes or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Noteholder in any such Proceeding.
Section 11.5    Remedies.
(a)    If an Event of Default shall have occurred and be continuing, the Trustee
and the Collateral Agent (upon direction by the Trustee) may, with the prior
written consent of or at the direction of the Majority Facility Investors, do
one or more of the following (subject to Section 11.6):
(1)    institute Proceedings in its own name and as trustee of an express trust
for the collection of all amounts then payable on the Series 2008-A Notes or
under this Indenture, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Collateral and the property of the Issuer monies
adjudged due;
(2)    obtain possession of the Pledged Loans in accordance with the terms of
the Custodial Agreement and sell the Collateral or any portion thereof or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 11.13;
(3)    institute Proceedings in its own name and as trustee of an express trust
from time to time for the complete or partial foreclosure of this Indenture with
respect to the Collateral; and
(4)    exercise any remedies of a secured party under the UCC with respect to
the Collateral and take any other appropriate action to protect and enforce the
rights and remedies of the Trustee or the Holders and each other agreement
contemplated hereby (including retaining the Collateral pursuant to Section 11.6
and applying distributions from the Collateral pursuant to Section 11.6);
provided, however, that the Trustee may not sell or otherwise liquidate, or
direct the Collateral Agent to sell or otherwise liquidate, the Collateral which
constitutes Loans and Pledged Assets following an Event of Default other than an
Event of Default described in this Indenture resulting from an Insolvency Event,
unless either (i) each of the Noteholders consent thereto, or (ii) the proceeds
of such sale or liquidation distributable to the Noteholders are sufficient to
discharge in full the amounts then due and unpaid upon the Series 2008-A Notes
for principal and accrued interest and the fees and other amounts required to be
paid prior to payment of amounts due on the Series 2008-A Notes pursuant to
Section 11.6.
For purposes of clause (i) or clause (ii) of the preceding paragraph, the
Trustee may, but need not, obtain and rely upon an opinion of an independent
accountant or an independent investment banking firm of national reputation as
to the feasibility of such proposed action and as to the sufficiency of the
distributions and other amounts receivable with respect to the Collateral to
make the required payments of principal of and interest on the Series 2008-A
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
(b)    In addition to the remedies provided in Section 11.5(a), if so provided
in this Indenture, the Trustee may, and at the request of the Majority Facility
Investors shall, institute a Proceeding in its own name and as trustee of an
express trust solely to compel performance of a covenant, agreement, obligation
or indemnity or to cure the representation or warranty or statement, the breach
of which gave rise to the Event of Default; and the Trustee may enforce any
equitable decree or order arising from such Proceeding.
Section 11.6    Application of Monies Collected During Event of Default. If the
Series 2008-A Notes have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, and
distributions on the Collateral securing the Series 2008-A Notes are not being
applied pursuant to Section 11.6, any monies collected by the Trustee pursuant
to this Article XI or otherwise with respect to such Series 2008-A Notes shall
be applied in accordance with the following order:
FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Facility
Documents to which the Trustee is a party; in the event of a Servicer Default
and the replacement of the Servicer with the Trustee or a Successor Servicer,
the costs and expenses of replacing the Servicer shall be permitted expenses of
the Trustee;
SECOND, if the Servicer is not Wyndham Consumer Finance, Inc. or an affiliate of
the Parent Corporation, to the Servicer, in payment of amounts due and unpaid of
the Servicer Fee and, whether or not Wyndham Consumer Finance, Inc. or another
affiliate of the Parent Corporation is then the Servicer, to the Servicer in
reimbursement of any unreimbursed Servicer Advances;
THIRD, to Noteholders for interest according to the amounts due and unpaid on
such Series 2008-A Notes for interest and all other amounts (other than
principal of the Series 2008-A Notes) due to the Noteholders under the Facility
Documents;
FOURTH, if the Servicer is Wyndham Consumer Finance, Inc. or another affiliate
of the Parent Corporation, to the Servicer, in payment of amounts due and unpaid
of the Servicer Fee;
FIFTH, to the Noteholders in payment of unpaid principal on the Series 2008-A
Notes; provided, however, that, upon the direction of 100% of the Noteholders
and to the extent permitted by law as determined solely by the Noteholders, any
amounts otherwise due to the Noteholders under this provision FIFTH, shall not
be applied to reduce principal, but shall be applied by the Trustee to purchase
a Hedge Agreement in the amount and manner specified by the Noteholders;
SIXTH, to the hedge provider or hedge providers under the Hedge Agreement or
Hedge Agreements any termination payments due under any Hedge Agreement; and
SEVENTH, to Issuer, any remaining amounts free and clear of the lien of this
Indenture.
Section 11.7    Limitation on Suits by Individual Noteholders. Subject to
Section 11.8, no Noteholder shall have any right to institute any Proceeding
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder or thereunder, unless:
(a)    such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
(b)    the Majority Facility Investors shall have made written requests to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;
(c)    such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
(d)    the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding,
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided.
Section 11.8    Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Series 2008-A Note shall have the right, which right is absolute and
unconditional, to receive payment of the principal and interest on such Series
2008-A Note on or after the respective due dates thereof expressed in such
Series 2008-A Note or in this Indenture and to institute suit for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Noteholder.
Section 11.9    Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholders shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
Section 11.10    Waiver of Event of Default. Prior to the Trustee’s acquisition
of a money judgment or decree for payment, in either case for the payment of all
amounts owing by the Issuer in connection with this Indenture and the Series
2008-A Notes issued hereunder the Required Facility Investors have the right to
waive any Event of Default (other than an Event of Default pursuant to Section
11.1(a)(1)) and its consequences.
Upon any such waiver, such Event of Default shall cease to exist, and be deemed
to have been cured, for every purpose of this Indenture but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
Section 11.11    Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, on the
basis of any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
Section 11.12    Sale of the Collateral.
(a)    The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Section 11.5 shall not be exhausted by any one or more Sales as to
any portion of such Collateral remaining unsold, but shall continue unimpaired
until the entire Collateral shall have been sold or all amounts payable on the
Series 2008-A Notes and this Indenture shall have been paid, whichever occurs
later. The Trustee may from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale. The Trustee may reimburse itself from the proceeds of any sale for the
reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in this Indenture.
(b)    The Trustee and/or the Collateral Agent (as directed by the Trustee), as
applicable, shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral in connection with a
Sale thereof. In addition, the Trustee is hereby irrevocably appointed the agent
and attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such
Sale shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.
Section 11.13    Action on Series 2008-A Notes. The Trustee’s right to seek and
recover judgment on the Series 2008-A Notes or under this Indenture shall not be
affected by the seeking, obtaining or application of any other relief under or
with respect to this Indenture. None of the rights or remedies of the Trustee or
the Noteholders hereunder shall be impaired by the recovery of any judgment by
the Trustee or any Noteholder against the Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the assets
of the Issuer.
Section 11.14    Control by Noteholders. If an Event of Default has occurred and
is continuing, the Majority Facility Investors shall have the right to direct
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee with respect to the Series 2008-A Notes or exercising any trust
or power conferred on the Trustee; provided that
(i)    such direction shall not be in conflict with any rule of law or with this
Indenture;
(ii)    any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5; and
(iii)    the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction;
provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability.
Section 11.15    Sale of Defaulted Loans After an Event of Default. If an Event
of Default has occurred and is continuing, the Servicer will not sell, assign,
transfer or otherwise dispose of any Defaulted Loan or any interest therein, or
any Collateral securing a Defaulted Loan, without the prior written consent of
the Deal Agent.
Article XII    
SERVICER DEFAULTS
Section 12.1    Servicer Defaults. If any one of the following events (each, a
“Servicer Default”) shall occur and be continuing:
(a)    any failure by the Servicer to make any payment, transfer or deposit on
or before the date such payment, transfer or deposit is required to be made or
given under the terms of this Indenture and such failure remains unremedied for
two Business Days; provided, however, that if the Servicer is unable to make a
payment, transfer or deposit when due and such failure is as a result of
circumstances beyond the Servicer’s control, the grace period shall be extended
to five Business Days;
(b)    failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Indenture or any other
Facility Document to which the Servicer is a party and such failure continues
unremedied for a period of 20 days after the earlier of the date on which the
Servicer has actual knowledge of the failure and the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Trustee, or to the Servicer and the Trustee by any
Noteholder or the Deal Agent;
(c)    any representation and warranty made by the Servicer in this Indenture or
any other Facility Document to which the Servicer is a party shall prove to have
been incorrect in any material respect when made and has a material and adverse
impact on the Trustee’s interest in the Pledged Loans or other Pledged Assets
and the Servicer is not in compliance with such representation or warranty
within ten Business Days after the earlier of the date on which the Servicer has
actual knowledge of such breach and the date on which written notice of such
breach requiring that such breach be remedied, shall have been given to the
Servicer by the Trustee or to the Servicer and the Trustee by any Noteholder or
the Deal Agent;
(d)    an Insolvency Event shall occur with respect to the Servicer or the
Parent Corporation;
(e)    the Servicer fails to deliver reports to the Trustee in accordance with
Section 8.2 of this Indenture and such failure remains unremedied for five
Business Days;
(f)    any Indebtedness (as defined in the Revolving Credit Agreement) of the
Parent Corporation or any of its Material Subsidiaries (as defined in the
Revolving Credit Agreement) exceeding $50,000,000 in the aggregate, is
accelerated after default beyond any applicable grace period provided with
respect thereto;
(g)    the Servicer fails to deliver reports to the Deal Agent in accordance
with Section 8.6 of this Indenture and such failure remains unremedied for five
(5) Business Days;
(h)    so long as WCF is the Servicer, the breach by the Parent Corporation or
any of its Affiliates of any covenant under the Revolving Credit Agreement to
the extent such covenant requires compliance by the Parent Corporation or its
Affiliates with a leverage ratio, an interest coverage ratio, or a minimum
EBITDA level, whether or not such breach is waived pursuant to the terms of the
Revolving Credit Agreement,
THEN, so long as such Servicer Default shall be continuing, either the Trustee,
or the Majority Facility Investors of all Series 2008-A Notes by notice then
given in writing to the Servicer and each Rating Agency (and to the Trustee if
given by the Majority Facility Investors) (a “Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a “Service Transfer”).
After receipt by the Servicer of such Termination Notice and subject to the
terms of Section 12.2(a), the Trustee shall automatically assume the
responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Majority Facility Investors is hereby authorized and empowered
(upon the failure of the Servicer to cooperate) to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments upon the failure of the Servicer to execute or deliver such
documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such transfer of servicing
rights.
The Servicer agrees to cooperate with the Trustee and such Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing hereunder, including without limitation the transfer to such
Successor Servicer of all authority of the Servicer to service the Pledged Loans
provided for under this Indenture, including without limitation all authority
over any Collections which shall on the date of transfer be held by the Servicer
for deposit in the Control Account or which shall thereafter be received by the
Servicer with respect to the Pledged Loans, and in assisting the Successor
Servicer in enforcing all rights under this Indenture including, without
limitation, allowing the Successor Servicer’s personnel access to the Servicer’s
premises for the purpose of collecting payments on the Pledged Loans made at
such premises. The Servicer shall promptly transfer its electronic records
relating to the Pledged Loans to the Successor Servicer in such electronic form
as the Successor Servicer may reasonably request and shall promptly transfer to
the Successor Servicer all other records, correspondence and documents necessary
for the continued servicing of the Pledged Loans in the manner and at such times
as the Successor Servicer shall reasonably request. The Servicer shall allow the
Successor Servicer access to the Servicer’s officers and employees. To the
extent that compliance with this Section 12.1 shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
reasonably deems to be confidential, the Successor Servicer shall be required to
enter into such customary licensing and confidentiality agreements as the
Servicer shall deem necessary to protect its interest and as shall be
satisfactory in form and substance to the Successor Servicer. The Servicer
hereby consents to the entry against it of an order for preliminary, temporary
or permanent injunctive relief by any court of competent jurisdiction, to ensure
compliance by the Servicer with the provisions of this paragraph.
Section 12.2    Appointment of Successor.
(a)    Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by the Trustee or until a date mutually agreed
upon by the Servicer and the Trustee. Upon receipt by the Servicer of a
Termination Notice, the Trustee, acting on behalf of the Majority Facility
Investors, shall as promptly as possible after the giving of a Termination
Notice appoint a successor servicer (in any case, the “Successor Servicer”) and
such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Trustee; provided that such appointment shall be
subject to satisfaction of the Rating Agency Condition. In the event a Successor
Servicer has not been appointed and accepted the appointment by the date of
termination stated in the Termination Notice the Trustee shall automatically
assume responsibility for performing the servicing functions under this
Indenture on the date of such termination. In the event that a Successor
Servicer has not been appointed and has not accepted its appointment and the
Trustee is legally unable or otherwise not capable of assuming responsibility
for performing the servicing functions under this Indenture, the Trustee shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of not less than $100,000,000 and whose regular
business includes the servicing of receivables similar to the Pledged Loans or
other consumer finance receivables; provided, however, pending the appointment
of a Successor Servicer, the Trustee will act as the Successor Servicer.
(b)    Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
(c)    Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make such arrangements for the compensation of the Successor Servicer as
provided in this Indenture. The costs and expenses of transferring servicing
shall be paid by the Servicer which is resigning or being replaced and to the
extent such costs and expenses are not so paid, shall be paid from Collections
as provided in this Indenture.
Section 12.3    Notification to Noteholders. Upon the occurrence of any Servicer
Default or any event which, with the giving of notice or passage of time or
both, would become a Servicer Default, the Servicer shall give prompt written
notice thereof to the Trustee, the Deal Agent and the Issuer and the Trustee
shall give notice to the Noteholders at their respective addresses appearing in
the Note Register. Upon any termination or appointment of a Successor Servicer
pursuant to this Article XII, the Trustee shall give prompt written notice
thereof to the Issuer and to the Noteholders at their respective addresses
appearing in the Note Register.
Section 12.4    Waiver of Past Defaults. The Majority Facility Investors of all
Series 2008-A Notes may, on behalf of all Holders, waive any Servicer Default
and its consequences. Upon any such waiver of a past default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Indenture. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.
Section 12.5    Termination of Servicer’s Authority. All authority and power
granted to the Servicer under this Indenture shall automatically cease and
terminate upon termination of this Indenture pursuant to Section 14.1, and shall
pass to and be vested in the Issuer and without limitation the Issuer is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights upon termination of this
Indenture. The Servicer shall cooperate with the Issuer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Pledged Loans. The Servicer shall transfer its electronic
records relating to the Pledged Loans to the Issuer in such electronic form as
Issuer may reasonably request and shall transfer all other records,
correspondence and documents relating to the Pledged Loans to the Issuer in the
manner and at such times as the Issuer shall reasonably request. To the extent
that compliance with this Section 12.5 shall require the Servicer to disclose
information of any kind which the Servicer deems to be confidential, the Issuer
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests and as
shall be reasonably satisfactory in form and substance to the Issuer.
Section 12.6    Matters Related to Successor Servicer.
The Successor Servicer will not be responsible for delays attributable to the
Servicer’s failure to deliver information, defects in the information supplied
by the Servicer or other circumstances beyond the control of the Successor
Servicer.
The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i) microfiche loan documentation, (ii)
servicing system tapes, (iii) Pledged Loan payment history, (iv) collections
history and (v) the trial balances, as of the close of business on the day
immediately preceding conversion to the Successor Servicer, reflecting all
applicable Pledged Loan information. The current Servicer shall be obligated to
pay the costs associated with the transfer of the servicing files and records to
the Successor Servicer.
The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Indenture if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
If the Trustee or any other Successor Servicer assumes the role of Successor
Servicer hereunder, such Successor Servicer shall be entitled to appoint
subservicers whenever it shall be deemed necessary by such Successor Servicer.
Neither the Trustee nor any other successor Servicer hereunder shall have any
obligation for any action or failure to act on the part of any predecessor
Servicer.
Article XIII    
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
Section 13.1    Duties of Trustee.
(a)    The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.
(b)    The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.
(c)    Subject to Section 13.1(a), no provision of this Indenture shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
(i)    the Trustee shall not be personally liable for an error of judgment made
in good faith by a Responsible Officer or employees of the Trustee, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;
(ii)    the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture or at the direction of the Majority Facility Investors relating
to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising or omitting to exercise any trust or
power conferred upon the Trustee, under this Indenture;
(iii)    the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default or Servicer Default unless a Responsible Officer of the
Trustee obtains actual knowledge of such failure based upon receipt of written
information or other communication or a Responsible Officer of the Trustee
receives written notice of such failure from the Servicer or any Noteholder. In
the absence of receipt of notice or actual knowledge by a Responsible Officer
the Trustee may conclusively assume there is no Event of Default or Servicer
Default; and
(iv)    Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Indenture, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, no implied covenants or obligations shall be read into this Indenture
against the Trustee and, in the absence of bad faith, willful misconduct or
negligence on the part of the Trustee, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.
(d)    The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by the Majority
Facility Investors authorizing the Trustee to be reimbursed for any funds from
amounts available in the Collection Account), and none of the provisions
contained in this Indenture shall in any event require the Trustee to perform,
or be responsible for the manner of performance of, any of the obligations of
the Servicer under this Indenture except during such time, if any, as the
Trustee shall be the successor to, and be vested with the rights, duties, powers
and privileges of, the Servicer in accordance with the terms of this Indenture.
(e)    Except for actions expressly authorized by this Indenture, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan now existing or hereafter created or to impair the value of any
Pledged Loan now existing or hereafter created.
(f)    Except as provided in this Indenture, the Trustee shall have no power to
dispose of or vary any Collateral.
(g)    In the event that the Registrar shall fail to perform any obligation,
duty or agreement in the manner or on the day required to be performed by the
Registrar, as the case may be, under this Indenture, the Trustee (if it is not
then the Registrar) shall be obligated promptly to perform such obligation, duty
or agreement in the manner so required.
(h)    The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Collateral other than from funds
available in the related Collection Account, or (D) confirm or verify the
contents of any reports or certificates of the Servicer delivered to the Trustee
pursuant to this Indenture believed by the Trustee to be genuine and to have
been signed or presented by the proper party or parties.
(i)    Promptly after the occurrence of an Event of Default, and, in any event,
within two Business Days thereafter, the Trustee shall notify each Noteholder
and each Rating Agency, if any, of the occurrence thereof to the extent a
Responsible Officer of the Trustee has actual knowledge thereof based upon
receipt of written information or other communication.
Section 13.2    Certain Matters Affecting the Trustee. Except for its own gross
negligence, reckless disregard of its duties, bad faith or misconduct:
(a)    the Trustee may rely on and shall be protected from liability to the
Issuer and the Noteholders in acting on, or in refraining from acting in accord
with, any resolution, Officer’s Certificate, certificate of auditors or any
other certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
(b)    the Trustee may consult with counsel and any advice of counsel (including
without limitation counsel to the Issuer or the Servicer) shall be full and
complete authorization and protection from liability to the Issuer and the
Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
(c)    the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default or Event of
Default of which a Responsible Officer of the Trustee shall have actual
knowledge or have received notice (which has not been cured), to exercise such
of the rights and powers vested in it by this Indenture, and to use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs;
(d)    neither the Trustee nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be personally liable for any
action taken, suffered or omitted to be taken by the Trustee or such Person in
good faith and believed by such Person to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, nor for any action
taken or omitted to be taken by any other party hereto;
(e)    the Trustee shall not be bound to make any investigation into the facts
of matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by the Majority
Facility Investors; provided, however, that if the payment within a reasonable
time to the Trustee of the costs, expenses or liabilities likely to be incurred
by it in the making of such investigation is, in the opinion of the Trustee, not
assured to the Trustee by the security afforded to it by the terms of this
Indenture, the Trustee may require indemnity satisfactory to the Trustee against
such cost, expense or liability as a condition to taking any such action.
(f)    the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys or a
custodian, and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney or custodian appointed with
due care by it hereunder;
(g)    except as may be required by Section 13.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Servicer or the Issuer with their
respective representations and warranties or for any other purpose;
(h)    the right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
(i)    the Trustee shall not be required to give any bond or surety in respect
of the powers granted hereunder.
Section 13.3    Trustee Not Liable for Recitals in Series 2008-A Notes or Use of
Proceeds of Series 2008-A Notes. The Trustee assumes no responsibility for the
correctness of the recitals contained herein and in the Series 2008-A Notes
(other than the certificate of authentication on the Series 2008-A Notes) or for
any statements, representations or warranties made herein by any Person other
than the Trustee (except as expressly set forth herein). Except as set forth in
Section 13.14, the Trustee makes no representations as to the validity,
enforceability or sufficiency of this Indenture or of the Series 2008-A Notes
(other than the certificate of authentication on the Series 2008-A Notes) or of
any Pledged Loan or related document. The Trustee shall not be accountable for
the use or application of funds properly withdrawn from any Account on the
instructions of the Servicer or for the use or application by the Issuer of the
proceeds of any of the Series 2008-A Notes, or for the use or application of any
funds paid to the Issuer in respect of the Pledged Loans. The Trustee shall not
be responsible for the legality or validity of this Indenture or the validity,
priority, perfection or sufficiency of the security for the Series 2008-A Notes
issued or intended to be issued hereunder. The Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Indenture.
Section 13.4    Trustee May Own Series 2008-A Notes; Trustee in its Individual
Capacity. Wells Fargo Bank, National Association, in its individual or any other
capacity, may become the owner or pledgee of Series 2008-A Notes with the same
rights as it would have if it were not the Trustee. Wells Fargo Bank, National
Association and its Affiliates may generally engage in any kind of business with
the Issuer or the Servicer as though Wells Fargo Bank, National Association were
not acting in such capacity hereunder and without any duty to account therefor.
Nothing contained in this Indenture shall limit in any way the ability of Wells
Fargo Bank, National Association and its Affiliates to act as a trustee or in a
similar capacity for other interval ownership and lot contract and installment
note financings pursuant to agreements similar to this Indenture.
Section 13.5    Trustee’s Fees and Expenses; Indemnification. The Trustee shall
be entitled to receive from time to time pursuant to this Indenture and the
Trustee Fee Letter, (a) such compensation as shall be agreed to between the
Issuer and the Trustee (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) for all services
rendered by it in the execution of the trust hereby created and in the exercise
and performance of any of the powers and duties hereunder as the Trustee and to
be reimbursed for its out-of-pocket expenses (including reasonable attorneys’
fees), incurred or paid in establishing, administering and carrying out its
duties under this Indenture or the Collateral Agency Agreement and (b) subject
to Section 9.3, the Issuer and the Servicer agree, jointly and severally, to
pay, reimburse, indemnify and hold harmless the Trustee (without reimbursement
from any Account or otherwise) upon its request for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (including without limitation
fees, expenses and disbursements of counsel) which may at any time (including
without limitation at any time following the termination of this Indenture and
payment on account of the Series 2008-A Notes) be imposed on, incurred by or
asserted against the Trustee in any way relating to or arising out of this
Indenture, the Collateral Agency Agreement or any other Facility Document to
which the Trustee is a party or the transactions contemplated hereby or any
action taken or omitted by the Trustee under or in connection with any of the
foregoing except for those liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence, reckless disregard of its duties, bad faith or
willful misconduct of the Trustee and except that if the Trustee is appointed
Successor Servicer pursuant to Section 12.2, the provisions of this Section 13.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Servicer. The agreements in this Section
13.5 shall survive the termination of this Indenture, the resignation or removal
of the Trustee and all amounts payable on account of the Series 2008-A Notes.
Anything in this Indenture to the contrary notwithstanding, in no event shall
the Trustee be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
Section 13.6    Eligibility Requirements for Trustee. The Trustee hereunder (if
other than Wells Fargo Bank, National Association) shall at all times be an
Eligible Institution and a corporation or banking association organized and
doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, and such
Trustee (including Wells Fargo Bank, National Association) shall have a combined
capital and surplus of at least $25,000,000 (or, in the case of a successor to
the initial Trustee, $100,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of federal or state supervising or examining authority, then for the purpose of
this Section 13.6, the combined capital and surplus of such corporation or
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 13.6, the Trustee shall resign immediately in the manner and with
the effect specified in Section 13.7.
Section 13.7    Resignation or Removal of Trustee.
(a)    The Trustee may at any time resign and be discharged from the trust
hereby created by giving 60 days prior written notice thereof to the Issuer, the
Servicer, the Noteholders and each Rating Agency. Upon receiving such notice of
resignation, the Issuer shall promptly arrange to appoint a successor trustee
meeting the requirements of Section 13.6 and the Servicer shall notify the
Trustee and each Rating Agency of such appointment by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted within 30 days after the giving of such notice of
resignation, a successor Trustee shall be appointed by Majority Facility
Investors. The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the Trustee. If no successor Trustee
shall have been so appointed by the Issuer or the Noteholders and shall have
accepted appointment in the manner hereinafter provided, any Noteholder, on
behalf of itself and all others similarly situated, or the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
(b)    If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 13.6 and shall fail to resign after written request
therefor by the Issuer or the Servicer, or if at any time the Trustee shall be
legally unable to act, or shall be adjudged a bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer, the Servicer or the Majority Facility Investors may remove the Trustee
and promptly appoint a successor Trustee by written instrument, one copy of
which instrument shall be delivered to the Trustee so removed and one copy to
the successor Trustee.
(c)    At any time the Majority Facility Investors may remove the Trustee and
promptly appoint a successor Trustee by written instrument, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor Trustee.
(d)    Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 13.7 shall not become
effective until acceptance of appointment by the successor Trustee as provided
in Section 13.8.
Section 13.8    Successor Trustee.
(a)    Any successor Trustee, appointed as provided in Section 13.7, shall
execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The predecessor Trustee shall deliver to the successor
Trustee all money, documents and other property held by it hereunder; and Issuer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Trustee all such rights, power, duties and
obligations.
(b)    No successor Trustee shall accept appointment as provided in this Section
13.8 unless at the time of such acceptance such successor Trustee shall be
eligible under the provisions of Section 13.6.
(c)    Upon acceptance of appointment by a successor Trustee as provided in this
Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Servicer and all Noteholders at their
addresses as shown in the Note Register.
Section 13.9    Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided, such corporation shall be eligible under the provisions of Section
13.6, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
Section 13.10    Appointment of Co-Trustee or Separate Trustee.
(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Collateral may at the time be located, the Trustee shall have the
power and may execute and deliver all instruments to appoint one or more Persons
to act as a co-trustee or co-trustees, or separate trustee or separate trustees,
of all or any part of the Collateral and to vest in such Person or Persons, in
such capacity and for the benefit of the Noteholders, such title to the
Collateral, or any part thereof, and subject to the other provisions of this
Section 13.10, such powers, duties, obligations, rights and trusts as the
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 13.6 and no notice to the Noteholders of the appointment
of any co-trustee or separate trustee shall be required under Section 13.8.
(b)    Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral, or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;
(ii)    no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
(iii)    the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
(c)    Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
(d)    Any separate trustee or co-trustee may at any time constitute the Trustee
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this Indenture on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
Section 13.11    Trustee May Enforce Claims Without Possession of Series 2008-A
Notes. All rights of action and claims under this Indenture or the Series 2008-A
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Series 2008-A Notes or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by the Trustee shall be
brought in its own name as trustee. Any recovery of judgment shall, after
provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
Noteholders in respect of which such judgment has been obtained.
Section 13.12    Suits for Enforcement. If an Event of Default or a Servicer
Default shall occur and be continuing, the Trustee, in its discretion, may,
subject to the provisions of Article XI and Section 12.1, proceed to protect and
enforce its rights and the rights of the Noteholders under this Indenture by a
suit, action or proceeding in equity or at law or otherwise, whether for the
specific performance of any covenant or agreement contained in this Indenture or
in aid of the execution of any power granted in this Indenture or for the
enforcement of any other legal, equitable or other remedy as the Trustee, being
advised by counsel, shall deem most effectual to protect and enforce any of the
rights of the Trustee or the Noteholders.
Section 13.13    Rights of Noteholders to Direct the Trustee. The Majority
Facility Investors shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that, subject to
Section 13.1, the Trustee shall have the right to decline to follow any such
direction if the Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Trustee in good faith shall, by a
Responsible Officer or Responsible Officers of the Trustee, determine that the
proceedings so directed would be illegal or involve it in personal liability or
be unduly prejudicial to the rights of Noteholders not parties to such
direction, or if the Trustee has not been offered reasonable security or
indemnity, as contemplated by Section 13.2, by such Holders; and provided
further, that nothing in this Indenture shall impair the right of the Trustee to
take any action deemed proper by the Trustee and which is not inconsistent with
such direction by the Noteholders.
Section 13.14    Representations and Warranties of the Trustee. The Trustee
represents and warrants that:
(a)    the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;
(b)    the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
(c)    this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
Section 13.15    Maintenance of Office or Agency. The Trustee appointed will
maintain at its expense in Minneapolis, Minnesota, or New York, New York, an
office or offices or agency or agencies where notices and demands to or upon the
Trustee in respect of the Series 2008-A Notes and this Indenture may be served,
and each successor Trustee will give prompt written notice to the Issuer, the
Servicer and the Noteholders of any change in the location of any such office or
agency.
Section 13.16    No Assessment. Wells Fargo Bank, National Association’s
agreement to act as Trustee hereunder shall not constitute or be construed as
Wells Fargo Bank, National Association’s assessment of the Issuer’s or any
Obligor’s creditworthiness or a credit analysis of any Loans.
Section 13.17    UCC Filings and Title Certificates. The Trustee and the
Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Indenture in order to perfect the security
interest in the Collateral and such listing will not affect in any way the
respective status of the other secured parties under the Collateral Agency
Agreement as the holders of their respective interests in other collateral. In
addition, such listing shall impose no duties on the Collateral Agent other than
those expressly and specifically undertaken in accordance with this Indenture
and the Collateral Agency Agreement.
Section 13.18    Replacement of the Custodian. Each of the Issuer and the
Servicer agree not to replace the Custodian unless the Rating Agency Condition
has been satisfied with respect to such replacement.
Article XIV    
TERMINATION
Section 14.1    Termination of Agreement. The respective obligations and
responsibilities of the Issuer, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Noteholders as
hereafter set forth) shall terminate on the day after the Payment Date following
the date on which funds shall have been deposited in the Collection Account
sufficient to pay the Notes Principal Amount plus all interest accrued on the
Series 2008-A Notes through the day preceding such Payment Date plus all other
amounts payable pursuant to the Note Purchase Agreement; provided that, all
amounts required to be paid on such Payment Date pursuant to this Indenture
shall have been paid.
Section 14.2    Final Payment.
(a)    Written notice of any termination shall be given (subject to at least two
Business Days’ prior notice from the Servicer to the Trustee) by the Trustee to
the Noteholders and each Rating Agency then rating the Series 2008-A Notes
mailed not later than the fifth day of the month of such final payment
specifying (a) the Payment Date and (b) the amount of any such final payment.
The Trustee shall give such notice to the Registrar at the time such notice is
given to the Noteholders.
(b)    On or after the final Payment Date, upon written request of the Trustee,
the Noteholders shall surrender their Series 2008-A Notes to the office
specified in such request.
Section 14.3    Release of Collateral. Upon the termination of this Indenture
pursuant to Section 14.1, the Trustee shall release all liens and assign to the
Issuer (without recourse, representation or warranty) all right, title and
interest of the Trustee in and to the Collateral and all proceeds thereof. The
Trustee shall execute and deliver such instruments of assignment, in each case
without recourse, representation or warranty, as shall be reasonably requested
by the Issuer to release the security interest of the Trustee in the Collateral.
Article XV    
MISCELLANEOUS PROVISIONS
Section 15.1    Amendment.
(a)    Amendments Without Consent of the Noteholders. The Issuer, the Trustee,
the Collateral Agent and the Servicer, at any time and from time to time,
without the consent of any of the Noteholders, may enter into one or more
amendments to this Indenture in form satisfactory to the Trustee for any of the
following purposes:
(i)    to cure any ambiguity, correct, modify or supplement any provision which
is defective or inconsistent with any other provision herein; provided that,
such correction, modification or supplement shall not alter in any material
respect, the amount or timing of payments to or other rights of the Noteholders;
or
(ii)    to modify transfer restrictions on the Series 2008-A Notes, so long as
any such modifications comply with the Securities Act and the Investment Company
Act;
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), the Issuer shall have delivered to the Trustee an
Officer’s Certificate of the Issuer, an Officer’s Certificate of the Servicer,
and an Opinion of Counsel each to the effect that such change will not adversely
affect the rights of any Noteholders and evidence that any additional conditions
to such amendment have been satisfied.
Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment and to make any further appropriate agreements
and stipulations that may be therein contained. So long as any of the Series
2008-A Notes are outstanding, at the cost of the Issuer, the Trustee shall
provide to each Rating Agency then rating the Series 2008-A Notes a copy of any
proposed amendment prior to the execution thereof by the Trustee and, as soon as
practicable after the execution by the Issuer, the Trustee and the Collateral
Agent of any such amendment, provide to each Rating Agency a copy of the
executed amendment.
(b)    Amendments With Consent of the Noteholders. With the consent of the
Required Facility Investors and upon satisfaction of the Rating Agency
Condition, the Issuer and the Trustee may enter into an amendment hereto for the
purpose of adding any provisions to, or changing in any manner or eliminating
any of the provisions of, this Indenture, or modifying in any manner the rights
of the Holders of the Series 2008-A Notes under this Indenture; provided that,
no such amendment shall, without the consent of all affected Noteholders:
(i)    reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
(ii)    change the application of proceeds of any Collateral to the payment of
Series 2008-A Notes or modify the Priority of Payments;
(iii)    reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
(iv)    permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture, with respect to any part of the Collateral or terminate
the lien of this Indenture on any property at any time subject thereto or
deprive the Noteholders of the security afforded by the lien of this Indenture.
It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The Trustee will not be permitted to enter into any such
amendment if, as a result of such amendment, the ratings of the Series 2008-A
Notes (if then rated) would be reduced without the consent of each affected
Noteholder.
Promptly after the execution by the Issuer, the Trustee, the Collateral Agent
and the Servicer of any amendment pursuant to this Section 15.1(b), the Trustee,
at the expense of the Issuer shall mail to the Noteholders and each Rating
Agency rating the Series 2008-A Notes, a copy thereof.
(c)    Execution of Amendments. In executing or accepting the additional trusts
created by any amendment permitted by this Section 15.1 or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 13.1 and 13.2) shall be fully protected in
relying in good faith upon, an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this Indenture and that all
conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s own rights, duties or immunities under
this Indenture, or otherwise.
(d)    Effect of Amendments. Upon the execution of any amendment under this
Section 15.1, this Indenture shall be modified in accordance therewith, and such
amendment shall form a part of this Indenture for all purposes; and every Holder
of a Series 2008-A Note theretofore and thereafter authenticated and delivered
hereunder shall be bound thereby.
(e)    Reference in Series 2008-A Notes to Amendments. Series 2008-A Notes
executed, authenticated and delivered after the execution of any amendment
pursuant to this Section 15.1 may, and if required by the Trustee shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
amendment. If the Issuer shall so determine, new Series 2008-A Notes, so
modified as to conform in the opinion of the Issuer to any such amendment, may
be prepared and executed by the Issuer and authenticated and delivered by the
Trustee or its authenticating agent in exchange for outstanding Series 2008-A
Notes.
(f)    Consent of Deal Agent. Notwithstanding any of the foregoing to the
contrary, the Issuer shall not enter into any amendment to the Indenture the
effect of which would be a material change in the rights or responsibilities of
the Deal Agent hereunder without the consent of the Deal Agent.
(g)    Consent of Funding Agents and Non-Conduit Committed Purchasers. The
Issuer shall not enter into any amendment to the Indenture that would require
the consent of each of the Funding Agents and each of the Non-Conduit Committed
Purchasers under the Note Purchase Agreement unless such consents have been
obtained.
Section 15.2    Limitation on Rights of the Noteholders.
(a)    The death or incapacity of any Noteholder shall not operate to terminate
this Indenture, nor shall such death or incapacity entitle such Noteholder’s
legal representatives or heirs to claim an accounting or to take any action or
commence any proceeding in any court for a partition or winding up of the
Collateral, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.
(b)    Nothing herein set forth, or contained in the terms of the Series 2008-A
Notes, shall be construed so as to constitute the Noteholders from time to time
as partners or members of an association; nor shall any Noteholder be under any
liability to any third person by reason of any action taken by the parties to
this Indenture pursuant to any provision hereof.
Section 15.3    Governing Law; Waiver of Jury Trial; Submission to Jurisdiction.
(a)    THIS INDENTURE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, INCLUDING BUT NOT LIMITED TO §5-1401 AND
§5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES. EACH OF THE PARTIES HERETO AND THEIR ASSIGNEES
AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK.
(b)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
THEIR ASSIGNEES WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THE PARTIES HERETO IN CONNECTION WITH THIS INDENTURE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


Section 15.4    Notices. All communications and notices hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered to,
or transmitted by overnight courier, or transmitted by telex or telecopy and
confirmed by a mailed writing:
If to the Issuer:
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC
10750 West Charleston Boulevard
Suite 130
Mailstop 2064
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).
If to the Servicer:
WYNDHAM CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax number: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).
If to the Trustee:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Sixth & Marquette
MAC N9311-161
Minneapolis, Minnesota 55479
Fax number: 612-667-3464
Attention: Corporate Trust Services Asset-Backed Administration
(or such other address as may be furnished to the Servicer, the Issuer and the
Collateral Agent in writing by the Trustee).
If to the Collateral Agent:
U.S. BANK NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax number: 916-626-3252
Attention: Structured Finance Trust Services
Re: Sierra Timeshare Conduit Receivables Funding II, LLC Series 2008-A
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
If to the Rating Agency:
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Fax number: 212-438-2655
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
If to the Noteholders:
(to such addresses as may be furnished in writing by any Noteholder to the
Trustee).
If to the Deal Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
13th Floor
Chicago, Illinois 60670
Fax number: 312-732-3600
Attention: ABS Transaction Management
All communications and notices pursuant hereto to a Noteholder will be given by
first-class mail, postage prepaid, to the registered holders of such Series
2008-A Notes at their respective address as shown in the Note Register. Any
notice so given within the time prescribed in this Indenture shall be
conclusively presumed to have been duly given, whether or not the Noteholder
receives such notice.
Section 15.5    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Indenture shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Series 2008-A
Notes or rights of the Noteholders thereof.
Section 15.6    Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 12.2, this Indenture may not be assigned
by the Issuer or the Servicer without the prior consent of the Majority Facility
Investors.
Section 15.7    Series 2008-A Notes Non-assessable and Fully Paid. It is the
intention of the Issuer that the Noteholders shall not be personally liable for
obligations of the Issuer and that the indebtedness represented by the Series
2008-A Notes shall be non-assessable for any losses or expenses of the Issuer or
for any reason whatsoever.
Section 15.8    Further Assurances. Each of the Issuer, the Servicer and the
Collateral Agent agree to do and perform, from time to time, any and all acts
and to execute any and all further instruments required or reasonably requested
by the Trustee more fully to effect the purposes of this Indenture, including
without limitation the authorization of any financing statements, amendments
thereto, or continuation statements relating to the Collateral for filing under
the provisions of the UCC of any applicable jurisdiction.
Section 15.9    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No waiver of any provision hereof shall
be effective unless made in writing. The rights, remedies, powers and privileges
therein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
Section 15.10    Counterparts. This Amended and Restated Indenture may be
executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.
Section 15.11    Third-Party Beneficiaries. This Indenture will inure to the
benefit of and be binding upon the parties hereto, the Noteholders and their
respective successors and permitted assigns. Except as otherwise provided in
this Article XV, no other person will have any right or obligation hereunder.
Section 15.12    Actions by the Noteholders.
(a)    Wherever in this Indenture a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of the Noteholders. If, at any time,
the request, demand, authorization, direction, consent, waiver or other act of a
specific percentage of the Noteholders is required pursuant to this Indenture,
written notification of the substance thereof shall be furnished to all
Noteholders.
(b)    Any request, demand, authorization, direction, consent, waiver or other
act by a Noteholder binds such Noteholder and every subsequent holder of such
Series 2008-A Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done or omitted to
be done by the Trustee, the Issuer or the Servicer in reliance thereon, whether
or not notation of such action is made upon such Note.
Section 15.13    Merger and Integration. Except as set forth in the Trustee Fee
Letter, and except as specifically stated otherwise herein, this Indenture and
the other Facility Documents set forth the entire understanding of the parties
relating to the subject matter hereof, and, except as set forth in such Trustee
Fee Letter, all prior understandings, written or oral, are superseded by this
Indenture and the other Facility Documents. This Indenture may not be modified,
amended, waived or supplemented except as provided herein.
Section 15.14    No Bankruptcy Petition. The Trustee, the Servicer, the
Collateral Agent, each Noteholder, the Deal Agent, each Funding Agent, each
Non-Conduit Committed Purchaser, and each beneficial owner of a Series 2008-A
Note or an interest therein, by accepting a Note, hereby covenant and agree that
they will not at any time institute against the Issuer or the Depositor, or join
in instituting against the Issuer or the Depositor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any Debtor Relief Law until one year and one day after such
time as all of the Issuer and the Depositor have paid in full all indebtedness
owed by such Person. The provisions of this Section 15.14 will survive any
termination of this Indenture.
Section 15.15    Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
Section 15.16    Satisfaction of Rating Agency Condition. It is agreed by the
parties hereto that any action which, under the terms of this Indenture, is
stated to be subject to the satisfaction of the Rating Agency Condition, such
action shall, without regard to whether or not the satisfaction of the Rating
Agency Condition is then actually required pursuant to Section 1.2(d), be
subject to the condition that such action shall not be taken unless the Deal
Agent has given its prior written consent to the action.
Section 15.17    [Reserved].
Section 15.18    Changes in the Hedge Agreement. The Issuer agrees that it will
notify each Rating Agency then maintaining a rating on the Series 2008-A Notes
of any amendments to the Hedge Agreement.
Section 15.19    Discretion with Respect to Derivative Financial Instruments.
The parties to this Indenture recognize and agree that, in the course of
managing its assets and obligations, the Issuer may, from time to time, find it
useful and prudent to enter into, or to terminate or modify, derivative
financial instruments for the purpose of hedging its interest rate risk, and the
parties hereby agree that, (a) in addition to the Hedge Agreement, the Issuer
may, from time to time, enter into derivative financial instruments for the
purpose of hedging the Issuer’s interest rate risk in accordance with the terms
of the Facility Documents and (b) the Issuer may, in its discretion, terminate,
or modify, any such derivative financial instrument in accordance with the terms
of the Facility Documents; provided that the Issuer shall not terminate or
modify the Hedge Agreement except as provided in this Indenture and solely in
accordance with the appropriate mechanism(s) as set forth in the Hedge
Agreement, and, with respect to any derivative financial instruments, other than
the Hedge Agreement, the Issuer shall not enter into any such instruments unless
the Rating Agency Condition has been satisfied with respect to such derivative
financial instrument; provided further, however, that, so long as the Hedge
Agreement is in effect, (x) no instrument shall be entered into pursuant to
clause (a) above and (y) no termination (or modification) shall be effected
pursuant to clause (b) above, without the prior written consent of the Hedge
Provider if the effect of such instrument, termination (or modification) would
be to adversely affect the Hedge Provider’s ability or right to receive payment
under the terms of the Hedge Agreement, or if the instrument, termination (or
modification) would modify the obligations of or impair the ability of the
Issuer to fully perform any of its payment obligations under the Hedge
Agreement; and provided further, however, that any termination, modification or
replacement with respect to the Hedge Agreement effected otherwise in accordance
with this Indenture and the appropriate mechanism(s) as set forth in the Hedge
Agreement shall not be subject to the provisions of this Section 15.19.
Section 15.20    Effectiveness. Any amendment to the Amended Indenture by this
Amended and Restated Indenture shall be effective upon the date (the “Second
Amendment Effective Date”) that is the later of (i) the date hereof and (ii) the
first date on which each of the following conditions precedent shall have been
satisfied:
(a)    This Amended and Restated Indenture shall have been executed and
delivered by each of the parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent and the Deal Agent to the amendment to
the Amended Indenture by this Amended and Restated Indenture;
(c)    The Rating Agency Condition shall have been satisfied;
(d)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(e)    The Amended and Restated Note Purchase Agreement, dated the date hereof,
shall have been executed and delivered by each party thereto.
Section 15.21    Purchaser Invested Amount. The Issuer hereby notifies the
Trustee that on October 1, 2010, after giving effect to this Amended and
Restated Indenture: (a) the entire principal amount represented by the Series
2008-A Note registered in the name of BARCLAYS BANK, PLC, as Funding Agent, will
have been transferred to and acquired by the other Purchaser Groups, with
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK, AG, NEW YORK BRANCH and BANK OF
AMERICA, N.A., as Funding Agents; (b) the entire principal amount represented by
the Series 2008-A Note registered in the name of BANK OF AMERICA, N.A., as
Funding Agent, after giving effect to subsection (a) above, will have been
transferred to and acquired by BANK OF AMERICA, N.A., as a Non-Conduit Committed
Purchaser; and (c) the portion of the principal amount represented by the Series
2008-A Note that is transferred under subsection (a) above and registered in the
name of JPMORGAN CHASE BANK, N.A., as Funding Agent, will have been transferred
to and acquired by COMPASS BANK, as a Non-Conduit Committed Purchaser. Upon
receipt by the Trustee of the Series 2008-A Notes registered in the name of
BARCLAYS BANK, PLC and BANK OF AMERICA, N.A. for cancellation, the Trustee shall
cancel such notes. The Issuer shall have issued a new Series 2008-A Note to each
of BANK OF AMERICA, N.A. and COMPASS BANK, each as a Non-Conduit Committed
Purchaser, and the Issuer hereby authorizes and directs the Trustee to
authenticate such new notes. The outstanding Series 2008-A Notes (including the
newly issued notes) shall represent the entire Notes Principal Amount of
$215,429,514.46 on October 1, 2010 after giving effect to this Amended and
Restated Indenture (subject to future Increases and principal payments and
cancellations as provided in the Original Indenture and the Note Purchase
Agreement). The principal amount of each such outstanding Series 2008-A Note on
October 1, 2010 after giving effect to this Amended and Restated Indenture shall
be equal to the applicable Purchaser Invested Amount (as such term is defined in
the Note Purchase Agreement) with respect to each Purchaser Group and
Non-Conduit Committed Purchaser, as set forth on Schedule 2 to this Amended and
Restated Indenture.
[The Remainder of This Page is Intentionally Left Blank.]



IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, as Issuer
By:    
Name:
Title:
WYNDHAM CONSUMER FINANCE, INC., as Servicer
By:    
Name:
Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
By:    
Name:
Title:
U.S. BANK NATIONAL ASSOCIATION, as as Collateral Agent
By:    
Name:
Title:



[Schedules and Exhibits on file with Registrant]


    x